The next item is the debate on the statements by Mr Barroso and Mr McCreevy on the latest statements by Mr McCreevy on the Vaxholm case.
. Mr President, I welcome this opportunity to exchange views with Parliament on issues that are at the forefront of our concerns. On 12 October, when Parliament expressed its wish to have this debate, I made myself available on the very same day and I was ready to go to Parliament the same evening. Unfortunately it was not possible to make a suitable agenda arrangement. I am glad that it is now possible to have this discussion.
This debate was triggered by a case pending in the Swedish and European courts. It concerns what is known as the Laval case. I realise that there are strong political sensitivities on all sides and difficult issues to be dealt with. I have personally discussed this case with the Prime Ministers of Sweden and Latvia and I am fully aware of the importance that is attached to it.
The Commission is still waiting for the European Court to forward to us the question referred for a preliminary ruling. We will then examine the case carefully and submit our views in an brief to the Court, as we do in all proceedings of this kind.
Obviously, once the Court has given its judgment the Commission is at the disposal of all parties to analyse the situation and possible solutions as required. Given that it was possible to find equitable solutions in other situations, of which the posting of workers directive is but one example, the Commission remains convinced that it is possible to reconcile the four freedoms under the European Treaties with the different social models chosen by the Member States. The role of the Commission is to ensure that both the social and the internal market legislation are respected and fully implemented in all Member States, without discrimination.
As a matter of principle, the Commission respects the different social models chosen by the Member States. It recognises that the Swedish model has a successful record of combining high employment with flexibility for companies and also with social justice. The Swedish system is clearly a model which provides adaptability in a globalised society. In particular the Commission acknowledges that, in view of its successful record, Sweden did not feel it necessary to request transitional periods for the access of workers from the new Member States to the Swedish labour market.
The issues raised must also be seen in their broader economic and political context. They demonstrate the need to advance our agenda for growth and jobs in order to achieve stronger social and economic cohesion.
As I said at the beginning, this debate was triggered by a court case. First and foremost we should wait for the court to deliver its judgment. Let me make it clear: this Parliament is not a court, it is a political body and a political debate is needed. This is a matter of substance, not just of legal interpretation. The essential questions are clear. Are we for or against solidarity in an enlarged Union? Are we for or against economic and social cohesion to reduce imbalances in a Union of 25 members? Are we for or against the free movement of workers, with full respect for the national legislation and social frameworks of the Member States? Are we for or against a European budget capable of effectively promoting economic and social cohesion? Those are the questions that lie behind this debate and on which we need to express our views.
We have to be prepared for cases like this in the future. In an enlarged Union, these problems might well arise. It is interesting to recall that in 1986, when Spain and Portugal became members of the European Community, Spanish and Portuguese workers were seen as a threat by many of the existing European Community members. The solution was not protection within each market but the promotion of economic and social cohesion. The general issue, therefore, is how we reduce imbalances and actively promote prosperity, so that our Union is really united and has no artificial divisions.
I hope that all those who are for social solidarity, social cohesion and economic cohesion will fight for the ambitious financial perspectives and active social and economic cohesion policy we need in an enlarged Europe. We need to promote union, not artificial boundaries.
Let me now give the floor to Commissioner McCreevy. As you know, as the Commissioner for the Internal Market he has special responsibility for defending the internal market principles that are enshrined in our Treaties.
. Mr President, let me confirm that the Commission does not call into question the organisation of labour relations and the system of collective agreements in Sweden or indeed any other Member State. It is entirely a matter for each Member State to determine how labour relations are organised and whether or not its system includes collective bargaining. The Commission recognises the important role that collective agreements play in bringing stability and predictability to economic and social relations in the many Member States that utilise these methods.
At the opening of the Brussels sitting earlier this month, reference was made to the fact that I had recently stated that the Scandinavian model of collective agreements was not compatible with the EC Treaty.
Those who know me will be very much aware that I have vigorously supported collective agreements in the Member State I know best. In my home country, I have been directly involved in more national partnership negotiations than any previous Irish Minister for Finance. In my time in that office, I was regarded, together with my Prime Minister, as the leading government defender of the of Irish social partnership.
During a recent visit to a number of Member States, including Latvia and Sweden, the press asked me about the ongoing investigation in what is known as the Laval case. It is a case involving a Latvian construction company, Laval, that won a tender to build a school in Vaxholm in Sweden. As a result of a dispute on whether Laval had to sign up to the Swedish collective agreement and whether it had to pay the average Swedish wage in the construction sector, the Swedish construction trade union blocked the construction site. The action taken by the Swedish construction trade union eventually led Laval to terminate the contract and the company ultimately went bankrupt. The matter was brought before the Swedish Labour Court, which in turn referred the matter to the European Court of Justice for a preliminary ruling.
The fact that the Swedish Labour Court referred the matter to the European Court of Justice demonstrates that the legal situation is complicated. Whether the Swedish authorities and the trade union were right in how they handled this case will be determined by the Swedish Labour Court in the light of the ruling that will be given by the European Court of Justice.
The Commission will be invited to present its analysis of the situation and all the legal elements, including Article 49 of the Treaty on the freedom to provide services and the application of the posted workers directive. This analysis is complex and will take some time. The Commission has not yet formed a view on this. Those are the facts of the matter.
As to the broader question of how the Commission sees the development of the internal market and the European social model, let me stress that, for the Commission, the development of the internal market and the preservation of the European social model go hand in hand. They are not mutually exclusive; they reinforce each other. The internal market creates new opportunities for businesses, consumers and workers. This allows the preservation and further development of social rights, in accordance with the collective preferences of each individual Member State.
The Commission has an onerous duty in making sure that the basic rights and freedoms set down in the Treaty are respected throughout the Union. As guardian of the internal market, I exercise my responsibilities in an even-handed manner. To be credible, there is no alternative.
I find it extraordinary that I should have to justify remarks I made on an incident that raise questions about its compatibility with Article 49 of the Treaty. I was not the first to raise this question. It was the Swedish Labour court that asked whether there is incompatibility with Community law, in particular the posting of workers directive, Article 49 on the free movement of services and Article 12 on non-discrimination.
This happens to be a ‘sensitive’ issue in a Member State. But does the mere fact that an issue is sensitive deprive me of my right to express a view or carry out my duty? I believe in the necessity for the Commission to be impartial and fair in the exercise of its duties. I will continue to voice my opinions loud and clear. I do not care if it means upsetting some people. I passionately believe in the primary role of the Commission to ensure the rules of the Treaty are applied and I will vigorously defend that role. I have sworn to do so.
There are 25 Member States in the Union. I make no distinction between them. Just because Latvia is a new Member State and one of the smallest, that does not mean its complaints are less important. Latvian trade union members are entitled to have their interests defended as much as Swedish trade union members.
Neither I nor the Commission call into question the social model of any Member State or the way in which it organises labour relations. One of the strengths of the Union is its diversity. I have my views about what is good for the economy. I have never hidden these views. I also have my views about how the challenges and opportunities arising from globalisation should be addressed and I do not believe it is an option to maintain barriers and try to pretend that competition does not exist, or can be kept outside the borders.
However, I have never said that there is a single recipe for running every economy. There is no single recipe for organising labour relations and there is no single recipe for a social model. What works in one country might not work for another. I will therefore not express any view on whether the social model of one Member State is better or worse than that of another. That is a matter for political choice in each country and I know that every system will find supporters and critics. The truth lies, most of the time, in the middle. No single system has only advantages. Every system and every choice has downsides. Choices and preferences may also change. What is good now may not necessarily be so in five years’ time.
The subject being discussed today is not whether the social system of a country is under threat or whether that system is an example to others. The real issue for me is what we mean by an internal market. What do Article 49 of the Treaty and the freedom to provide services mean? What do Article 12 and the principle of non-discrimination mean?
No one has questioned the enormous benefits the internal market brings, the extra growth and the extra jobs it has created. We should not be afraid of the internal market. We should embrace it. We have a Union of 25 Member States. The world is not waiting for us to take advantage of the internal market we live in. Others will do it for us if we do not wake up. I will defend the rights laid down in the Treaty. I will continue to apply its provisions in an even-handed way. But if members of this House expect me to creep around quietly and not upset some Member States and some Members of the European Parliament, then I am afraid that they are going to be disappointed.
. – Mr President, Mr President of the Commission, ladies and gentlemen, our group takes the view that this House possesses the self-evident right to call Members of the Commission – including its President – before it and to ask for their opinions. The President of the Commission has indicated that he was very much prepared to appear in Brussels, as, indeed, he is obliged to do when Parliament demands it. That he did not has something to do with those who were asking him to do so, and nothing whatever with him, so we thank him for doing his duty and being here today.
Commissioner McCreevy’s statements in Stockholm were not intended to call into question the Swedish social model, or to attack the Swedish social partners’ right to determine wages. The EU Services Directive was not a point at issue, nor was he talking about any decision to be taken by Parliament, the Council or the Commission; on the contrary, he was referring to a case before the European Court of Justice.
When Commissioner McCreevy, at the beginning of October, told an audience in Stockholm that the Commission supported a Latvian building firm in its dispute with a Swedish building workers’ trade union, he was doing what the Commission is obliged to do by the Treaties, that being to act as the guardian of the law and of rights – in this instance, the right to the freedom to provide services. In so doing, far from calling into question Sweden’s traditional system of collective agreements, he was trying to make it clear that this system, like all others, has to respond to the establishment of the internal market.
Let me take this opportunity to point out that other countries – for example, the country from which Mr Schulz comes – have already responded by availing themselves of the provisions made by the Posting of Workers Directive for the building sector, or of the option provided for in the accession negotiations, namely of enacting transitional regulations for workers from the states that most recently joined the EU. It is evident that the Swedish Government is trying to draw attention away from its own failings.
There is no other explanation for the attempt by the Swedish Minister for the Economy to exert pressure on the European institutions by threatening to withdraw his country’s support for the Services Directive. His motives are transparent and his actions unacceptable to us.
The Services Directive has nothing whatever to do with the case under consideration. What is at issue is the interpretation of the law as it stands, which nobody wants to change. I would like to say, on behalf of my group, the Group of the European People’s Party (Christian Democrats) and European Democrats, that nobody in our ranks has any desire to use the Services Directive to alter labour law or the laws on collective bargaining, and certainly not to impose restrictions upon them. Those who make assertions to the contrary are trying to frighten people and whip up anti-European sentiment.
We must, of course, be very sensitive and take people’s concerns seriously. That was brought home to us by the two failed referendums earlier this year. There is nothing clever, though, about politicians who keep trying to shift blame towards Brussels and get it to carry the can. If statements by a Member of the Commission are used as a pretext for covering up one’s own mistakes and omissions, then that is something of which this House cannot approve.
The people of Central and Eastern Europe have stood up for freedom, democracy and self-determination, and have done so with great success. In so doing, they have won for themselves the right to become members of the community that is the European Union. As we see it, there is no doubt whatever that they can therefore lay claim to all the rights associated with that status, and must not be treated as second-class Europeans. That is what this is about. By that shall we be judged. We will not allow this European Community to be divided up, with citizens and states allotted to first or second class within it; on the contrary, we are one single common European Union, and, as such, we practise solidarity. We defend our social model, and the internal market forms part of it, for it offers us the only opportunity to make ourselves competitive on a global scale. These are the principles by which our group stands.
. – Mr President, ladies and gentlemen, this is a helpful debate, in that it is clear even from the applause where this Commission stands. Far from it standing in the centre, in the middle ground of European politics, it has become apparent this morning that it – not all its Members, but Commissioner McCreevy and President Barroso – have taken up an unequivocal stance and set a right-wing, neo-liberal course, against which my Group campaigns – today, tomorrow and every other day.
Yes, it is true to say that we welcome all the new states of the European Union – all of them. We Social Democrats are fighting for Romania and Bulgaria as well, and we urge you to do likewise, with the same dedication, but the one reason why we welcome them is that we want social progress in Europe and we want the social standards we have achieved to be secured. We do not want Swedish workers to be played off against their Latvian counterparts, but you do; that is how you go about destroying Europe.
In preparing us for today’s debate, the chairman of the European Socialist Party, Poul Nyrup Rasmussen, recast this topic in the form of three simple questions. Those three questions I shall now put to you, and I want clear answers to them from you.
Here comes the first question, Mr President of the Commission: does the Commission take the view that trade unions – those in Sweden, for example – have the right to campaign in defence of collective agreements, which may involve them taking strike action?
Secondly, does the Commission take the view that the Nordic version of the social model is compatible with the rules of the internal market? I put this question to you, Mr Barroso, for to judge by what I hear Commissioner McCreevy saying, it is apparently not. The message we get from Commissioner McCreevy is that, in the event of his interpretation of Article 49 becoming accepted, there is no longer any room in Europe for the Swedish model. Our response to that, Mr McCreevy, is that your interpretation of Article 49 will not prevail in Europe, at any rate not while the Social Democrats in this House have any say in the matter.
The third question we want to put to you, Mr Barroso, is this: we need an unequivocal statement as to what the Commission’s position is in relation to the European Court of Justice in the Vaxholm case. Where, in fact, do you stand on that?
The reason why we have demanded the President of the Commission’s and the Commissioner’s presence here is that this debate is about nothing more and nothing less than the question of in which direction we want to develop this European Union of ours, of what this European Union’s purpose is.
Europe’s citizens have their own worries and their own aspirations; these they address not only to us in this House, but also to the Commission. The people of Europe want employment, but not at the price of Chinese wages and Asian working conditions. They want living wages from secure jobs, an income with which they can achieve some sort of workable and secure future for themselves and for their children. That is what the European social model is, and that is what we want to defend.
What I hear from you, though, Mr McCreevy, is that the free market in Europe means that the lowest standards for incomes, the lowest standards for social security and the lowest standards for workers’ rights are the best way of promoting competition and growth and that they must prevail. No, that is the wrong way to go about it.
The European social model, which involves partnership between capital and labour, is a recipe for success. Let me repeat that we want to put our Latvian and Czech comrades in a stronger position; my colleague Mr Falbr, who is a Czech trade unionist, will shortly have something to say about that. European social policy cannot have the driving down of wages as its objective. Far from it: one of the effects of the EU’s structural policy is to unleash progress and economic growth in the new Member States, in the Baltic states, in Slovakia or Slovenia, and this technical advance, this process of economic growth, must be inseparable from the workers’ sharing in this growth, and what that means is higher wages and more trade union rights for the workers in those countries, rather than fewer rights in Sweden and lower and lower standards. That would be a system after Mr McCreevy’s heart, and we will not have it.
What we expect of you, Mr President of the Commission, is that you should now come out and say, once and for all, where you stand. Last week, you delivered a speech on social policy, in which you proposed, indeed demanded, the establishment of an intervention fund. That is something we support, with the proviso that such an intervention fund must not be used for the victims of Commissioner McCreevy’s policies. To that we are opposed.
I urge you to say once and for all what your Commission stands for; if you want to put your commitment to the European social model beyond doubt, then you must, at last, put the brakes on Charlie McCreevy, Neelie Kroes, and other members of your Commission. You have the means to do so, and if you do it, you can count on our support, but if your system is about continuing the downgrading of mobility and social standards in Europe, then your Commission will have to contend with the opposition of the Socialist Group in this House.
. – Mr President, on Thursday our national leaders convene in London to discuss what sort of Europe we want to build. A Europe that is open to the world, dynamic and competitive, or one which seeks to shelter its industry and workforce from globalisation? A Europe which can offer security, prosperity and opportunity to its citizens, or one which, enslaved to the precepts of the past, slides further into recession?
This debate is fundamental to Europeans; it must be conducted honestly, rationally and directly. It is therefore disappointing that those who have brought Commissioner McCreevy and President Barroso here today seem more interested in stalling debate than furthering it, perhaps for the sake of a few more votes in the upcoming Swedish election. They accuse the Commission of being off-centre. Have they not noticed that the centre of opinion has shifted? Their political manoeuvring aims not only to derail the Services Directive; it is aimed at one of the fundamental pillars of the Treaty: the free movement of persons and freedom of establishment.
Mr McCreevy should not be made the scapegoat for their scepticism. As Commissioner for the Internal Market, he has a duty to defend it against its detractors. Nor should his comments be seen as an attack on the Swedish social model, which Liberals have defended for its ability to balance the brutality of the marketplace with a sizeable social safety net. They should be seen as an attack on the Swedish Builders Federation’s hypocrisy, xenophobia and protectionism.
Laval bid in a fair and open competition for that contract, fulfilling public procurement criteria. The company has a collective agreement with its workers, just as Swedish employers have with theirs. What is more, when challenged by the unions over labour rates, Laval offered to raise its wages to the level agreed by the Swedish collective agreement. However, that was not good enough for the union. It demanded that the rates should be the Stockholm average, rather than the Swedish national average. Finally, in a breathtaking lack of worker solidarity, that union prevented work from going ahead, which led to the company withdrawing from the contract and filing for bankruptcy. Now Latvian workers are out of a job thanks to the Swedish trade unions.
Is that situation the fault of Laval, or is it the fault of a syndicate which puts protecting Swedish jobs ahead of the common market principles we have signed up to?
It is not by turning inwards and embracing protectionism that we will overcome sluggish economic growth and compete with China and India. The British historian James Anthony Froude once wrote that the practical effect of a belief is the test of its soundness. What better rebuke to the defenders of protectionism than this sorry affair? Perhaps we should not be surprised that Liberal economic and social thought is in the ascendant. One reason is that more and more people are so painfully aware of the alternatives.
– Mr President, Commissioner McCreevy, you have made a frontal attack on the Swedish right to strike, which is protected by the Swedish Constitution. You maintain that you accept the Nordic model’s collective agreements but, at the same time, you wish to undermine them with your legislation. You must realise that our legislative objective is to protect each worker against unfair working conditions, not Swedish workers against Latvian workers.
You are making the most common mistake of all among EU politicians. You believe that something that worked in your own country for a certain period – your one-sided policy on growth and the internal market, through which Irish finance ministers succeeded for a time in reducing unemployment and increasing income – has to operate in the EU for evermore. That policy depended, however, on certain temporary, national and accidental circumstances. Progress was made not because of, but in spite of, deficient social protection.
In Sweden, we have managed to make some tough adjustments because of the security provided to us by forms of social protection. The Nordic model too is based, however, on unique basic conditions that cannot be exported to the EU as a whole with the help of legislation. The right thing is to learn from each other but to allow the legislation to permit adjustments according to the basic conditions that prevail in each region. Otherwise, we shall end up with a centrally administered form of ‘eurosclerosis’.
The EU is like a football team. As coach, you see that you have a good player in Zlatan Ibrahimovic, so you come to the conclusion that all players should wear shoes his size and that you need to have 11 attackers in your team. With tactics like that, our football team would lose against both India and China. Instead, you need to see each player’s potential for development and what each can give to the team and to do so without crushing players’ individual creativity as long as they follow the basic rules of the game. Only then will there be a chance of winning the World Cup.
. – Mr President, my group naturally supports the Socialist Group in the European Parliament in the dispute that has brought it into conflict with Mr McCreevy and with the Commission in general. How could we, on the left, accept a concept of Europe founded on creating competition among workers and on organising social dumping? It is exactly this kind of policy that we have in mind when we say ‘no’ to liberal Europe. What really grates is the fact that that brutal agitator, Mr McCreevy, and all those who share his opinions unfortunately can rely on rules in force in the EU in giving their support to a Latvian business claiming not to know about Sweden’s system of collective agreements and in applying more restrictive social standards.
The provision to which, in this case, the Latvian service provider and its promoters in Brussels are referring is called mutual recognition, which was introduced into Community law, via the case law of the Court of Justice, in 1979 for the free circulation of goods and was then expanded to incorporate services around 15 years ago. This is a strategic choice. Instead of legislating on upwards social harmonisation, the market and competition are being allowed to pull the social downwards: in Community jargon, this is what is known as better regulation.
Moreover, the Commission issued in 1999 a communication to Parliament and to the Council that was extremely explicit on this matter. I quote: ‘The application of mutual recognition is fully consistent with the Single Market philosophy according to which the rules of the Member State of origin normally prevail, and the Member State of destination can only derogate from that rule under very strict conditions challenging the overriding requirements of general public importance, such as health care, consumer protection or the environment.’ With the most recent enlargement, this rule has become explosive: the more social disparities increase among Member States, the more they reveal the diabolical consequences of this rule. From now on, everything will depend on what the Court considers to come under the ‘overriding requirements of general public importance’. It is therefore not only a question of attacking Mr McCreevy’s zeal, but also of opposing the harmful provisions themselves of the . From now on, let us consider this matter from the perspective of the forthcoming votes on the draft Bolkestein Directive, whatever Mr Poettering might have to say about it, and let us use this experience more generally to enhance our collective thoughts on the future of Europe.
– Mr President, the Vaxholm case is another example of the great risks we run when we in this way allow our pluralistic Europe slowly to be squeezed out in our efforts to standardise. In Sweden, we have a special tradition which has been very successful and which is based on collective agreements. This is now under severe threat.
All I want to observe right now in this Chamber is that the June List asserts in no uncertain terms that the Member States’ own legislation must apply in these areas. Their own traditions and collective agreements etc must apply and should not be exposed to threat from action taken in Brussels. We therefore absolutely reject any action that might be taken whereby it is the country of origin principle that is applied to these issues.
. – Mr President, I welcome President Barroso and Commissioner McCreevy to the Chamber today. It is unfortunate that we have not been able to utilise our time with them to discuss the document which they presented to the Conference of Presidents last week with regard to the future European social model. The reason why we are not discussing upcoming events, where we can have influence with regard to decisions that will be taken by the 25 Member States, is because certain Members of this House want to re-run previous battles, previous elections, and to try to insist in future elections. These arguments and this debate are predicated not on real divergence of opinion with regard to a better form of social model, but merely on maintaining an archaic, protectionist system. When you fail to win the argument, you then attack the man: you carry out a personal attack because of his accent, because of the way in which he expresses himself. That is the most despicable form of political discourse or activity that I have ever come across.
Let us look at the clear facts before us. We have a statement by the Commission that the social model of each Member State is its own business. Questions concerning collective bargaining or collective agreements are a matter for the Member States themselves and not for anyone else. The Commission has reiterated what we have known since 1969: the Commission’s role is to defend the European Treaties, whether it be Article 49, Article 21, Article 95 or Article 99. We also have a new document from the Commission, agreed by the College, which puts forward the best parts of the social models that are available to us within the European Union and states that this should be our minimum standard, our starting point. But what do we see happening? We see Member State governments – the Swedish Government in particular – utilising an opportunity given to it by the Socialist Group in this Parliament to express its opposition to the Services Directive when, for three years, it has been in favour of that directive. We now have a situation where Members are standing up in this House to say that they are defending workers’ rights in Latvia as well as in Sweden, despite the fact that the only exact information we have is that Latvian workers have lost their jobs because of the actions of some Swedish governments and trade unions.
It does not behove the future negotiations and discussions on behalf of Europe that, within this House, we cannot even set down proper debating time to discuss real issues rather than abstract principles.
– Mr President, I rarely say that it is a function of mine to defend the Commission, but Commissioners have the right to freedom of expression and, just occasionally, they may even say eminently sensible things, like President Barroso when he accepted that the Constitution is unenforceable and that we need to move on. So, Commissioner McCreevy had the right to express his opinion. If that opinion was that, in some way, a ‘one size fits all’ approach to the social model is required, then that opinion is wrong.
The European social model cannot be defined with singularity; it must take account of diversity and respect the various traditions across Europe. What is right for Sweden is not the choice of others. Social policy must be tailored to the needs of the individual countries. Subjecting social policy to the same regulation as business will not work. Save us from the oppressive uniformity that some would impose upon us and let the needs of each rule the day.
– Mr President, when the Commissioner spoke, the Swedish Laval Case was still pending in court, and still is. If a case is pending, politicians such as ourselves, and certainly the Commission, should refrain from passing judgment. That is my first observation.
Secondly, it was imprudent of the Commissioner to decide to give the free movement of services precedence over the collective agreement. Why? Because that self-same Commissioner also has to defend the services directive here in this House, in which we do not want to put those very values at risk.
Thirdly, as a Christian Democrat, I regard the socially-oriented market economy as the principle on which politics, my politics, our politics, are based. In this social market economy, we give our social partners the responsibility of concluding their own collective agreements. This is the value of delegating and sharing responsibility. That means that if you do that, you can accommodate issues such as globalisation and the problems involving an ageing population that you have in that society. Only by giving and sharing that responsibility can this be done.
As for the social debate, which everyone refers to as the social model, I am in favour of it, as long as the social values prevail. I am in favour of a debate in which we, on the basis of those social values, can demonstrate that we are capable of providing answers, because they need to be given. This is where I would beg to differ from the Socialist Group in the European Parliament. I do not want a liberal market economy, but a socially-oriented market economy in which the social values are used as a basis, in which we find the answers to globalisation together, secure jobs, and ensure that the social security systems will be set up in such a way as to allow people to contribute to prosperity and thus employment.
On a final note, although I do not expect any initiatives that will defy the judges’ rights, I do expect some that will have that effect on Parliament and the Council.
– Mr President, what was it really that Mr McCreevy said in Stockholm? He said that the Swedish Government is offending against the internal market and that he intended to take action against the Swedish Government when the case was dealt with by the Court. He is saying the same thing today. If that is not bringing the Swedish collective agreement model into question, then I do not know what, in fact, is. Mr Watson, who is not in the Chamber, says that the Latvian company paid its employees under the Swedish collective agreement model, but that is untrue. It paid just over half of the amount payable under the Swedish collective agreements in the Stockholm area, namely SEK 78 instead of SEK 140 per hour. Mr McCreevy recommends that there should be 25 different collective agreements: one for each country. That is a race to the bottom, not a race to the top.
So is the Swedish model less successful than other models? No. If we look at the Lisbon process, we see that it is perhaps the most successful. Is it more protectionist? No, Mr Poettering, Sweden has no transitional rules like Germany’s. On the contrary, it is open to labour from around the EU coming in. Is it discriminatory? The answer is no. All companies are treated equally, irrespective of whether they are Swedish or Latvian. Collective agreements are drawn up on the basis of the existing collective agreements.
You talked about Spain and Portugal, Mr Barroso. Spain and Portugal have got themselves up to the same levels as other Member States. What is it you are advocating now? Yes, a race to the bottom. You should think carefully. You have launched this debate on the social model by recommending that we have a race to the bottom by having different collective agreements in different countries, that is to say 25 different collective agreements. This will not create a European social model. I therefore advise you to launch the debate in some other way. Otherwise, there will be a war regarding the debate on the social model.
– Mr President, the work on improving and clarifying the incredibly important Services Directive is now well under way in Parliament and the Council of Ministers. It is therefore odd and quite tragic that, in country after country, the directive is now being used as a weapon in what is basically a debate characterised by protectionism and nationalism. Instead of standing up for the proposal and constructively trying to improve it, ministers in, for example, Sweden have shamelessly exploited people’s anxiety about globalisation and jobs by portraying the Services Directive as a great threat. The words ‘social dumping’ are hissed like an evil incantation, denoting one more wicked stratagem from Brussels.
No one wants to see social dumping, but the Services Directive does not lead to social dumping. Nor does it threaten the Swedish model or the Swedish collective agreements. The all but hysterical tone adopted by Social Democratic unions and politicians in Sweden is irresponsible. The Minister for Trade and Industry, Mr Östros, has completely lost the plot when he accuses the Commission of intervening against a Member State on behalf of a ‘foreign company’. It cannot have escaped Mr Östros that the foreign company is Latvian, that Latvia is a member of the European Union and that freedom of movement is one of the cornerstones of EU cooperation. How is it that there are no problems when Swedish construction workers travel to Germany and work for higher wages than in Sweden but for lower wages than those earned by German construction workers? That being said, there is an election campaign in Sweden, so that is the way things are.
Free trade, competition and mobility of services are good for Europe and good for Sweden. Sweden is one of those countries that has most to gain from obstacles to the knowledge-intensive services being removed. To oppose the Services Directive for reasons to do with election tactics and to threaten to block it in the Council is an historic act of folly.
– Mr President, with all due respect to Commissioner McCreevy, I have to say that his claims that Swedish collective bargaining practice was contrary to the European Treaty and the freedom to provide services show that he has been led astray. Not only has he pre-empted a court ruling, but he has also, and above all, put a question mark against the protection of workers as an element in the European internal market.
In the past, the freedom to provide services has always – not least in the Posting of Workers Directive – been seen as compatible with workers’ protection. The freedom to provide services must continue, in future, to include protection for workers if ‘social Europe’ is to be something we actually want to establish rather than a mere form of words. The reason why the Committee on Employment and Social Affairs has stated that the Services Directive, which Commissioner McCreevy defends, is compatible neither with the Treaty nor with the Charter of Fundamental Rights is that it calls into question the protection of workers. It was for that reason that we, in the Committee on Employment and Social Affairs, struck out those very parts of the Services Directive by which the protection of workers was eroded. If Europe is to be competitive, it needs a social dimension. Competitiveness also demands that working conditions be fair and that workers should enjoy equal rights. As Commissioner for the Internal Market, Mr McCreevy is bound to pursue a policy of worker protection and not just one that defends one party’s interests.
– Mr President, the Vaxholm conflict is a matter for the European Court of Justice. Parliament is no court, but nor is the Commission or any individual Commissioners. On 5 October, you succeeded, Commissioner McCreevy, in using a couple of sentences to challenge the whole of the Swedish trade union movement, the Scandinavian model of labour law, the European trade union movement, Member States and citizens. Does your statement reflect thoughts and ideas that really are discussed behind the Commission’s closed doors? In that case, it is good that we citizens, the Left and the trade union movement have now obtained proof that all the fine talk about social dialogue and the social dimension is just fancy words. The Commission has shown which side it is on when it comes to working conditions etc. You need to know, however, that you have issued a challenge to the whole of the Left and of the trade union movement.
We in Sweden have the EU’s lowest share of working days lost to labour market disputes. We are a country that welcomes workers and service companies from other countries, but we can never accept discrimination and situations in which workers are pitted against workers. We refuse to accept discrimination in the labour market too. Employees’ rights are not for sale, not even in the EU’s internal market. Employees are not commodities. We are flesh and blood people, and we shall defend our rights.
We on the Left and in the trade union movement have embraced the struggle before, and we are fully prepared to do so again and to take up the fight for solidarity and justice.
– Mr McCreevy, you did not need to say anything in Sweden. In fact, I am surprised that your words about social models have caused such a stir. Being Irish I have long known – but perhaps others have not – of your opposition to the so-called European social model. You became Finance Minister just as Ireland’s Celtic Tiger was transforming the country from one of the EU’s poorest nations to its financial summit.
Despite our wealth, when you left office last year, we still had one of the lowest social spends in the EU. You had more money at your disposal than anyone in Irish history, yet the Irish health system remained an under-funded disgrace, with long waiting lists for the simplest operations and patients crammed into hospital hallways every weekend. Special needs children were regularly denied appropriate education and therapy, and you left public housing lists to grow and grow. Your budgets denied rights and services to the most vulnerable in Irish society.
Therefore, the opposition you express to Sweden’s social model is not news to me. However, here is my question: Mr McCreevy, what is the point of a society that does not serve its people? What is the money we create for?
– Ladies and gentlemen, I am surprised that the European Parliament is spending its time and that of the President of the Commission and Commissioner McCreevy on political demagogy. I am from Latvia, a country that long before its accession to the European Union considered all four basic freedoms of the European Union to be important and fulfilled them. Many of those who have today expressed their indignation are political representatives of people who profiteered in my country and other new Member States, since it was possible to buy cheap property, cheap shares in businesses, because they could pay our workers 10 or more times less than theirs for the same work. Social model advocates – where were you then? I am convinced that only competition which is based on the four fundamental values of the European Union will enable the companies and workers of the new Member States to escape their permanent poverty, and competition will also be the only chance to preserve, to some extent, the high social standards of the so-called ‘rich’ European Union Member States.
– Mr President, my fellow Member Mr Andersson from the Socialist Group in the European Parliament emphasised just a few minutes ago that Sweden did not introduce any transitional rules when the new Member States entered the European Union. It was good that he said that, as what he was boasting about had in fact been a defeat for him. He and his party had taken the lead in combating freedom of movement and had wanted to introduce transitional rules. They lost, however.
As a result, Sweden is the country that now has freedom of movement. He and his party conducted a scare campaign about social tourism. We know the outcome: last year, the social tourism about which Mr Andersson and other Social Democrats were scaring people cost Sweden EUR 18 000. That is almost nothing, but we have acquired a host of people who have been able to contribute tax income and labour to our country. We should be pleased that you lost, for Europe was the winner.
This is not about the Services Directive. We are now seeing a scare campaign of the same kind as that we heard a year ago. This is about neither the Services Directive nor Chinese wages. Scaring people by saying that the freedom and opportunity to work in Europe will lead to Chinese wages is a downright piece of insolence directed against our new Member States in Central and Eastern Europe. Nor is it about placing a question mark over Sweden’s collective agreements, for we are not concerned here with the country of origin principle at all. What it is about is people from Europe with collective agreements being able to work in a country in which the laws and rules applicable in that country are also complied with.
This is the matter about which you are conducting an outright scare campaign, and one directed not only at the Services Directive but also, ultimately, at our new Member States in Central and Eastern Europe which have made the European Union richer. I can state one thing, namely that we Swedish Conservatives will defend and safeguard our being able in Sweden to make decisions about our labour market and our rules, but we shall also defend openness. To the Socialist Group in the European Parliament, which uses the European Union to legislate on the Swedish labour market or working time directives and ‘sunshine directives’, I want to point out the following:. we will safeguard the Swedish labour market and Swedish freedom, but we will also safeguard the European Union’s freedom.
–  Mr President, Commissioner, ladies and gentlemen, previous speakers have focused mainly on the political aspects of this whole issue. If I may, I should therefore like to make a few comments from the point of view of a trade union member from a new Member State. I should like to start by using a phrase coined by Mr Chirac, the French President; Commissioner McCreevy missed a good opportunity to keep quiet, and is therefore merely reaping what he sowed.
Do trade unions have a right to take action if they believe the interests of their members to be at risk? They most certainly do. Much uncertainty surrounds the case as a whole. While on the one hand there has been talk of starvation wages of SEK 35-45 per hour, on the other hand it has been reported that the Swedish minimum wage of SEK 109 per hour was paid. There have been claims that certain articles of the Treaty establishing the European Community have been violated, and criticism has also been levelled at the Swedish labour model. Questions also need to be asked with regard to whether the Swedish labour inspectorate took any action.
All EU Member States are members of the International Labour Organisation, and have ratified treaties that grant far-reaching powers to trade unions. Workers not only have the right to form trade unions and to negotiate collectively, but also to defend themselves if their jobs are at risk. Sweden is one of only three countries to have allowed citizens of the new Member States to work within its territory almost immediately after the latter joined the European Union, without imposing any transitional measures. The only demand the country makes is that its rules and customs be observed. It is quite absurd to accuse Sweden of attempting to seal off its labour market, and it would be regrettable if the whole incident were interpreted as a Swedish attack on workers from the new Member States. Czech trade union members have also always taken the view that foreigners working in the Czech Republic must receive the same wages and have the same status as Czech citizens, as well as being subject to the attendant obligations. Unfortunately, we have not always managed to stand up in the face of blatant violations of Czech rules.
Whenever the Commission talks of the need to adopt a directive on services, it assures us that the Posting of Workers Directive, the provisions of which are intended to prevent social dumping, will continue to apply. We should therefore ensure that the Posting of Workers Directive becomes more than just a piece of paper in our Member States. In conclusion, I would note that sit-ins are one of the most effective weapons in the trade unions’ arsenal. I am quite sure that our Swedish counterparts only resorted to this weapon after much thought.
– Mr President, in my country we have spent more than 100 years developing an efficient labour market. Employees and employers enter into voluntary agreements on wages and working conditions. The idea is that everyone is welcome to work on agreed conditions. We have also developed a Nordic welfare model with social rights for all citizens, financed by high taxes. It has given us a flexible labour market in which it is easy to fire, and still easier to hire, people. Moreover, we are creating more jobs than we are losing through globalisation.
The Commission should therefore say: ‘What we have here is a recipe for social protection, giving us the necessary flexibility. That is what we all need. Let us study this remarkable model.’ Instead, the Commission says: ‘Let us deem the Nordic social welfare model and agreement-based model to be unlawful.’ Mr Mc Creevy, I am not saying that you should adopt our model, but the Commission should understand and respect the fact that we have chosen that model, and we are never going to give it up. Moreover, I would ask Mr Barosso to withdraw his support for the Latvian firm in the Vaxholm case. Thank you, Mr President, even though I have nothing to say thank you for.
– Mr President, what we have heard here this morning is, regrettably, vintage McCreevy. Commissioner, you have to recognise that vintage McCreevy does not work at European level. You have to build consensus here or you fail.
Commissioner, you have done it again: having given the Commission the ‘two fingers’ when you were an Irish minister, you have now outraged the Swedish population with a similar gesture towards their social partnership model as well as the European Parliament today. You will not achieve market reform with those bulldozer tactics. The Celtic Tiger, for which you claim credit in Ireland, has given us 150 000 children living in poverty in Ireland. A man died last week because he could not have simple surgery in our hospital system.
Sweden spends EUR 200 per person as a proportion of GDP, compared to EUR 100 in Ireland, yet Sweden is the third most competitive economy in the world, compared to Ireland’s position at 26th. We need a high-quality European social model which uses social infrastructure as a building block for a prosperous and fair society. Setting Latvian workers against Swedish workers will destroy the Union, Commissioner. That is the nub of the debate on the deeply flawed Services Directive. Take note or fail.
. Mr President, I believe that we have already set out very clearly our position. Nevertheless, I should like to respond more precisely to the questions posed, in particular by Mr Schulz, who cited questions by Mr Rasmussen.
On the first question, concerning trade unions. Do they have the right to strike? Of course, it is a fundamental right and a fundamental freedom, in accordance with our European principles. We entirely respect the right to strike of all trade unions in Europe.
On the second question: is the internal market compatible with the Scandinavian social model? There is no doubt about it.
On the third question: if that is the case, what will the Commission’s response be? First and foremost, we need to know what the Court of Justice requires from us. Until I have been consulted by the Court, I am unable to tell you what our position will be, legally speaking. On the other hand, I am able to tell you what our position will not be and what it will be in essence. We will never attack the Scandinavian or Swedish social model, but we will fight tooth and nail for the Treaties, because the Commission is the guardian of the Treaties. We must strictly abide by the Treaties. We will therefore be issuing a response that is compatible with the Treaties and with the .
I believe that the core issue, Mr President, Mr McCreevy, is preventing the dichotomy between the internal market and social rights. In the debate, this at times seems to be a contradiction in terms: those who are in favour of the internal market, on the one hand, and those who are in favour of a social Europe, on the other. I will say to you frankly that the role of the Commission is to try to combine these two principles. The key to the growth that we require in order to strengthen our social ambitions is an internal market that is truly active and operational. We are therefore issuing a communication for consultation by this week’s Informal Summit, and I am delighted that it has been positively received by all of the political forces.
We are proposing, for example, to create a Globalisation Adjustment Fund by attempting to bring together two elements: an open internal market free from artificial protectionism in our Community, on the one hand, and a stronger social ambition, on the other. In this respect, I should like it if certain parties, which are in favour in this House of a more social Europe, gave their support within their governments to a European budget drawing greater inspiration from these very values. We are not going to resolve the problem currently facing an enlarged Europe through the use of artificial barriers between our countries. Rather, we will do so by harmonising upwards, which means using a more active economic and social cohesion policy that promotes the development of all of the regions of our Union. In fact, there are 25 of us now. We have to carry out a more ambitious policy, aimed at social redistribution at EU level but, in doing so, we must avoid raising artificial barriers between our countries. That is the issue at stake. I can assure you that the European Commission will continue to work along these lines in order to see an internal market put in place, of course, but also in order to see economic and social cohesion occur in a Europe in which we want not only more prosperity, but also more fairness.
The debate is closed.
The next item is the oral question to the Commission by Mr Karl-Heinz Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, on the strategy against an influenza pandemic (O-0089/2005 – B6-0334/2005).
. – Mr President, the World Health Organisation and the European Centre for Disease Prevention and Control have issued extremely serious warnings, based on scientific data, of a possible influenza pandemic in the future. We are therefore debating a topical issue which relates directly to public health and, of course, from our debate today, in the presence of the Commissioner, I expect us to draw conclusions and commit to action.
The possible source of the pandemic – I shall be brief on this because everyone knows this – is the highly pathogenic avian influenza virus H5N1 which, following recombination with the human seasonal influenza virus, may produce a highly aggressive influenza which is not covered by existing vaccines, which is precisely why there is the risk of a pandemic. I should like to say here that the Commissioner has already told us that he has initiated certain discussions and plans for us to produce the new vaccine needed and to produce it as quickly as possible, not in the usual six to eight months required, but much earlier.
Consequently, as the influenza virus – this pandemic – could spread from one continent to another within a few days, it is obvious that, in order to combat this pandemic, a series of measures, vaccines and medicinal products are needed; in other words, a proper master plan. How many of these does the European Union have today? The Commissioner is here to tell us exactly what provisions have been made to date for these plans against a possible pandemic. Of course, it is a question which we also need to answer in relation to the recommendations of the World Health Organisation.
These plans must seek to:
- secure the necessary coordination between the Member States, and this will be done by the European Commission;
- avoid panic among the general public;
- combat any speculation, if larger quantities of vaccines and medicinal products are required;
- determine the areas in which movements have to be restricted somewhat, because of course the virus travels with people;
- ensure fair and universal distribution of anti-epidemic products;
- identify the population groups to be vaccinated as a priority; here, for example, I would say that we should have started vaccinating with the seasonal influenza virus people working with poultry, in order to minimise the possibility of one person carrying both viruses at the same time, which would be exceptionally dangerous, and consequently to reduce the risk of a pandemic.
Consequently, we need to strengthen the Union's ability to react to an influenza virus, including with a network of laboratories, mechanisms and public health resources. The key element in efficient preparedness is the timely development and quantitatively adequate production of vaccines and antivirals.
For example, the World Health Organisation says that we should have stocks of about 25% of the quantity of these medicinal products. Do we have 25%? I greatly fear that we are below this threshold and will suddenly find that we need to produce huge quantities. I hope, and the Commissioner has already told us at another meeting, that he has been holding talks so that we can bridge this gap somewhat. In addition, we may need – as I believe the Council has also said – some sort of solidarity fund, so that we can cover urgent requirements.
All this has to be done. Another question – which you can answer, Commissioner – is how efficiently the early warning and response system of the European Centre for Disease Prevention and Control is operating and if it is connected to other Community warning systems relating to the health of animals, food, feedingstuffs and civil protection.
The Commission must basically strengthen its coordinating role and we are here, Commissioner, to give you effective support in that role. You must be ruthless with the Member States which do not submit plans or which have submitted unsatisfactory plans. We must help them, of course, but you must be exceptionally strict with them because, as we have said, the pandemic is something we need to avoid or, at least if it happens, to deal with correctly.
We need a comprehensive communication strategy. It is very important for there to be no panic and for there to be a constant exchange of information with neighbouring countries, inspections and random sampling of animals and, finally, we need to regulate everything needed in relation to restricting the mobility of citizens, especially in countries in which this influenza may emerge. Consequently, Commissioner, we shall wait for you to tell us what you have done so far, and we know that you have done a great deal, and what needs to be done in the future. We shall support you in this procedure so that we can have a comprehensive and effective plan so that, if – God forbid – this pandemic happens, we deal with it correctly, without panic and with good results for the citizens of Europe.
. Mr President, I should like to thank the Committee on the Environment, Public Health and Food Safety and the Members for today's debate, both for the question and for the motion for a resolution. It is indeed very, very important and I welcome it, because I see that we and Parliament are on the same wavelength, we have the same priorities and, of course, the same concerns.
As time is limited, I should like today to cover the most basic issues referred to in the motion for a resolution and the question and to add that I shall send Mr Florenz, the chairman of the Committee on the Environment and Public Health, a detailed memorandum on the various issues raised today, so that the House also has some of the technical details at its disposal.
First – and I feel obliged to do this after everything I have heard recently – I should like to clarify the difference between avian influenza, which is the veterinary issue concerning birds and animals, and the possible influenza pandemic, which is a possibility which has been identified by the World Health Organisation, as Mr Trakatellis said, and for which we need to make intensive preparations, because we do not know exactly when it will strike.
The presence of avian influenza in Europe – and I shall emphasise this so that European citizens hear it too – does not affect the probability of a possible pandemic. That is why there is no need for panic, but there is need for concern, so that we make the necessary preparations.
I also wish to emphasise that the European Union and the Member States have the best and the highest levels of preparedness in the world. Of course this does not mean that, because we compare favourably with other countries or other areas on the planet, we can feel satisfied or that we have reached the point of preparedness needed in order for our citizens to feel safe. There is still plenty of room for improvement and further preparation, even though I acknowledge that, since we last debated this subject in the relevant committee, progress has been made on the part of the Member States and I need to emphasise that.
Of course, there are different levels of preparedness between the Member States and what is important for us is not to grade or categorise the Member States, but to put pressure on them – and my thanks to Parliament for precisely this support for me – so that all the Member States have a satisfactory level of preparedness.
Today I am in the welcome position of being able to tell you that we have in our possession all 25 national preparedness plans from all the Member States, which was not the case when we held the debate in committee. Of course, I must accept that some of these are still in the form of preliminary drafts, but that does not matter; they exist and they are being examined today, in Copenhagen, with the European Disease Prevention and Control Centre and the World Health Organisation.
At the same time, we are in the process of revising our Community preparedness plan, which was adopted in March 2004 and will also take account of the national plans and the preparedness exercise which we shall carry out in a few weeks, when we shall test these plans to see how effective and efficient they are and to examine how they mesh with each other and with the relevant Community plan.
As far as the question of drugs – the question of antivirals – is concerned, they are not a panacea and do not resolve all the problems; they are the first defensive weapon which we have at our disposal. We have today at least 20 Member States that have ordered or started stocking the relevant drug and, according to my information, the remaining Member States are also moving in this direction.
Without doubt, there are problems because the industry cannot respond at the moment to the orders which have been placed. I shall be in contact shortly – now that I have a full picture of the situation in the Member States – and shall be holding new meetings with the industry, so that we can examine how they intend to resolve the production and supply problem.
During the informal Council in England two days ago, the idea was also mooted of a Community stock of antivirals. Of course, on the basis of the Treaty, we do not have the competence for that, but if we are instructed by the Council, we are willing to discuss it so that – just as the World Health Organisation has stocks in the event of crisis or emergency – there is something similar at Community level. However, it is important that we advise citizens that these drugs are not preventive, that they are not vaccines and that they have to be taken on prescription and that individual citizens cannot treat themselves.
As far as the pandemic vaccine is concerned, and this is my last point, we need first of all to distinguish – as Mr Trakatellis quite rightly did – between the seasonal influenza vaccine and the pandemic vaccine, which does not yet exist. We are encouraging the Member States to increase seasonal influenza inoculation among high-risk groups, and we shall most probably examine this issue with the experts as regards workers on farms and in danger areas, but not – I repeat – for the whole of Europe. The Member States must define the high-risk groups, so that inoculation against seasonal influenza can be increased – I repeat – among the high-risk groups only. This will help in the way which Mr Trakatellis indicated earlier and it will also help cooperation with industry, by giving financial incentive – that is how the system works – to increase production and meet requirements in the event of a pandemic.
Of course, the vaccine also needs to be created in the event of a pandemic once the virus appears; this is not possible now. However, as Mr Trakatellis rightly said, this takes six to eight months and certainly no less than six. We are working together with the European Agency for the Evaluation of Medicinal Products and the industry and making all the relevant preparations and we are confident that all this will cut the time needed by three months, which is a fairly considerable timesaving. I wish we could achieve more, but this will cut the time needed from when the virus is recognised by the World Health Organisation to when it will be possible to produce the corresponding vaccine by about half.
Four companies have already expressed an interest in commencing cooperation with the European Agency for the Evaluation of Medicinal Products and I am confident that others will follow. However, what is important – and I shall discuss this when I meet them – is the finding that: firstly, shortages are starting to emerge even for seasonal influenza vaccines, and I want them to tell me how they intend to resolve this problem and, secondly, that in research for the production of the vaccine, we want the companies to coordinate with each other so that they do not do the same work, so that there is no overlap, so that they move in different directions at the same time and we can cover all eventualities. I shall therefore be meeting with the industry and I shall, of course, update the House accordingly, as soon as I have some results.
I shall close here. Thank you for your attention; I shall, of course, listen to the debate with a great deal of interest and I am always ready to update Parliament fully because, as you know, you are the strongest allies I have in this endeavour.
. – Mr President, the theme of this debate is, I believe, that we want a sense of urgency, not a sense of panic. That applies to the Commission and to Member States.
I was pleased to hear that we have had a simulation exercise. As I understand it, one of the problems found was the overload of information. I would be interested to hear how that is being managed.
What we really need for the public, who are beginning to panic, is clarity. They need to be informed and reassured. They need to understand the difference between winter flu – which is not what this debate is about – and avian flu – which is not what this debate is about, even though 67 people have died from it, all working or living with birds and poultry in Asia.
It is the combination of those factors which could lead to a pandemic flu, because it mutates from human to human. It has not happened yet, but our resolution must be to ‘prepare, prepare, prepare’! The key is clearly vaccines, and it is the new vaccines we will need, once we know the strain.
We need capacity and speed. Last week we heard from the WHO that world capacity for producing vaccines is only 300 million doses a year. My own country – the United Kingdom – is going to place an order for 120 million doses. If it does, then where are the vaccines for everyone else? It is not possible without a dramatic expansion of production capacity.
As for speed, six to eight months under the egg-based vaccines is not good enough. We need to look at the cell-based vaccines of one month and even the possibility of DNA vaccines, which could be as low as one month, but still need a lot of development.
We need that central supply to which the Commissioner referred, because it must be said that no Member State is going to give up its own supplies when the pandemic hits a less-prepared country inside or just outside the European Union. I believe we need central supplies under the Solidarity Fund which he and the ECDC can then direct swiftly to where they are needed, so that we can smother the outbreak and prevent it hitting the rest of us even more seriously.
Lastly, we need that information from all Member States in complete form – the stocks, antivirals, vaccines, masks, the health checks at ports and the quarantine facilities – in order to know that we are genuinely prepared against this threat throughout the European Union.
. – Mr President, I agree that Commissioner Kyprianou commendably treads the narrow line between effective prevention and pressing the panic button.
Our populations need to know that influenza always has been a global disease, and nowadays, of course, there are additional means by which it can be spread. They need to know that the HN51 virus has been present in some states now for several years. We need to know that the pace of spread has not actually accelerated in the way that the wilder speculation about pandemics would lead us to believe.
Could the Commissioner tell us, firstly, what we now know about the incubation period in the bird population, and whether there is any sign that the virus has spread to other species? It is not yet obviously affecting humankind.
What will the lead time for an effective monovalent vaccine stockpile be? The industry has communicated to us that it may take four years to produce an effective stockpile of everything we need to deal with the virus if it mutates in the way that is predicted.
In his statement of 12 October 2005, the Commissioner did not mention the importation and trafficking of wild birds. We have seen in the recent case in the United Kingdom that the enormous number of birds now imported into the European Union – some legally, some illegally – is a potent source of further infection. We have seen that. What can we do throughout all the Member States to have an effective control on these imports and, indeed, their ban?
. – Mr President, according to the Commission’s latest action plan on health and consumer protection, the EU must protect the public from risks and threats which are beyond the control of individuals and cannot be effectively and completely tackled by Member States on their own.
We have been warned that the world is facing the real threat of a dangerous influenza pandemic. Effective preparedness planning includes the stockpiling of appropriate antivirals, as well as implementation by Member States of the existing WHO vaccination recommendations during seasonal flu, in order to protect the public and at the same time increase the vaccine production capacity of the European vaccine industry. Additional investment is needed for the development of prototype influenza pandemic vaccines, as a key intermediate step towards establishing a manufacturing process and the characteristics of future pandemic vaccines. Last week, the EU Health Ministers recognised that no country can solve these problems alone.
Bearing in mind that the Member States have very different financial resources for stockpiling vaccines and antivirals, as well as for the national advance purchase commitment to establish national pandemic vaccine needs, we have to suggest an early mobilisation of the EU Solidarity Fund as a precautionary instrument, allowing for pre-emptive action to be taken in preparing for an influenza pandemic. It is our belief that the Solidarity Fund envelope must be used now for the Community’s centralised activities, including the strengthening of the European Centre for Disease Control, as well as for Member States that apply. The stakes are high and time might be short.
. – Mr President, ladies and gentlemen, at present avian flu is an animal disease which is not easily transmitted to humans. The major potential danger lies in the fact that the killer virus may mutate into a pandemic virus that spreads from person to person. This risk can be lessened by controlling the bird epidemic and reducing the chances of the virus spreading from birds to humans. EU-internal solidarity and the help we give to our neighbouring countries, and to those countries in Asia where the avian disease has become an epidemic, will have an important role to play here.
The EU and its Member States constitute the world’s largest supplier of developmental aid. Now it is important that we help the poorer countries take action to conquer the epidemic among poultry, and it is also important that people in direct contact with birds are vaccinated against normal human flu, so that the bird virus does not get a chance to form hybrids with the human virus. We must help the poorer countries do this. We have to guarantee that the necessary drugs and vaccines will be where they are needed first, in order to control any pandemic. Through solidarity, we can help both ourselves and others.
. – Mr President, Commissioner, ladies and gentlemen, as a doctor I consider that prevention is the key element of the strategy. Preventive measures, therefore, such as frequent periodic inspections of migratory birds and of poultry farms are of vital importance in this instance and I welcome all the efforts made to date to detect cases immediately in different countries.
Another point which I also consider important is proper information for the general public, especially poultry farmers, and measures to prevent panic, which we have already caused, without there being sufficient indication, Commissioner, with the result that we keep telling people to get inoculated with a vaccine which we know in advance has nothing to do with the new virus which will emerge. The only thing we shall achieve by inoculating the populace in general and not the high-risk groups such as poultry farmers will be to reduce the levels of common influenza which strikes Europe every year.
Antivirals are also important, although I doubt if they could combat a new virus. That is why, Commissioner, I think that there should be cooperation and solidarity between countries, given that this sort of epidemic has no frontiers.
. – Mr President, Commissioner, first we need to ask ourselves if there is a pandemic. There is no pandemic. Is there an epidemic? Perhaps there is no epidemic either. We have 60 recorded deaths; in other words, as many as from road traffic accidents throughout the world in ten minutes.
Has the virus attacked man? Yes it has. There was the case in Thailand two months ago where the poultry farmer died, while his son fell ill but survived. Is there a vaccine? If we accept what was said by the Hungarian Ministry for Health, Mr Jenö Rácz, yes the vaccine exists and he personally has been inoculated. So if, according to an institutional agent, the Minister for Health of a European country, the vaccine exists, then why do we not take the vaccine and distribute it to the entire world?
Many industrialists earned a great deal of money from each drug, but the poultry farms lost. So what are we doing for these poultry farmers who have lost so much money? My country is killing 25 million chickens. So will we give them all an allowance? Tomorrow we debate the budget. Is there a heading for this sort of pandemic? We need to look at things from the other side as well, Commissioner.
Mr President, Commissioner, ladies and gentlemen, in managing the risk of a pandemic, we need to monitor the current situation, coordinate the response and, above all, avoid creating panic, while ensuring that antiviral drugs are distributed widely and fairly. That is why we have proposed some amendments designed to promote monitoring, using all resources available.
The European Union must have an active role in managing the possible risk of the H5N1 virus spreading among animals. We therefore need to act in advance with preventive measures.
We also need to give priority to reassuring consumers and thereby avoiding a pointless panic, which would be harmful both to the population itself and to the poultry industry. Our proposal to introduce the compulsory labelling of white meat, as already applies in the case of beef, aims at achieving precisely that objective. We also consider that a timely campaign of information would be useful, advising consumers of the true risks, the possibility of prevention and the availability of drugs.
Finally, we need to ensure there is a strategy to enable all Member States to produce antiviral drugs in sufficient quantities, with the direct involvement of pharmaceutical companies, and to devote our available resources also to that end.
– It has been repeatedly stated here that the question concerning the next flu pandemic is not ‘if’, but ‘when’. Although we all know that the risk of flu pandemics is and will continue to be present, I have the impression that, in spite of the timely warning, the European Union as a whole is not as well prepared as it should be.
We have heard that the 25 Member States have their national action plans and programmes. However, the European Union needs a common plan, and I feel that we have erred in not having prepared such a plan. I would like a clear answer as to who will be in charge of coordination. Will it be the WHO, the ECDC or the European Commission?
Every day, the media bring information about new cases and about the countries where new discoveries of dead or infected birds have been made. I believe, however, that it is much more important to protect the population as a whole against influenza and to prepare a joint plan of action that the European Union can apply in case of pandemics. Some countries have adopted rigorous veterinary measures, restricted open-air poultry farming and banned trade fairs. The problem is that such measures have not been adopted by all 25 Member States. Infectious diseases do not respect borders, especially where there are high rates of migration.
It needs to be emphasised that not all Member States will have sufficient resources to purchase vaccines. I therefore propose that besides defining high-risk groups, we should also allow those that can afford to do so to purchase vaccine.
– Mr President, Commissioner, what our fellow citizens require is high quality information and they are waiting for us to take the initiative and to tell them clearly how things stand.
Firstly, it emerged from last week’s informal meeting held by the ‘Health’ Council that some Member States still do not have any real emergency plan. We ought to be aware of this, Commissioner. We need to be aware of it! There needs to be transparency, because it is up to us to make these governments acknowledge their responsibilities. The European Commission has to show that it is taking a firm stance on the matter, and I would even say that, on behalf of the general public, it has to go beyond some of its prerogatives in order to make sure that the emergency plans are coordinated flawlessly. We have to break away from this European schizophrenia, which says that the Member States’ prerogatives should not be infringed. What will people say when a pandemic occurs? Commissioner, no one will ever criticise you for having saved lives, but they will condemn you, and severely too, for having been overcautious.
Then, in the context of researching a new vaccine, the European Union needs to provide its financial support in order both to help develop the vaccines and to make sure that studies related to them are well coordinated, and to encourage mass production of these vaccines. I understand that this research also includes a section on paediatrics. As we proposed in our resolution, it therefore seems crucial to use the Solidarity Fund, in particular to ensure that the Member States carry out these tasks in full. Commissioner, I know that this matter is now Mr Verheugen’s responsibility but, when the pharmaceutical legislation was revised, we adopted a measure conditionally authorising products to be placed on the market, making it possible to save time. What will have become of this important procedure in the event of a pandemic occurring? I get the impression that it has been left behind in a drawer somewhere. We must not wait until the epidemic arrives before we deal with it. I am counting on you to shake Mr Verheugen into action and to put in place an effective system for authorising products to be placed on the market more quickly.
– Mr President, I will keep this very brief in my one and a half minute’s speaking time. I should like first of all to ask the Commission how it intends to publish the plans due to be drawn up by each of the Member States. Have any deadlines been set to enable all Europeans to read all of the plans made by each country, as well as the concrete guidelines that should be laid down everywhere? Exchanging good practices and decisions needs to be encouraged. Finally, in the event of a pandemic, who will have the say on which decisions need to be taken in order to ensure that the combined efforts are focused in the right direction, that is to say focused on prevention? What will the EU’s powers be, and how can we prevent the buck from being passed between the Member States and the EU in the event of a pandemic occurring?
Secondly, the Commission has not seen fit to publish the amount of antivirals currently available in each of the Member States. I do not believe that this lack of transparency is reassuring for people. We need both to know what stocks each of the Member States has and to create a fund of the kind that will enable each of the Member States to have access to as large a stock of antivirals as possible. What do you intend to do in this regard?
Thirdly, we do not have a clear strategy as regards employees and other people who come into direct contact with animals and, in particular, with farms on which birds are bred. It would seem to us to be a requirement to have a specific strategy for these employees and other people.
Next, do you not consider that it would be useful to coordinate the role of the agencies in order to form a kind of group of experts at EU level who would provide reliable scientific information or, at any rate, come up with a consensus of opinion?
Finally, the WHO has just launched an appeal: before we think about a pandemic, let us prevent epizootic disease from spreading! Money is therefore required. Is the European Union ready to give money at international level in order to limit the spread of epizootic disease?
– Mr President, Commissioner, we discussed this problem as long ago as 12 April, when it was clear to this House that ministers were dragging their feet in putting protective measures in place against a possible flu pandemic. I have to admit that some progress has been made since then, and that may well be down to you pounding the table very hard. In any case, a number of Member States have taken the right sort of action. You told us a moment ago that all Member States have now presented plans. Whether those Member States have presented those plans, but have not disclosed what it is they have done, or have presented sound plans, is, of course, a different matter, and I would like to hear more about this.
The ministers discussed this last week as well, of course, when they concluded that stockpiling vaccines and antiviral drugs was a matter for the national level alone. This is, to my mind, an unwise decision, since bird flu is a cross-border problem . In the event of a pandemic outbreak, there is no time for extensive consultation with countries that have done too little, to persuade them to take the necessary measures while there is yet time, while we cannot expect countries that are sufficiently prepared to suddenly make their supplies available. There is therefore a need for common action, and that, Commissioner, is where you come in.
First of all, we need emergency measures. At the moment, there is no public health risk, but if there was, you would need to be able to take action immediately, for example, in the shape of measures with regard to disinfection and quarantine at airports for flights from the affected areas or travel restrictions. I am not confident that all 25 Member States will be taking those measures.
Finally, I think that there is a need, not only for national action, but also for common action, and I hope that the ministers will approve your proposals for a common fund. Mr Mulder, who is rapporteur for this in the Committee on Budgets, has suggested setting aside funds from the Solidarity Fund for this purpose, and I think that that is a sensible suggestion. Commissioner, if you pound the table even harder, then we will in any case be right behind you.
– Mr President, it is absolutely essential that the EU is fully prepared for an influenza pandemic and that we learn the lessons from the past, for example, from the foot-and-mouth crisis in Europe, so that contingency plans are well-known, communication lines are clear and coordination properly planned.
The current threat of the mutation of avian flu demonstrates the role industry must play. Patent holders must allow the production of generic alternatives in poorer countries. We must also take urgent practical steps: an immediate ban on imports of wild birds into the EU, and improved bio-security, particularly in the international poultry industry.
In our amendments, we are also proposing that, as a priority, poultry farmers be offered common, seasonal influenza vaccination, in order to reduce the chances of recombination between human and avian influenza viruses at one of the most important potential interfaces, as Mr Trakatellis has said. Since international travel is likely to form the key mode of transmission, we are proposing that there should be systematic virological screenings of air filters from flights originating in countries affected by the virus.
Lastly, a question to the Commissioner: will he rule out a mass cull of wild birds, since evidence suggests it is likely to be counter-productive, dispersing infected individuals and making healthy birds more prone to disease due to stress? I would be very grateful for an answer to that question.
–  Mr President, today’s debate on the strategy against an avian influenza pandemic is a good opportunity to ask questions both about where the responsibility lies for public health, which is one of the European Union’s main priorities, and about security and truth in public life.
We must ask ourselves whether predictions asserting that the disease will cause massive loss of life, and claim between 50 and 150 million victims, are based on scientific knowledge, or are instead the result of an economy overheated by industry, and in particular by the insatiable pharmaceutical companies, which suffer losses if their drugs are not used.
Conflicting opinions, a quasi-conspiracy of silence and a lack of reliable scientific data all point to such conclusions. This would amount to entirely despicable and truly diabolic manipulation, aimed at provoking panic and chaos instead of creating a feeling of security and public solidarity. The latter should be defining features of large communities whose goal is to achieve noble goals, such as those to be found in countless EU documents. Further key questions surround the reasons for the spread of the epidemic.
– Mr President, ladies and gentlemen, we are faced with an emblematic case of avian flu, or, to put it another way, an outbreak of foolishness and stupidity. The pandemic threat of seasonal flu, which afflicts primates and humans alike, from the runny nose of at Cro-Magnon to insalubrious Napoleonic sneezing, is being met by the deadly virus of those bent on creating panic for the benefit of speculators and scoundrels. A vast gravy train sucking billions of euros from plucked chickens and terrified consumers, to swell the coffers of the multinational drug companies.
There is a perfectly simple answer to the question – and I apologise for my frankness to my fellow Member and to the ingenuous Commission (whose good intentions I have no desire to call into question): if the risk of a pandemic with millions of working hours lost and vast numbers of human victims were a real one, those humans, the Union, the Member States and the Governments would not only have the ethical duty but also every economic justification for distributing vaccine free of charge.
Let us block the import of chickens, but above all let us take action against the hacks and charlatans peddling terror, who are responsible both for the pandemic of neurosis and for the criminal speculation which is ruining hundreds of poultry farmers and risking the jobs of thousands of workers. If I catch this deadly virus, I hope to take with me to the grave as many as possible of these fools and scoundrels who are inflicting this suffering on mankind.
– Mr President, various speakers have made the point this morning that it is time not to panic, but rather to plan. While this resolution is very much about human health, we have to remember that we have to control avian influenza in the world. It is not just a case of Europe closing its doors and it will not happen. All the Member States must go out and help those countries that have avian influenza at the moment, and I know the Commission is doing that. The key is to stamp it out in the world if at all possible. That is why I would urge more help for countries outside the European Union to stop this disease coming in.
I would also like to say quite clearly, as other speakers have done, that importing wild birds into the European Union at the moment is crazy and needs to be stopped, at least for the time being, because there is no point in bringing in disease.
Contingency planning is also very important because, as Mrs Lucas said, during the foot-and-mouth outbreak there was a total lack of contingency planning. We have to make sure we are ready and have vaccines available.
I also think that at the moment not enough information is going out in the Member States to the poultry industry and to those who are actually running our poultry farms, to ensure that, firstly, there is increased biosecurity and, secondly, that they have protection from the disease if it comes into the European Union.
We have to be ready. We have to look at vaccines that are available, because it must not be forgotten that this disease can mutate into several different viruses. At the moment we are talking very much about the H5 vaccine, but we have to be ready with other forms of vaccine should the disease mutate into another strain. So let us prepare, let us try to stamp it out of the poultry industry and stop it mutating into a human form of the disease, because then the citizens of Europe will be protected.
I wish you well in getting all Member States together and in getting a proper contingency plan in place, Commissioner.
– Commissioner, thank you for your introduction. I am still left with three questions about avian flu. Last week, you communicated that you would advise Member States to have people who work in the poultry sector vaccinated with the flu vaccine. Whilst this is in itself a useful measure, because that way, it is possible to reduce the risk of mutation of H5N1 into a form that is transmitted from one human being to another, what causes me anxiety, though, is the excessively non-committal tone of a suggestion to Member States that they might make a recommendation to poultry farmers.
I think that the European Union should learn from the previous health crises with SARS and BSE. In both cases, the Member States adopted their own policies, sometimes with opposite effects. My first question is whether the Commission can shed light on this as quickly as possible. I would also like to hear from the Commission what priority it gives to support for flu vaccination campaigns in the poultry sector in Turkey and Romania and what support is in place for similar vaccination campaigns in Asia.
My second question concerns the availability of medicines. According to experts, EUR 150 million would be sufficient for the preliminary development of new medicines to stave off the pandemic. Which products exactly will you be making available?
My third and final question has to do with the capacity for producing medicines and their affordability. Are you prepared, in the event of a pandemic, to suspend the relevant patent rights and data exclusivity?
– Mr President, Commissioner, if we in Europe want to protect ourselves, we should have acted years ago to provide aid to Asia, and by that I mean technical aid to address the problem that much of our meat is already produced there from animals kept in breeding establishments.
The problem is that these animals, which have been intensively bred with the aid of technology, come into contact with regional breeds or wild animals, which carry the virus without becoming ill in clinical terms. If the virus is then passed on to animals kept in breeding establishments, there is the potential for mutations and variations that can present a danger to human beings. This is where the provision of technical aid would certainly make sense.
What is, of course, nonsensical about this whole debate is the idea that we might be able to gain technical mastery over nature by doing away with it and resorting to banning the entry of geese or the keeping of animals under extensive farming conditions in an attempt to get on top of all this. This strikes me as reflecting the interests of the cage industry more than anyone else’s.
–  Mr President, as well as World War I, Europe experienced another disaster in 1918, namely the Spanish Influenza. The latter claimed 20 million victims, and resembled avian influenza in some respects.
Europe today is not fully prepared for another epidemic of this kind. It may well be the case that the pharmaceutical companies are better prepared than the Commission and the governments of the EU Member States. It would be preferable, however, to prevent these companies from profiting from the circumstances, and to avoid a scandalous situation in which millions of people cannot be vaccinated because they cannot afford the expensive vaccines. Preventive medicine should be made available to everyone, no matter how much money they have. Warnings should also be issued to those Member States that are completely unprepared for this potential disaster, and that are waiting for the European Commission to solve the problem for them.
–  Mr President, the European Parliament should back the measures and decisions taken by the World Trade Organisation (WTO) and the European Centre for Disease Prevention and Control. The adoption of a resolution on the strategy against an avian influenza pandemic will provide us with an excellent opportunity to take appropriate action in this regard.
I am quite sure that we will be able to take more effective measures to prevent any epidemic spreading if we implement the following suggestions. Cooperation should be established with pharmaceutical companies with the aim of taking special measures to produce new and effective vaccines as rapidly as possible, and equal access to vaccines should become a reality for everyone. Poorer countries should be offered financial assistance to buy medicines, efforts should be made to place infected areas under quarantine and risk assessment methods should be improved. Inspections, tests and analyses of avian diseases should be carried out, and restrictions imposed on international travel.
One of the key measures that should be taken by the European Union is to step up the activities of the European Centre for Disease Prevention and Control in the fight against infectious diseases. These activities should involve the deployment of expert missions and EU representatives to those regions, mainly in Africa and Eurasia, where the risk is greatest. In its present form the virus does not represent a threat to humans, and unless further mutations occur there is no possibility of it causing a pandemic that would paralyse Europe and the world. Consequently, we should on the one hand take steps to prevent public panic, and on the other bear in mind that the sooner we start to take action, the greater our chances of bringing the situation under control.
The problem of avian influenza also serves as a good illustration of the way in which the EU institutions should communicate with the citizens. I would remind the Commissioner that the Commission needs a special communications strategy, drawn up under his supervision. Furthermore, I would call on the Commission and the Council to act responsibly when issuing statements on the matter. These institutions also have a duty to assess the risk of the disease spreading and being transmitted to humans. It goes without saying that they should not underestimate the current threat, as happened in the case of mad cow disease, but they should also avoid scare-mongering.
I would stress once again that Brussels must act with the utmost responsibility when issuing assessments of the real risk posed. Assessments of the opportunities available to us to combat the avian influenza virus should also be realistic. The Commission should lend its backing only to those medicines that are genuinely effective against the disease.
– Mr President, Commissioner, ladies and gentlemen, I would like to stress that we in the Socialist Group believe that both the European Commission and the Council must commit themselves to cooperating economically and scientifically with the countries of South-East Asia, since, so far, they have been the main focus of bird flu infection, and it is crucial that it be eradicated at origin.
We also believe that the pharmaceutical industry should cooperate closely with the European Commission, and with the Member States and the World Health Organisation, in a coordinated fashion and involving a communication strategy, without alarming the population, but with significant levels of information and transparency.
A final question, or rather an appeal: the slaughter of birds, provided that the health authorities consider it necessary, should not be turned into a deplorable spectacle, such as those we have seen in the media, and furthermore it should be carried out in accordance with proper guidelines.
– Mr President, Commissioner, flu pandemics in Europe have been documented for more than a century and we know that the three A virus sub-types we have had originated from birds: the H1 in 1918, the H2 in 1957 and the H3 in 1968. All of them originated amongst birds and all of them mutated.
We have known since 1997 that the H5 sub-type is highly contagious, that it is capable of being transmitted to man and producing a form of influenza with a high death rate, but that so far transmission is only possible through contact with diseased birds and their excrement. The H5 virus has spread amongst wild and domestic birds, and migratory birds are spreading it all over the place. Furthermore, it has been communicated to mammals such as pigs and cats.
For all of these reasons, there is broad consensus amongst health experts and bodies about the possibility that the A virus H5 may adapt to human transmission and create a new pandemic. I believe that the executive Commission has so far acted responsibly and transparently within the framework of its competences. Perhaps its powers should be increased if a period of emergency and a pandemic begin.
I would like to insist that it is important to lay down relevant rules that the Member States can follow, and to coordinate and monitor compliance with them, and also to urge the media to report rigorously but without creating unnecessary social alarm. I believe that we must strengthen the wildlife monitoring network, which is closely related to the majority of emerging diseases.
Finally, I believe that we must enhance R+D resources within the European Union with a view to responding in a medical and scientific fashion as quickly as possible, should the need arise.
– Mr President, I should like to start by thanking and congratulating the Commission on the speed of its reaction to public health issues, a policy which does not come quite within its competence, and I think that the motion for a resolution, which attempts to coordinate the public authorities on this important issue, is also within this framework.
Within the framework, however, of a comprehensive policy at national and Community level and in conjunction with the confirmed lack of a fundamental communication policy to inform citizens at national and Community level, the poultry market has been shaken, with plummeting levels of consumption.
The Commission, in cooperation with all the competent Commissioners, including Mrs Fischer Boel, will need to mobilise, firstly, the political safeguarding of farmers' incomes from market crises. The Council of Ministers for Agriculture will need, at long last, to take a decision on this matter. Secondly, fundamental Community financing for the problems of poultry farms and, thirdly, the necessary marking of poultry for consumption, to the effect that they are from inspected farms. This marking will help to intensify inspections of poultry farms and restore consumer confidence in this sector.
– Mr President, over the past 300 years, 10 influenza pandemics have occurred among humans. The most recent came in 1968-69, and the most deadly in 1918-19: the so-called Spanish flu pandemic. Scientists have been predicting a lethal cyclical resurgence of influenza for some time, one that will be more deadly because of our low levels of resistance. Now, with avian influenza, they are recognising the hallmarks of such a virus. The medical histories of those who have died of H5N1 influenza to date are disturbingly similar to accounts of sufferers of the 1918-19 outbreak.
Since scientists first started saving flu virus samples in the early 20th century, an H5N1 influenza has never spread among human beings, so population vulnerability to an H5N1-like pandemic virus would be universal.
The influenza virus is an RNA virus containing eight genes. Like most RNA viruses, it reproduces sloppily, its genes readily fall apart, and it can absorb different genetic material which recombines in a process called reassortment. When influenza successfully infects a new species, it can reassort, and may switch from being an avian to a mammalian one. When that occurs, a human epidemic can result.
Since it was first recorded in 1997, avian flu strain H5N1 has undergone multiple reassortments – more than 17 mutations – and evolved at high speed to the point where, in January 2003, the ‘z’ virus emerged. In late 2004, there was one documented case of human-to-human transmission of the ‘z’ strain of H5N1. By April 2005, the H5N1 virus had also moved to pigs.
It is this rapid evolution of the virus that makes it such a potential threat. We cannot prepare a vaccine in advance or stockpile it. The total number of companies willing and able to produce influenza vaccines has plummeted in recent years from more than two dozen in 1980 to just a handful in 2004. There is serious questioning in the scientific community about the possibility of speeding up vaccine production because of contamination risks.
While it is important for us to be prepared and vigilant and to take precautionary action, with responsible risk assessment and forward planning, a lot will depend on the availability and effectiveness of anti-virals and vaccines and hospital bed capacity, which has been seriously reduced in all EU countries in the last decade.
– Mr President, I agree with everybody who has said that we are facing a veterinary crisis which must be tackled urgently. I particularly want to see measures on movements of wild birds, and we must prepare in case there is a mutation of the virus into a human pandemic. I agree with everything that has been said about preparing the European Union, stockpiling vaccines and antivirals, and developing a vaccine.
I want to ask the Commissioner the same question I asked him last time we debated this issue, and that concerns the rest of the world. What discussions is he having with his colleagues in the Development DG of the European Commission? This pandemic could hit the poorest countries hard as well. We should be talking to the WHO about not just a possible European reserve fund or stock but also a worldwide reserve stock of vaccines and drugs and possibly some kind of solidarity fund.
– Europe has found itself truly at the threshold of a global crisis. We must prepare ourselves for a pandemic, and we must not be taken by surprise.
It has been shown that during the ‘Spanish flu’ pandemic of 1918, the disease claimed at least 20 million victims. According to the World Health Organisation, we can now expect a pandemic to cause the loss of 2 to 7 million lives. This is not panic-mongering. The WHO admits that the number may even rise as high as 150 million. In the event of a pandemic, the production of a vaccine after mutation occurs will be complicated, and we will be racing against time to save lives.
Not all European Union countries pay equal attention to the problem. There are countries that allocate national resources in a responsible manner, but there are also countries that clearly underestimate the threat of the disease and, in particular, its possible consequences. I therefore call for coordinated action at the European level. National plans for prevention and immunisation should be drawn up in cooperation with European institutions and Member States. Every Member State should have a highly effective pandemic plan. We know that the effectiveness and level of these plans vary. I urgently call on the Union to mobilise and release more substantial financial, technical and material resources. Many findings suggest that European countries are not adequately prepared; half of the Member States do not have a sufficient stock of antiviral medicines. Cooperation with pharmaceuticals companies must be strengthened in order to secure the necessary quantity of antiviral drugs.
The Senior United Nations System Coordinator for Avian and Human Influenza, Dr David Nabarro, underlined huge differences in the amount of funds allocated for prevention and treatment. Thus, while the UN has only allocated 7 million dollars for this purpose, the United States alone has already released one hundred million dollars. According to Dr Nabarro, the UN would need at least USD 175 million for an effective programme. In case a flu epidemic breaks out, I am asking whether such countries as Japan, the United States or the European Union will be ready to put their resources and vaccines at the disposal of developing countries to help localise a pandemic or epidemic wherever it occurs.
– Mr President, Commissioner, the threatened spread of the epidemic of avian influenza and its possible development into a pandemic are a visible and hideous prospect for both birds and man.
The Commission and the Council must lay down measures. The epidemic must be prevented from spreading to domestic and wild birds. Care must be taken to ensure the virus does not spread beyond commercial and domestic poultry installations in which cases of the virus have already been confirmed by laboratory analysis. The populations of birds living in wetlands must be protected both from the spread and from the teams of self-styled saviours exterminating them. The rules of sensitivity must be adhered to where cases have been identified, as must the rules of hygienic burial. The profession must be compensated, as must the citizens to whom we owe protection from misleading information and speculation and planned support.
– Mr President, Commissioner, ladies and gentlemen, let me start with warm thanks to the Commissioner for the clarity of his statement, from which it would appear that the EU and its Member States are relatively well prepared. Your statement is a calm and matter-of-fact one, and, in that you focus on the protection of poultry generally and not just on the possibility of a pandemic, that will help us all to make progress.
I myself worked for 15 years as a veterinarian, specialising in the poultry industry, with the Organisation of Animal Health, and could well have something to say about a lot of things, not least the vaccination of poultry. Not having enough time available to me, though, I do not propose to do so.
On Monday, a number of Members of this House visited the Food and Veterinary Office in Dublin. It has to be said that its 160 experts, who are active around the world, are doing an excellent job of advising you and the Member States. There is, admittedly, as yet insufficient provision for worldwide cooperation, but the first steps are rightly being taken in that direction; there is a conference being held in Canada today, and the WHO has met in South-East Asia. Much more needs to be done to address this problem at the point where it starts and takes root.
Secondly, Mr Bowis and others have already pointed out that a system of inoculation will not be enough to contain the pandemic that threatens us. Reference has also been made to the Spanish flu of 1918, which cost 50 million people their lives. What that means is that there is an urgent need for a change of approach where the production of vaccines is concerned, and it also goes without saying that we can work much more quickly with cell cultures such as MPS.
Thirdly, what about anti-flu vaccines – who is to order them, who is to store them, who is to pay for them? As these medicines keep for five years, there certainly needs to be a plan drawn up.
My fourth point is that no reference has been made in this debate to Africa. What will happen when migratory birds reach Africa? The people in Africa, like those in South-East Asia, live cheek by jowl with their birds, and they are at risk of infection. Who has responsibility for this? I am quite sure that we share it.
Fifthly, I would like to thank those conservationists, ornithologists and hunters, along with all non-governmental organisations, who have assumed a heavy responsibility for monitoring migratory birds and have passed on their knowledge.
The ultimate question is not whether a pandemic is on the way, but when. That is what should be the focus of our attention.
. Mr President, I will try to reply to most of the questions.
It is true that we had a simulation exercise last week for smallpox. It was mostly focused on the possibility of a bioterrorist attack. However, the reaction is more or less the same. We will be able to see, from the results of that exercise, what the weaknesses are in the whole system and, hopefully, correct them in time for the influenza exercise in a few weeks’ time. The purpose of the exercises is to detect mistakes and weaknesses and correct them.
I did not mention much on the veterinary side because that is to do with the pandemic stage. However, I should give some information regarding wild birds. Today the Commission is proposing to discuss with the standing committee the ban on imports of wild captive birds to the European Union. We feel that is a precautionary measure that we need to take today for a temporary period. Our experts will then review it and decide if it needs to remain in place.
On the solidarity front, the regulation has not been adopted yet by either Parliament or Council. The idea of that regulation is to reimburse the cost of use of antivirals or vaccines in the event of a pandemic. If the Council and Parliament decide that it has to be readjusted to deal with purchases and precautionary measures, then that is something we can discuss.
The international aspect is very important. I mentioned that last time. I will be travelling to South-East Asia – the most affected area – to talk to the authorities there. Nevertheless, there have been some developments. In November we will have the Geneva meeting with support from the WHO, FAO, OIE and the World Bank. There is no reason for duplication, but we must support the international initiatives that have been started by those organisations. The Geneva conference will assess the needs – financing and other technical needs – to meet this challenge and will be followed by a pledging conference early next year. That is the important conference, where funds should be pledged to support the most affected countries in this effort.
Seasonal vaccination is the correct approach, but it involves an investment towards increasing the manufacturing capacity and will at the same time help the groups at risk to deal with this problem.
On the issue of communication, it is very important that we maintain transparency; it is very important that we inform our citizens about the exact situation. Sometimes the media exaggerate. That is a risk we have to take. However, any suspicion of a cover-up or of hiding information will have the worst results and that will cause panic. I admit that there was some panic, but it was not the Commission, nor any European institution, nor any European government that linked avian flu last summer, almost as a certainty, to a pandemic.
At the same time – as mentioned in your resolution – the WHO believes that the influenza pandemic will happen in the near future. It is therefore natural that people are worried. The only way to deal with that panic is not by not giving information but by explaining what we are doing to deal with this issue. We need both national and Community plans. Each country has its own peculiarities, so each country needs to have its own plan, but we have a Community plan. Last year we established such a plan, which coordinates and links the national plans with the Community in order to achieve coordination.
As to avian flu, we will have more outbreaks. We have to be realistic about that. We should not panic or transmit panic every time there is a dead wild bird found on a farm with signs of the virus. That will happen. We have the system and the legislation in place, and we will use them. The CVOs meet regularly, contact farmers and advise them about what they should do.
On culling, that is something we wish to avoid, but we have to take account of the safety issue. We advise that this be done through animal welfare measures regarding poultry. However, unless we have strong scientific evidence for such a measure, I would not support the culling of wild birds.
The daily warning system works very well. The European Centre for Disease Control is very active in this effort. Member States and the Commission are linked together in an effective way with an early warning system and are in contact and cooperation with the WHO.
Yesterday in the Council we also discussed the issue of compensation for farmers. Eradication measures are financed or co-financed by the Commission, but the compensation for loss of profit or market is a matter being discussed in the Agriculture Council.
There has been a reference to Spanish flu, but we are much better prepared now. We have antibiotics, we have the health care system, we have doctors and other measures that we can take. I therefore believe that, with the right effort, we can minimise the number of deaths in the event of a pandemic. I will inform Parliament whenever we have anything new to report.
I have received a proposal for a resolution(1) submitted in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
– Despite the recent alarmist statements, it remains difficult today to grasp what health risks there are and to put a figure on the probability of the H5N1 virus mutating into a form that can be transmitted to, and between, human beings.
The threat of a pandemic is real. Until now, this virus has caused 112 cases of human influenza, including 57 deaths, all of which were confined to South-East Asia. Therefore, all measures for preventing the pandemic need to be implemented by all parties concerned in the area, from farmers to veterinary surgeons and, in particular, by hunters of migratory birds.
In order to minimise the risk, international coordination efforts and the implementation of a European preparation plan are crucial. The European preparation plan is already up and running and it will have to be carefully structured around the various national plans.
Strengthening coordination and transparency between Member States, and protecting Europe’s borders at the same time as assuming our duty of solidarity towards third countries, are principles that must guide our actions.
However, a problem arises when private laboratories produce prototype vaccines against an emerging virus, because this is a matter of health and public safety. Specific allocations of European money will have to be dedicated to this area of research.
It is in these tragic circumstances that Europe finds its
The next item is voting time.
– Mr President, ladies and gentlemen, the amendment on which we are about to vote concerns the inclusion of the prestigious European College of Parma in the list; if it were excluded, it would be in danger of closure. That would be damaging not only for Parma but for the entire European Union and for its training.
Mr President of the Republic of Chile, Presidents of the Chilean Congress and Senate, ladies and gentlemen, it is our privilege today to receive the President of the Republic of Chile, don Ricardo Lagos Escobar, who is accompanied also by the Presidents of the two Chilean parliamentary houses.
Don Ricardo Lagos is an exceptionally important person on the Latin American political scene.
Mr President, please allow me, on behalf of the European Parliament, to welcome you most warmly.
When Ricardo Lagos was 45 years old, he left a quiet and comfortable life in the United Nations to rent a small office in Santiago de Chile and to begin to work for democracy in his country, which was then in the grip of a military dictatorship. He worked, he fought and he travelled throughout Chile; he was arrested, but he went back to fighting to put an end to General Pinochet’s regime.
He has worked tirelessly to repeal the authoritarian aspects of a Constitution signed by a dictator, and a month ago he succeeded in reforming that Constitution, which has now been signed by a democratic president.
In the collective memory of the Chileans and of all of the world’s democrats, it is with emotion that we remember the image of Ricardo Lagos on a television programme that has made history, looking at the camera and pointing his finger, confronting Pinochet and opening up the path that would lead millions of Chileans to vote ‘no’ in the 1988 referendum, through which Pinochet hoped to remain in power. I believe that that is the most symbolic image of Chile’s transition to democratic openness.
Through his faith in Chile and in democracy, he supported a Christian Democrat, Patricio Aylwin, as President of Chile, and in that government he was Minister for Education and carried out an in-depth reform of education in his country.
It was then with another Christian Democrat, President Frei, who had previously been his opponent in the presidential elections, that he was Minister for Public Works; this is a good example of cooperation amongst Christian Democrats and Socialists, at a time when the country needed it in order to achieve the transition towards democracy. It was then that I had the opportunity to meet him: he, Minister for Public Works in his country, and I in mine. Under your guidance, my dear friend, I began to get to know your wonderful country, from the volcanic deserts of the north to the alpine landscapes of the south, and to the southernmost parts of the country.
Finally, in March 2000, he was elected President of the Republic of Chile, a country which, back in 1812, at the dawn of its independence, drew up its Provisional Constitutional Regulation, which read:
Apply these words to Ceuta, to Melilla or to Lampedusa, and we can see what a horrendous situation we have in Europe at the moment.
Mr President, ladies and gentlemen, in the Aymara language, Chile means ‘the place where the world ends’ and sure enough, at the border of the Bio-Bio river, the world ended, because the Spanish conquest came to an end there in the face of fierce Araucanian resistance. Today, however, Chile is fully integrated into the world, an open, dynamic and democratic country that has signed the most complete association agreement that the European Union has ever signed with any other country not aspiring to join the Union.
Since then, Chilean exports into the Union have increased by 35% and globally our exchanges have multiplied practically by three. That demonstrates the mutual benefit we derive from our association.
On welcoming you, Mr President, I would like to acknowledge that it is a privilege for this Parliament that you have wanted to come here, when you are about to end your presidential term; a term, incidentally, that you are ending with a public approval rating of over 65%, which is remarkably positive, not only in Latin America, but also in Europe.
Please believe me, therefore, Mr President, that we are all very happy to hear from you the lessons we can learn from Chile’s great journey towards democracy.
Thank you very much, Mr President, for your kind presentation. Ladies and gentlemen, good friends all: fifteen years ago, I came here to speak with your group presidents as one of the leaders of the opposition to the Chilean dictatorship.
Today, I stand before you as the President of a democratic country, in which a broad political and social coalition has successfully remained in government for fifteen years.
Chile has changed a great deal since those dark days. We have succeeded in recovering our citizenship and our democratic institutions. We have doubled production and globalised our economy. At the same time, we have reduced poverty by half, we have reformed education, health and justice, and, with public and private resources, we have carried out the most ambitious infrastructure and housing plan: today, one in every four homes in Chile has been built over the last fifteen years.
I believe that we have a high level of social cohesion today because of these developments, and our integration with global society is supported by our own society.
We have also looked to Europe’s experience. For more than half a century, you have managed to combine democracy, a market economy and a high level of social cohesion, compatible with macroeconomic balances and with a welfare State or, better, with a social protection network.
We have a common cultural heritage and historical links which unite us.
We Chileans vividly remember this assembly’s support of Chile’s return to democracy.
During difficult moments in our country, members of Parliament at that time travelled to Chile, participated in meetings, supported our civil society and expressed their solidarity with the democratic cause.
We remember these events with nothing but gratitude. And I would ask you to appreciate the significance of what we have accomplished. Europe’s role was, is and always will be invaluable.
History, our history, would have been different without you.
The truth about human rights violations is now public and acknowledged. Our brilliant journey to discover the truth began with the Rettig report, on the disappeared, and has continued until today with the Valech report, on prison and torture during those dark years.
I do not know of any other country in the world that has dared to form a commission to listen to the statements of 35 000 people, who were detained and tortured, of which the commission recognised that 29 000 were victims.
We have been able to recognise the moral conscience of our society. We have faced the task of obtaining truth and justice with regard to violations of human rights.
As President Borrell said, Chile now has a strong and robust democracy. The authoritarian Constitution has been amended.
The workers have been given back their rights. Chile now has unemployment benefits, labour reforms and new, more effective labour laws.
The role of women is increasingly recognised; there is significant and complete legislation on family duties and rights.
The protection of the environment is now part of the collective imagination and it has been enshrined in important public policies that were recently analysed by the OECD.
Today in Chile, new generations that have grown up and been educated in a democracy, are broadening their horizons and are displaying creativity in every field.
Today, seven out of every ten people in higher education are the first generation in their families to receive a university education. That is the enormity of the change we have made in Chile: it is a more libertarian country, with more solidarity, which is more progressive, more open to a world on which we want to leave our mark.
It is true that we reduced poverty from 40% to 18%, and extreme poverty from 12.9% to 4%.
We have a competitive economy, low levels of corruption and satisfactory human development indicators.
We are not satisfied, however; there is still much to do. We have to modify the social security programme to make it more fair and equitable. There are still chronic inequalities in the distribution of labour income. The wages of the richest quintile of the population are, on average, fourteen times higher than the wages of the poorest quintile. If we introduce what we offer in social welfare into the equation, however, that difference is reduced to seven times.
We must find a just balance between social protection and the conditions for maintaining competitiveness. We therefore look at Europe in a different way to yourselves. The European debate is sometimes our debate — I am aware of the situation that this Parliament is currently undergoing and I do not want to get into issues that are part of your debate — but I would, however, like to point out that, although Chile has often been presented as a neo-liberal model, the reality could not be more different.
We believe that the so-called ‘Washington Consensus’, which talks about liberalising markets, privatising certain companies, deregulation and balanced budgets is something that Chile applied, and in a timely fashion.
What does not appear in the ‘Washington Consensus’, however, is the need for concrete public policy in the midst of growth, aimed at the poorest sectors of society in order to create a social welfare net. No country can compete in the world without such a net.
Countries which are not able to create a minimum degree of social cohesion within their societies will, in the long term, be faced with an internal conflict in their society, which hinders their competition with the outside.
We have therefore made an enormous effort to grow and we have grown. But this growth has been converted into social policies, in education; we have carried out the most in-depth reform of health and I must say to you, ‘my word, it is difficult!’, because reforming health means battling with a whole range of diverse interests.
I told our doctor friends in Chile, ‘My friends, you are all socialists during the morning, when you are working in a public hospital, but you are all capitalists in the afternoon, when you are treating your private patients’. And when they threatened me with strikes, I said, ‘Alright, but go on strike in the morning and in the afternoon’. I am sure you understand what I am saying!
It is therefore difficult to carry out a health reform, because the only people who are not organised are the patients in the hospitals and the only people on whose behalf we must speak are them. Reform therefore involves an enormous change in favour of primary healthcare. Today in Chile, with regard to 25 pathologies — there will soon be 56 pathologies, which represent 80% of medical interventions in hospitals — we can guarantee three things: a high-quality institution, a time limit for consultation and, if the person has no resources, the resources are provided by the fifteen million Chileans. This was a long reform process, but it is part of social cohesion, which is essential.
We understand your debate, in the field of health, in the field of welfare; I would like to point out that the average age in Chile is very similar to the average age here in Europe, there are just a few months difference, and the need to provide social welfare for an ageing population is very important for us.
At the same time, we have been able to create a good macroeconomic situation and I would like to point out that Chile conforms to all of the Maastricht requirements.
In other words, your debate is sometimes our debate. And we therefore follow it closely and we also want to learn from what you have done. Why not say it? In many respects, Europe offers an important example to the world today and sometimes, tied up in your own debates, you do not realise that you are an example of the type of society that is wanted in the world today.
We know that, in order to continue growing in an equitable manner in the future and not remain trapped in a pattern of exporting raw materials and low job creation and welfare, we must invest heavily in innovation, science and technology. We have quadrupled our efforts, but we are creating a fund for innovation funded by a very small part of the income produced by copper.
Copper is a non-renewable source, which generates a large amount of income for Chile. This immense income will provide a basis for the future by means of science and technology. In this regard, therefore, we are counting on European cooperation. The agreement we have with Europe is one that will enable us also to access your resources in this field.
We also want to enhance our integration into the world economy. We are convinced that countries progress when they see the whole planet as a possibility. We must not be afraid of globalisation.
In our case, globalisation has opened up new possibilities, including for small economies that are far from the main international centres. Of course, no automatic mechanism is going to be able to reduce the inequalities, instability and crises that globalisation brings with it. But we must have rules and institutions that are able to govern the globalisation process. If we want to achieve them, we must affirm the capacity for a currently emerging global politics to guide society.
I want to say here that we are frankly worried about the incredibly fast advance of globalisation, amid multilateral institutions that are unable to keep up the regulation of this process.
Here in Europe, we see an essential agent in the establishment of fairer trade rules, the creation of global public goods, the reorganisation of international organisations and macroeconomic coordination among the most important economic powers on the planet.
To whom should I turn when in the far south of Chile, the ozone layer is deteriorating and solar rays are stronger as a result of emissions of gases in the northern hemisphere? Some people do not like the Kyoto agreements; I have said to the leaders of those countries, ‘that is all very well, but tell me then where I should go to complain about what is happening in the world?’. Because what is happening in my country is a problem coming from the outside.
I would therefore like to share with you something that we consider to be central: for a country like Chile, the multilateral ends up being local. That is why we believe in the United Nations, of which we are founding members. That is why we believe that the Security Council is the only body with the legitimacy to use force on behalf of the human race.
At a time, therefore, when our country was on the Security Council, we said no to an invasion of Iraq if the decision was taken outside of the Security Council.
Because we were consistent, we said yes and within seventy-two hours made an effort and deployed our armed forces in Haiti, because we believed that, as Latin Americans, we had the obligation to do our duty when the Security Council asked us to, in a country in the region of Latin America and Caribbean that was facing enormous difficulties.
I am convinced, therefore, that the problems of Europe and of the under-developed world are going to be resolved jointly. As a European professor pointed out, if we insist on enclosing ourselves behind walls, we will perish at the hands of assailants from inside and from out.
These shared values and objectives form the basis of the Association Agreement signed by Chile with the European Union on 18 November 2002.
The European Parliament approved this agreement unanimously, in a political gesture that Chile acknowledges and is grateful for. With me today at this formal occasion, therefore, are the Presidents of the Senate and of the House of Deputies of Chile, one of whom is a distinguished member of the opposition to my government in Chile, but in these areas there is a State policy which unites all Chileans.
This is the broadest and most comprehensive Agreement signed by Chile to date and it may also be the European Union’s most ambitious. We are building our partnership. We are strengthening links in all of the areas and fields contained in the Association Agreement. Our exchange is increasingly dynamic, as President Borrell has pointed out. The European Union has increased its importance as the largest external investor in our economy, now representing 42% of total foreign investments in Chile.
Our trade is very balanced geographically: 30% Europe, 25% Asia, 18% United States, the rest, Latin America. We have signed a Horizontal Agreement on Air Transport, which we hope soon to turn into a Single Skies Agreement between Chile and Europe.
Within the framework of the Agreement we have held a frank and intense dialogue with Europe, a dialogue of true allies, although on occasions we may differ with regard to certain policies — I do not wish to talk about agricultural subsidies here — but we have common approaches. Within this context, we are participating in the European Union’s ALTHEA operation in Bosnia and Herzegovina: Chilean troops are contributing to peace in a European country.
Because we are aware of these responsibilities, we are participating in Haiti, as I said, and we hope to cooperate more closely with the European Union in the new phase following the elections in that country.
We are cooperating actively in the modernisation of our public institutions; we want to enhance our cooperation on environmental issues; we want to exchange experiences and good practices in order further to strengthen social cohesion in Chile.
Ladies and gentlemen, we Latin Americans are not unfamiliar with the diversity being seen in Europe today. Some of our brothers and sisters are making the opposite journey to the one centuries ago that brought mass European migration towards our continent. Not just Spaniards. In the middle of the 19th century many of the countries here which were having difficulties growing exported a huge amount of workforce to America. Some people are now making the return journey towards here.
We are firmly committed to the consolidation of a strategic association between Europe and Latin America and the Caribbean. We want Europe to have greater presence over there. We see our Association Agreement as a significant step. We are following the European Union’s negotiations with our brothers and sisters in Mercosur with interest and hope. We hope to hold more in-depth association negotiations soon, and I hope that the next Euro-Latin American Summit, which will take place in Vienna next year, will lead to the creation of an inter-regional strategic partnership with concrete tasks and measures.
We Latin Americans sometimes use too much rhetoric; in these agreements we want concrete facts.
More than once I have told the different European leaders of the need to understand the Colombia process, the efforts being made there to find peace. We must all be sure to support Colombia in its present efforts to promote national co-existence.
Because we are united by our past, what we are and what we aspire to be, we want to do much more with Europe. With a strong Europe, united in its external action, determined to play its rightful role in the world. A Europe committed to free trade that contributes to the success of the Doha Round. A Europe that seeks social cohesion internally and also at global level. A Europe that is in favour of multilateralism and seeks to give globalisation a human face. A Europe that promotes dialogue and agreement amongst the different cultural, religious and secular traditions within the framework of what has been called an alliance of civilisations.
Ladies and gentlemen, 3 500 years ago, a European said in the , ‘Tell me, O muse, of that ingenious hero who travelled far and wide. Many cities did he visit, and many were the nations with whose manners and customs he was acquainted … ’
I have come to this Parliament today to ask you to tell us that story, because this journey of 3 500 years is also our journey. At times we have taken different directions. Many times. There is always the possibility that we will do so again in the future.
By becoming acquainted with the manners and customs of others, however, and by appreciating the variety of their cities, we must reach a successful common destiny. You supported us during difficult times. We are now proud to come together again as partners and we will always see ourselves as friends, united not just by interests, but also by common ideals and shared identities.
That is the essential value that we want to continue to preserve and it is for that reason that I have come here to speak to you. Thank you very much for inviting me.
Thank you very much, Mr President, for reminding us of the importance of Europe. Thank you for telling us that sometimes, wrapped up in our own problems, we lose sight of the importance of our project. In fact, Europe is not just a project for its own sake, but also responds to a need in the world. Thank you for saying that here in the European Parliament, which is honoured to have you here.
– Mr President, on a point or order, I just wish to say that, to avoid any potential conflict of financial interest, I shall be present but not voting on the Hieronymi report.
That concludes voting time.
We have voted in favour of the aviation agreement between the EC and Azerbaijan, but that does not mean that we express approval of Azerbaijan’s having opened an air link between the northern, Turkish-occupied part of Cyprus and Baku.
We do not think that the opening of this air link is a reason for voting against this aviation agreement. These are two different issues, and negotiations with Azerbaijan concerning the above-mentioned air link must be conducted in another context.
, .  In July, Azerbaijan began operating flights between its capital and Northern Cyprus, which is under Turkish military occupation. As Cypriot Members of this House – and in particular Members of our parliamentary group – have said, these flights are in breach of the principles of civil aviation and international law.
I wish to point out that this is not the only example of attempts at imposing recognition, on a practical level, of the Turkish military occupation of part of Cyprus, the so-called ‘Turkish Republic of Northern Cyprus’, which is not recognised by the United Nations. Parliament recently decided to set up a ‘contact group for relations with the Northern part of Cyprus’, a move condemned by our parliamentary group. There have also been initiatives on the part of the Commission, such as the one aimed at establishing direct trade relations with the occupied part of Cypress – currently blocked by the Council on account of opposition among various Member States – which rides roughshod over United Nations resolutions.
Hence our vote against the report.
.  I voted in favour of the Blokland recommendation for a second reading on ‘Shipments of waste’. This regulation is needed so that shipments of waste can be conducted in complete safety, or, in other words, in such a way that they pose no risk to the environment.
.  Only a few of the amendments not accepted by the Council were taken up at this second reading. I wish to point out that of the 103 amendments adopted by Parliament at first reading, the common position has adopted only 41, and some of those only in part.
Among the rejected proposals were issues as important as information and transparency, which have since been taken up. Proposals aimed at retaining animal by-products and other waste under the scope of the directive have also been taken up. In this way, Parliament is seeking to ensure that the transfer of such waste is conducted in a sound and responsible manner.
That being said, the majorities required to prevent derogations and to adopt some equally important proposals, some of which were tabled by the Greens, were not formed. Examples of this include ship decommissioning and the need to ensure that this is done safely and in compliance with environmental requirements, with a view to protecting human and environmental health. Efforts must be channelled into ensuring greater coordination on the issue of ships, especially those transporting dangerous or polluting goods, in order to prevent further tragedies.
This report involves weighing up internal market issues against environmental issues. On the basis purely of principle, we believe that the EU Member States should decide for themselves whether or not they wish to allow domestic companies to import waste from other countries. One basic condition of such imports is, however, that agreements entered into on an international basis should be complied with and that the transported waste should not constitute an environmental risk for other Member States. Obviously, environmentally hazardous chemicals should not be carried on international waterways if there are alternative ways of transporting them.
Because it constitutes a sensible compromise between environmental considerations and compliance with the rules of the internal market, we have chosen to support the line taken by the Committee on the Environment, Public Health and Food Safety. We believe, then, that international shipments of waste should be permitted provided that the waste as such does not constitute a significant environmental risk. In line with the above-mentioned thinking, we have opposed the rapporteur’s position on a number of key issues, for example his position that waste should not be allowed to be transported if said waste can be treated in the country in which it was produced.
. The fact that Waste has become a tradeable and even valuable commodity, brings with it a need for careful regulation in relation to movement of shipments of Waste, both within and across member state boundaries.
Protection of the environment must be a top priority, and I hope that both Council and Parliament will agree. I also believe there is a need to limit movements by preventing unjustified shipments, dealing with Waste disposal and recycling as near as possible to point of production of the Waste, and ensuring that enforcement of Waste shipment regulations is improved.
in writing. I support this report which aims to update existing EU rules on cross border shipments of waste and bring them into line with international agreements.
I regret that this is being dealt with under a legal base that requires unanimity in Council. I hope that this does not prove to be an impediment to the adoption of strong rules.
I voted in favour of excluding animal by products from the waste shipment rules as they are adequately covered by other legislation.
– Mr President, ladies and gentlemen, I voted in favour of the Pack report in spite of the unfortunate rejection of Mr Tajani’s amendment, which I viewed as extremely important. It is really most regrettable that Parliament did not approve it.
I would also like to take this opportunity to remind Parliament that, notwithstanding my report on language learning during the last legislature, there has unfortunately been no further discussion of the document which the Commission was to prepare on the basis of Parliament's decisions in that area.
I hope this will occur without delay in order to progress the above-mentioned report, which also constitutes a basis for the Pack report, since, for lifelong learning to be possible, the citizens of the European Union must have a knowledge of languages, with particular incentives also to learn the minority and regional languages.
.  We welcome the fact that the rapporteur acknowledges the continuing great disparity in the performance of education systems in the different Member States, as referred to in the Project for International Student Assessment (PISA) 2003 report; this in spite of all the Community initiatives intended to promote greater equality.
We also agree that precedence must be given to promoting the teaching and learning of languages and cultural diversity in education and training.
That being said, we still have a number of objections to the content of the Commission’s proposal, and although the report seeks to alleviate the problems, it fails to provide an effective response. Rather, it retains a tendency to favour the neoliberal policies that are increasingly being felt in the area of education and training.
The proposal is to set up an integrated programme for 2007/2013, subdivided into six separate sub-programmes (Comenius, Erasmus, Leonardo da Vinci, Grundtvig, Transversal and Jean Monnet), the overall budget for which falls short of what is required, in light of the scope and the range of situations covered. As such, even with the modest increases in grants, young people and other people on low incomes are still unable to take part.
Because the financial perspective for 2007-2013 has been rejected by the European Council, we cannot now debate the action programme and its six sub-programmes for the aforesaid period.
We are certainly supporters of, for example, the Erasmus programme, but there are other parts of the proposed sub-programmes that must be examined carefully in order for us to see whether they are justified on the basis of each Member State having responsibility under the Treaty for the organisation of education and vocational training systems and for the content of these.
We have therefore voted against the report today, since we think that the financial perspective for 2007-2013 needs first to be clear.
. I voted in favour of this report, which I hope will continue, and extend, the opportunities which are available for all age-groups to take part in trans-national education programmes.
Many Scots have participated in EU programmes over the years, and it is important to build upon successful schemes.
In particular I welcome proposals to simplify procedures, and to decentralise administration. I note and welcome the fact that amendments from my group led to the inclusion of lesser-used languages, as well as inter-cultural dialogue.
.  The Community’s four education and vocational training programmes – Socrates, Leonardo da Vinci, the ‘Action programme to promote bodies active at European level and support specific activities in the field of education and training’ and the e-learning programme – are set to expire at the end of 2006.
Given the importance of education and training in creating a competitive and dynamic knowledge-based economy in Europe, and the effectiveness and added value of the European cooperation programmes in this field, the Commission is proposing to set up an integrated action programme in the field of lifelong learning, divided into six separate sub-programmes, by way of preparation for the new generation of programmes for 2007-2013. These will mainly be extensions of current actions and programmes.
This report has my wholehearted support. It is indicative of the high quality of the Commission’s proposal, which, on the back of past results, has set more ambitious objectives for the new programme. As such, a substantial increase in funding is required.
The E.U. has been involved in financing education and vocational programmes for a considerable period of time – this is an involvement I very much welcome. However, it is equally clear that there have been too many programmes, the administration has been cumbersome and the budget too low.
An integrated action programme for lifelong learning to bring under a single framework after 2006 – Socrates, Leonardo, Erasmus, Comenius, 'Grundtvig', Jean Monnet – is very welcome and should help address some of the existing shortcomings.
. – The integration of existing education and training programmes financed by the European Union into a single 'lifelong learning’ programme is no accident. It aims to shift the responsibility of the state to provide systematic and scientifically organised education to each individual, so that they will somehow acquire fragmentary knowledge and skills which can be easily adapted to market requirements, as a precondition to the possibility of employment (employability) and an alibi for unemployment. That is why the term 'learning' was chosen instead of schooling or education.
The objective of 'lifelong learning' is to satisfy the demand of big business for flexible workers moulded for even greater exploitation. It is the greatest symbol of the 'European ideal'; in other words the competitiveness of the European monopolies. Moreover, the first to show an interest in 'lifelong learning' were the major industrialists, who have been calling on the Member States since 1995 to address education as a process which will extend from the cradle to the grave.
The programme implements this demand, which is why there is no need for pseudo-humanitarian bombast about improving national systems, combating discrimination and so on. The negative experience from the application of similar measures to higher education shows that the integrated programme is here to ram through all levels of education in every Member State.
.  The importance of education and training in creating a competitive and dynamic knowledge-based economy in Europe is widely acknowledged.
Mrs Pack’s report is based primarily on much-needed simplification measures in the context of the Community’s education and vocational training programmes.
The Community’s measures in this area have helped to define quality indicators in education and has encouraged the spread of good practice.
The existing Community instruments naturally complement the measures taken by the Member States and the Commission’s proposal is to streamline the existing instruments in the field.
This is a well thought-out proposal, which rationalises Community instruments, increasing their coherence and synergy and making them more effective.
The Commission has therefore tabled more ambitious proposals requiring a substantial increase in funding.
I voted in favour of this report, as I believe that these programmes will also help to improve education and training systems throughout the EU.
. I'm delighted to see that the Parliament continues to back the ERASMUS exchange programme, which is I believe one of the most vital ways the EU can demonstrate relevance to the people of Europe. I believe that this budget, almost uniquely amonst other budget lines, should be increased, at the expense of others if need be, and voted accordingly. I took advantage of the ERASMUS programme myself as a student, and strongly believe it to be the most useful, long term, EU programme of all.
.  This report improves significantly upon the programme entitled ‘Youth in Action’ for the period 2007-2013 and seeks to take on board some of the criticisms of the previous youth programme made in the interim review and the consultation process, with particular regard to the way in which the procedure for applying for funding has become more flexible and less hampered by red tape.
The financial framework proposed by the Commission, however, is extremely limited. We therefore back the report’s call for a substantial increase in the funds made available, and welcome its clarification of the fundamental values that we want to promote among young people, such as respect for human dignity, equality, respect for human rights, tolerance and non-discrimination.
Furthermore, we welcome the amendments intended to place greater emphasis on the following aspects: equality between men and women and the fight against discrimination; and the fight against all forms of exclusion and discrimination including those on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, in accordance with Article 13 of the Treaty.
Hence our vote in favour, in spite of some of the programme’s shortcomings.
Because the financial perspective for 2007-2013 has been rejected by the European Council, we think it too early now to debate the setting up of the ‘Active Youth’ programme. To express support in the present situation for a total appropriation to this programme of EUR 915 million (or EUR 1,128 million, depending on which proposal wins the vote) would be absurd.
The content of the programme may also be called into question. The rapporteur writes in her justification that it ‘will make an important contribution to the active citizenship of young people in society and thus enhance their feeling of being part of Europe, so that it is likely to deliver substantial European added value’. We question whether the programme really would go any substantial way towards achieving this objective. International youth exchanges are a good thing but need to be provided for financially through the efforts of civil society or through the agency of the Member States. We do not believe that the EU should contribute money from its budget in this area.
We have therefore voted against the report today, since we think that the financial perspective for 2007-2013 needs first to be clear.
. It is very important to offer, to our young people, opportunities such as envisaged in this proposal. Developing active citizenship, solidarity, and mutual understanding between peoples must be encouraged and I support proposals to increase the budget for "Youth in Action".
The involvement and active participation of young people in the proposed Youth Week is desirable, and I supported amendments by my Group which sought to underline this.
. – This report concerns the ‘development of European citizenship’. Here we have the essence of what makes this European cultural programme ambiguous, for what is it about: subscribing to Europe? It goes without saying that we subscribe to Europe, because we all are Europeans. Subscribing to European integration as it is being carried out at present? Well, that is propaganda. Let us therefore affirm that we are obviously in favour of protecting Europe’s cultural heritage but that the culture budget should not become an annex to the EU communication budget.
Europe’s young people are faced with problems, including suicide, drugs and unemployment. Let us therefore work more practically on the causes of these problems rather than call upon vague and muddled measures relating to mobility, commitment, citizenship, etc. It is not the EU’s responsibility to engage young people ‘in action’ – young people can think for themselves – but its policy can consist in averting the dangers – drugs, in particular – something which, at the moment, it is doing with only limited success.
.  I wish to give my wholehearted support to the ‘Youth in Action’ Community programme.
The rapporteur broadly supports the Commission’s proposal, although she does put forward some amendments dealing with the following areas: the inadequate nature of the financial framework for implementing the ‘Youth in Action’ programme in the period in question; support for the interactive and innovative youth seminars; establishing European Youth week as a regular fixture; and lastly the need to ensure that young people with disadvantages can participate in the programme on an equal footing, thus excluding any discrimination.
The ‘Youth in Action’ programme will be a substantially simplified successor to the current ‘Youth’ programme. There was a broad-ranging consultation process before the proposal was drawn up, as provided for in the White Paper on youth policy. To some degree, the proposal thus reflects the initiative of the Heads of State or Government to form a ‘European Youth Pact’.
The ‘Youth in Action’ programme covers five measures and will cost EUR 915 million. It will enter into force in January 2007 and will be managed on a decentralised basis, with some centralised measures managed by an executive agency.
I welcomed this report. The current YOUTH programme will come to an end in 2006 and this proposal is for a successor programme – YOUTH in Action – which will cover the period 2007-2013. If the recommendations are carried out, the new programme will be simpler, less bureaucratic and easier to access.
The programme will now be funded from one heading rather than four and projects will be managed on a decentralised basis. The programme also takes into consideration the requirements of the Lisbon Process.
I support programmes for voluntary service and youth in/for the world, especially involving cooperation with non-EU countries. These create genuine solidarity with, and understanding of, the world around us. I cannot, however, vote in favour of the increase of EUR 200 million, proposed mainly because the share for Youth for Europe is being increased. Youth for Europe is aimed at creating a new form of Euronationalism, something that history should have taught us to avoid. I am therefore abstaining from voting, since the proposal has negative as well as positive aspects.
.  The purpose of this report is to improve on some aspects of the new programme for culture proposed by the Commission for 2007/2013.
When taken as a whole, this document, like others in the field of culture, is highly ambivalent and could produce inconsistent results.
On the one hand, it could represent an opportunity to foster not only cultural (artistic and scientific) creativity, research and dissemination, but also the democratisation (and not only the expansion) of access to cultural fulfilment and production.
On the other hand, even if some positive results ensure – because of or in spite of the programme – this could prove to be a form of mass cultural subjugation, an attempt to engender an obedient culture, or a new step on the road to the establishment of a cultural and ideological hegemony.
I feel, however, that much will be decided on the ground. Whilst the objective of promoting the transnational mobility of cultural players could reflect a desire to promote a more international perspective, and could be indicative of the element of cultural output that aspires to dialogue and more universal aims, it could also serve other less cultural and more financial interests.
We welcome the amendments referring to the importance of preserving, researching and accessing cultural heritage, the diversity of language and culture, together with the amendments, however inadequate ...
Cultural issues are, of course, very important. The June List is of the view that cultural policy should in principle be taken care of by the Member States. When it comes to the European cultural heritage, there may, however, be justification for dealing with certain issues at Community level.
Individual items of expenditure should not, however, be debated until the EU’s long-term budget has been adopted. The June List has therefore chosen to vote against this report.
. – The aim of Culture 2007 is to modify the procedures used for awarding grants so that they are simpler than those used in the context of Culture 2000. In actual fact, one of the criticisms made of this programme concerns the poor way in which the system is managed. The ‘pull factor’ the system has on cultural operators creates a flood of projects, which are then selected in a seemingly arbitrary way: 80% of the projects presented are said to be rejected on procedural grounds! Yet, are we really sure that Culture 2007 is going to improve matters in that area? Rather, is it not the case that European bureaucracy itself is the issue?
In response to the famous words of Jean Monnet, who said: ‘if it were to be done again, I would begin with culture’, two remarks can be made:
- that is a stupid thing to say, since European culture already existed, and had always existed; it is precisely for that reason that we talk about Europe!
- thank goodness the technocrats in Brussels are not in charge of culture; otherwise it would be in a sad state today; one only need look at what happened to agriculture and the steel industry.
I have chosen to abstain in the final vote on the Culture programme 2007-2013. Certainly, it is important to promote intercultural dialogue, cross-border cultural projects and cultural exchanges that increase understanding of different cultures in Europe and that help give European citizenship some practical content. The most practical feature of the European Parliament’s report is, however, a very large increase in the budget appropriations compared with what is proposed by the Commission. Since I cannot support this budget increase, I have chosen to abstain from voting on the report. I believe that the Commission’s proposal as to how much money should be budgeted for the culture programme is perfectly adequate.
I welcomed this report which establishes a new programme for cultural cooperation across Europe from 2007-2013. It aims to foster a common cultural area through the development of cultural cooperation in Europe.
The funding this programme makes available to support arts and cultural organisations which undertake cooperative projects with organisations in other Member States will be warmly welcome by many organisations which often struggle to obtain funding for cross border events.
I also welcome the boost this programme will give to the transnational mobility of people working in the cultural sector.
.  The Culture programme is primarily aimed at promoting the transnational mobility of cultural players, the transnational circulation of artistic and cultural works and products, and intercultural dialogue.
In the new programme for the period 2007-2013, measures are put forward with a view to promoting dialogue and mutual knowledge of European culture.
I feel that the amendments that were tabled have been a key factor in achieving greater flexibility with regard to the duration of projects and in ensuring simplified procedures for participation.
I should also like to stress the need to strike a consistent balance between the principles of complementarity and subsidiarity in the drafting of new Community action programmes.
Law-making should be results-orientated. This is particularly true when we are addressing issues such as improving the knowledge and dissemination of the culture and history of the people of Europe and conserving and safeguarding cultural heritage of European significance.
I should therefore like to stress the importance of exchanging good practice in the area of Europe’s cultural heritage, the mobility of artists and new forms of cultural expression.
I voted in favour of the Graça Moura report.
I have always spoken up for culture, but this programme removes resources from national culture budgets. Even the proposal of EUR 408 million is an increase of 72%. When the European Parliament then increases the figure to EUR 600 million, it is too much. Amendment 29, about strengthening a sense of European citizenship, is an example of the negative Euronationalism that is constantly prevalent in the Committee on Culture and Education. Moreover, the programme is far too burdensome to administer, a factor that cultural workers in all countries are agreed is an obstacle to creative development. I am therefore voting against this proposal.
I support this report and the need for a MEDIA 2007 programme to follow up on the MEDIA (1996-2000) and MEDIA Plus (2001-2006).
The E.U. currently has a trade deficit with the U.S. of over USD 8 billion per year in the audiovisual sector. We have to intensify our efforts to make the European industry more competitive and better able to rival that of the U.S. industry.
The audiovisual sector in Europe is going through a difficult period.
The previous MEDIA programmes produced good results. Now, that programme is setting itself more ambitious goals, such as full cultural integration of the enlarged Europe. Here, I believe it is appropriate to give support to the archives of the European film and audiovisual heritage, which may even contain works which would not deserve to go down in history. There is no doubt, however, that every creative work bears enduring witness to a period in time and therefore helps posterity to understand the values and tastes of a generation. Understanding one’s past should also help to define one’s future better.
Finally, I should like to emphasise one aspect which does not appear in Mr Hieronymi’s report and which I believe is fundamental for the audiovisual sector, which should be based on accurate information concerning its contents.
I refer to the need to protect minors, who are among the largest users of audiovisual works and, as such, worthy of respect and consideration. I have therefore proposed amendments to fill those gaps.
In the debate, these amendments gained the support of many Members and were mentioned by the Commissioner, whom I would ask to take account …
.  The MEDIA 2007 programme is primarily aimed at promoting a European audiovisual market against a backdrop of strong competition from the US market.
This EU programme could make a major contribution to economic growth and jobs in the EU, given that audiovisual works are cultural and economic goods and services.
We must help to integrate creative and cultural aspects into industrial production, particularly in a Europe replete with SMEs.
I therefore feel it is essential that we speed up the funding procedure and encourage close cooperation in order to meet the challenge laid down by digitalisation. This will help to reduce the imbalance between countries with high and low production capacities and will contribute towards the increased circulation of European audiovisual works both within and outside the EU. In so doing, we will also be strengthening the competitiveness of the European film industry.
I voted in favour of the Hieronymi report.
– Madam President, I have a request to make of you and of this House; it is that we send a letter to the people of Mexico expressing our sympathy. In view of the fact that we have a free trade agreement with that country, and also a special agreement, we should write a letter to the Mexican Government to the effect that we have the utmost sympathy with the Mexican people as they face up to the damage that the hurricane has caused. We should also join with the Commission and the Council in considering the options available under that agreement for providing aid in special circumstances, by which I do not, in this instance, mean financial aid, but aid in its widest sense. I would be most appreciative, Madam President, if you could give me an assurance that such a letter will be written.
I will pass that on to the President of Parliament. I am sure that Mr Borrell will be grateful for that suggestion and will write the letter to which you refer. I am equally persuaded that you will assist him with your expertise and can suggest some forms of words that he might use.
What I actually wanted to do now was to announce as the next item the Commission statement on progress towards accession by Bulgaria and Romania. I will indeed do that, but I will wait for a moment in the hope that the Commissioner can manage to get out of the Commission meeting and come to us, as it would make sense to wait until we have heard what Commissioner Rehn has to say about the Commission statement on Bulgaria’s and Romania’s progress towards accession before discussing it. Otherwise we would go straight into the debate. I assume that honourable Members will want to hear the Commissioner before they make their own contributions.
Much obliged though I am to the various groups for their suggestions, I will nonetheless wait a moment more. I am looking at the Commission benches, which are not entirely vacant, and will try to find out whether someone there can give me an idea when we can expect Commissioner Rehn to turn up.
The next item is the debate on the Commission statement on progress towards accession by Bulgaria and Romania.
. Madam President, Strasbourg is not an ideal place to deal with such important reports in Commission meetings. There is a Commission meeting still going on, while we also have other important issues to deal with, such as avian flu. I therefore apologise for being somewhat late.
First of all, I welcome the opportunity of presenting the results of our intensive monitoring of Bulgaria’s and Romania’s preparations for accession and also holding an exchange of views with you on this important issue.
Let me also thank Parliament, especially its Committee on Foreign Affairs, and the rapporteurs, Messrs Van Orden and Moscovici, for their contribution to this exercise.
When we opened accession negotiations in early 2000 with an additional six candidate countries, we could not know how long the accession negotiations with each of them would finally take. Quite clearly, all six countries were part of the fifth enlargement round. The accession of Bulgaria and Romania will therefore complete this fifth round of enlargement, encompassing 12 countries in total.
Overall, the reports on the two countries show that both have continued to make progress in fulfilling their accession requirements. Bulgaria, having rather lost momentum after the conclusion of the negotiations in summer 2004, has now worked energetically to make up for lost time after the parliamentary elections of June 2005. Romania has caught up impressively in the fields of justice reform, competition policy and the state aids regime, as well as the overall level of alignment with EU legislation.
Both countries continue to fulfil the political criteria, which are, as you know, related to the rule of law, human rights and democracy. While much has been done, there is a need for further progress. In particular, efforts are needed to pursue the reform of public administration, to implement effectively the reform of the justice system and to step up the fight against corruption, particularly high-level corruption. In the area of human rights and the protection of minorities and vulnerable groups, further efforts are needed by Bulgaria and Romania.
As for the economic criteria, both countries should be able to comply with them by accession, provided that they continue and intensify their efforts. Both registered robust economic growth last year: 5.6% in Bulgaria and 8.3% in Romania. Both have also pursued structural reforms to their economies. In the case of Bulgaria, particular attention has to be paid to the widening current account deficit. Labour market reforms also need to be enhanced. In Romania, the external balance, wage policy and strengthening of the government’s revenue base call for continued attention.
As regards alignment with the EU legal order – the – we have screened in detail legislative and administrative preparations across 140 separate areas within all 29 chapters. Over 50% of all areas monitored are non-problematic. That does not mean that everything is perfect in those areas, but it means that no real problems are expected, provided that the current pace of preparations is maintained.
In the second category, there are areas where the state of preparations calls for increased efforts. Here, both countries’ authorities are encouraged to target their reform efforts better, so as to come into line with EU requirements in the period leading up to accession. This covers around a third of the areas.
We have also identified a limited number of issues of serious concern, covering approximately 10% of the areas covered by the . These are areas where, unless the countries take immediate and decisive corrective action, they will not be ready by the envisaged date of accession.
Some of these areas require a technical solution. For instance, Bulgaria must reduce the high proportion of uninsured vehicles on the roads; for its part, Romania must fulfil EU requirements in the field of taxation. With regard to these areas of serious concern, I would like to make three particular points.
The first relates to Bulgaria’s and Romania’s ability to reap fully the benefits from EU funds upon accession. To manage EU funds, an overall reinforcement of the administrative structures in both countries is required. This includes the setting-up of paying agencies for agricultural funds and the required structures in the field of regional policy.
Secondly, we are also seriously concerned about areas linked to the functioning of the internal market and to the internal security of the European Union. These include, for example, shortcomings identified in the veterinary sector, which could put at risk the sustainability of food safety in the enlarged EU, and the control of external borders in both countries.
The third area of particular concern is the fight against corruption, where too limited progress has been made so far. The failure to obtain even a single significant conviction for high-level corruption in recent years, despite commonly available information on its scale, is a cause for serious concern. Urgent efforts are needed here by the judiciaries of both countries.
With regard to these shortcomings, the authorities in both countries are strongly encouraged to take decisive and immediate action. This would show that both countries can be relied on to play their parts as future members of the European Union.
The Commission will continue to support Bulgaria’s and Romania’s efforts to prepare for accession to the European Union. Our financial contribution will focus on measures to tackle the shortcomings identified. The total volume of pre-accession assistance available is substantial. The EU budget in 2006 for Bulgaria is around EUR 545 million and for Romania EUR 1 155 million, in other words more than EUR 1.1 billion for Romania.
The Commission will also pursue its intensive monitoring of Bulgaria’s and Romania’s preparations. Next spring, we shall review the situation and may, if necessary, recommend postponing accession by one year. We hope that steps undertaken by both countries will lead us to conclude that such a recommendation is not necessary. As formally confirmed by President Barroso to President Borrell before the summer break, I will also seriously consider your views on the matter before issuing a recommendation on whether or not to postpone the accession of either one or both of the countries.
As I have clearly stated before, should there be serious shortcomings, we would not hesitate to make use of all our remedial tools. This includes not only the possibility of postponing accession by one year, but also all other available safeguard clauses. I trust that honourable Members of Parliament can agree to this approach.
Now is not the time to speculate on the Commission’s recommendation, but for the acceding countries to concentrate all their energy on the outstanding shortcomings identified in our reports. The possibility of being ready in 2007 has not been lost, but it will require plenty of work from both countries. The present report is not the final assessment; that will be provided next spring, in April or May.
Finally, I would like to take this opportunity to express my appreciation for the constant interest and support of the European Parliament for Bulgaria’s and Romania’s accession process. I look forward to a continued dialogue with you on the implementation of Bulgaria’s and Romania’s commitments. I trust that the newly-arrived observers from the two countries will contribute positively, so as to influence the perceptions of Bulgaria and Romania within the EU.
The European Parliament has played a decisive role in ensuring that the fifth round of enlargement is well prepared. I am grateful for the cooperation received since I have been in office and look forward to discussing the challenges ahead.
– Madam President, on a point of order, I think my point has already been made. We are supposed to start at 3 p.m. but you do not seem able to get here for 3 p.m. and nor does the Commissioner.
I am sorry, that is not a point of order. I have cut off your microphone. You can make a point order if you wish, but please tell me the Rule. Just simply asking the Commission to be on time is all very well but not very polite, especially when the Commissioner told you that he left the Commission meeting. We are not going to have a discussion about that.
. – Madam President, Commissioner, ladies and gentlemen, this is a subject on which the Commissioner and I do not always agree, but I have to say, in my capacity as chairman of the Committee on Foreign Affairs, that he is taking a very cooperative line with the House and is also available to the Committee whenever necessary. I would like to thank him for that, and also for what he has said about the procedure agreed with this House at the time of the ratification last spring, according to which Parliament is again consulted on the accession date before the Commission puts its decision to the Council.
We have to consider the progress these countries have made; they belong to the Group of Twelve, of which 10 have already become Member States, and so their eventual accession to the European Union is not a matter of doubt. The question is whether this is to happen, as the Treaties require, on 1 January 2007, or a year later, although there is the possibility of whole chapters being annulled up to three years after their accession if they are not implemented as they need to be.
I am sure that our rapporteurs, and also the Committee on Foreign Affairs, will, acting on this plenary’s behalf and in partnership with the Commission, apply the most exact judgment in determining whether the conditions are right for accession to take place on 1 January 2007. Today’s statement by the Commission is what I would describe as a ‘yellow card’. These countries are being given the chance to make up the time they lost as a result of their internal political circumstances, but reference has been made to desperately serious matters that give rise to grave cause for concern, such as, among others, these countries’ absorption capacity and the capacity of the internal market to operate. There are also questions touching upon the justice system, such as the fight against corruption, and also on the development of administration to enable the internal market to function, which is in these countries’ interests and also in the interests of the European Union.
Although accession is not conditional upon the Constitution being in place, the failure to ratify it has meant that there are problems with the constitutional process. These are additional problems that we cannot burden ourselves with if the conditions are not fulfilled, and, at any rate, issues that we will have to examine with a critical eye. There are also issues that have to do with corruption and organised crime, issues of internal security, the problems to which the Commission has referred in relation to the external borders, and these are issues that are very important indeed, not least in the eyes of the public.
If the European Union’s citizens are to see it as being capable of further development, it must be clear that there is nothing automatic about these things, but that, on the contrary, we are taking the examination of the conditions seriously and will act only after having done so, rather than out of political compliance. It is for this reason that we will, over the coming months, be addressing this issue with a very great deal of seriousness indeed.
While we do want these countries to become Member States of the European Union, we also have to create the conditions under which that can be a workable proposition, and it is for that reason that I, on behalf of my group, and perhaps also on behalf of the Committee on Foreign Affairs, would like to accept the Commission’s invitation to work very closely with it in order that the decision we take early next year may be the right one.
. – Madam President, Commissioner, I should like to begin by thanking Mr Wiersma, who has given up his turn to speak, as I cannot be present for the entire debate. I should also like to pay tribute to the work carried out by the Commission, which is, I believe, entirely in accordance both with the conclusions of the European Council and with the resolutions voted in favour of by our Parliament. In December 2004, we decided to close negotiations. The main areas of reform in which progress needed to be made with regard to the – I am referring to justice, internal affairs, competition and the environment – were identified, and it was also decided, at that time, that these reforms would be monitored by the Commission, with the possibility – the assumption – that a safeguard clause would be introduced, which could postpone membership by one year. The work presented to us today is rigorous and objective. I believe that it successfully marks the progress made, that it highlights what limits exist and that it points out what efforts remain to be made, and, as Mr Brok has just said, this approach has, I believe, our full support.
I should like, however, to draw four conclusions of a more political nature from my reading of the reports. The first is that we have a common objective, and that objective is the simultaneous accession of Romania and Bulgaria to the European Union. This is the culmination of the great liberation movement that took place in Eastern Europe. Holding debates on one particular country or another’s relation to the EU’s borders is all very well, but such debates obviously do not apply to Romania and Bulgaria, as the Chairman of the Committee on Foreign Affairs has just said. It is not a question of if, but of when Romania and Bulgaria join the EU.
My second conclusion: the Commission’s report highlights both the progress and the efforts that need to be made. A great deal of progress is required. I, for my part, am not sure that the report should be shown the yellow card, for when I see what is said about freedom of expression, justice, the integration of minorities, the protection of minors and competition, I say to myself that there are no grounds to draw negative conclusions about the report, because what has been addressed is not without significance. At the same time, the report highlights substantial efforts that need to be made, and even points of concern that still remain. Firstly, one such point of concern is high-level corruption, to tackle which clearly defined institutions and all-out determination are required. A further point of concern is external borders, which need to be secure and controlled, while other points include trafficking in human beings, the environment and the integration of the Roma community. Dealing with these issues is no small task, either.
My third conclusion: I agree with the procedure now proposed by the Commission. Today is not the time to give a definitive opinion on the safeguard clause; it would be premature to do so. The monitoring exercise has to be pursued extremely strictly, and, in this respect, it is relevant to arrange for a meeting to be held in April or May. I would remind the Commissioner that the European Parliament wants to be fully involved in making the final decision. Today, we have stopped in midstream: the safeguard clause is not desirable for Romania, for Bulgaria or for the EU, but the idea of it cannot be brushed aside.
I will conclude by reaffirming a desire, which I know is shared on all, or almost all, sides of this Chamber: we want Romania and Bulgaria to join the EU, and we want them to do so on 1 January 2007. This desire has not been brought into question. It remains intact after the reports have been read but, as the Commission’s report highlights, Romania and Bulgaria hold the key to their membership. The spirit in which we will support the Commission will remain unchanged, and that spirit is one of not only offering friendship and trust but also of making demands.
. – Madam President, ladies and gentlemen, I really am very glad indeed that we are able to have this first debate on this subject with our observers present. I think that is quite tremendous.
I would like to join in thanking the Commission for the outstanding work it has done. My group joins with the others in welcoming the choice of procedure, which involves – as Mr Moscovici has just said – the consultation of Parliament on the recommendation next spring.
There are a few things I would like to say about Bulgaria. As the country has come through an election and the formation of a government, it is not surprising that the latest progress report by the Commission takes a more critical line than its predecessors. For that reason, I want to start by saying that, while my group supports Bulgaria as it moves towards becoming a Member State of the European Union, we do expect the necessary reforms to be carried out with more discipline and purposefulness than they were last year. Results matter, for it is on the basis of the results achieved that the national parliaments will evaluate the accession treaties.
Bulgaria has made progress to an enormous degree. In terms of economic performance, the country is definitely in the overtaking lane. Its dynamism and 6.2% growth rate – the sort of growth I wish my own country could produce – gives confidence to the foreign investors who are discovering Bulgaria as a place in which to put their money. Bulgaria owes its considerable economic success mainly to the previous government’s far-sighted policies. The fact is, though, that the finest of roses are invisible if they are obscured by weeds. The successes that have been achieved cannot make their impact felt when corruption is unchecked, the law is unstable, and long overdue reforms are not carried out.
So let us consider the justice system. On 15 October, the Bulgarian parliament passed a new Code of Criminal Procedure; while this is an important step in the right direction, it is one that has taken too long. The reforms must now be put into practice without delay.
Moving on to corruption and the fight against it, one has to acknowledge that progress has been made in combating small-scale corruption. What is now vital is that attention should be focussed on corruption in the upper echelons of politics, business and the administration, and that there should be a sustained campaign against it. Paradoxically enough, the fact that Bulgaria is at number 55 on Transparency International’s Index seems, at first sight, to be a poor performance, but then one notes that Turkey is placed at number 65, Croatia at 70 and Romania at 85, so Bulgaria has already achieved a certain amount on this front.
Let me make it perfectly clear that neither the Commission – I am sure of that, Commissioner – nor this House expect Bulgaria to produce miracles. Everyone present in this Chamber is well aware that progress demands painful reforms and cannot be achieved overnight. What we want is for the Bulgarian Government to make progress where it is in its power to do so.
That brings me to consider policy in relation to minorities, something that my group regards as particularly important. To this day, the Bulgarian authorities have not succeeded in finding the 15 experts of which the National Council for Co-Operation on Ethnic and Demographic Issues is meant to consist, and that does not augur well for the prospect of integrating the Roma into Bulgarian society. Precisely how the framework programme for this purpose is to be implemented remains vague and unclear. Paper is patient, but we are not; a lack of ambition is not something that Bulgaria can afford at this decisive point in its history.
Let me conclude by saying that the Commission’s, and my group’s, critical observations are not intended to discourage the Bulgarian Government – on the contrary, they should be understood as an encouragement to go down the last stretch on the way towards accession with the sense of purpose and earnestness that this demands.
I might add that I believe we should be holding this debate in Brussels rather than in Strasbourg.
. – Madam President, ladies and gentlemen, earlier this year, my group had its own doubts about the new government, but we were very much in favour of giving it the opportunity to address a large number of serious problems. The moment of truth has now arrived. Has the new government succeeded or failed? If we listen to the Commissioner and read the report, we can, in fact, discern a picture emerging that is in keeping with recent Amnesty International reports – a combination of progress in some areas, but ongoing problems in a number of others.
It is up to this House – and I am also addressing the Romanian and Bulgarian representatives when I say this – to focus on the existing problems that still need addressing, which you may or may not like, because I share Mr Brok’s view that there is no automatism that could solve all the problems. Allow me to single out two of them.
One of them is the fight against corruption, and this is where we have to be honest. The image we in the Netherlands, but also in many other Member States, have of Romania is determined in the public mind by the notion that that country suffers greatly from corruption, whether that be at low level or the highest level. It is particularly at this highest level of bureaucracy and politics that something must be done, and that is why it is a good thing – I would like to say this here – that, for example, an old case that was closed in 2003 against Mrs Puwak, the former EU minister in Romania, has been reopened, because there was something fishy about that case, to put it bluntly.
Something must be done about this, and I would urge the Romanian authorities to really give this priority. You cannot afford to leave this matter to be dealt with by a handful of public prosecutors and judges alone. I would urge you to do what you can in order to remove that image many European citizens have.
Secondly, with regard to the environment and food safety, the Commission has turned its attention to another issue that is a sensitive one for many members of the European public, that being food safety. I think that accession should be out of the question if a country does not regulate that properly. The Commission is right to focus on this. What is missing, though, is attention to genetically modified organisms. According to the Commission’s very brief statement on this subject, there are no real concerns there. This is inconsistent with reports issued by Greenpeace, among others, which are far more alarming.
Romania is Europe’s largest area for genetically modified organisms. It grows crops that would be unlawful in the EU, and because of a lack of knowledge on the part of the Romanian authorities, there is very little in the way of information to the Romanian public and it is impossible to check whether European guidelines are adhered to. That is unacceptable. A country such as this cannot join the European Union just like that.
Those problems, namely corruption and GMOs, must be resolved by the beginning of next year. In the unlikely event of this not being done, then it should be possible to defer accession by one year. To the Commissioner, who is a football fan, I would say the following. We have often mentioned yellow cards. If at the end of regular match time, neither of the teams has scored, then extra time can be granted. That too, is part and parcel of the rules.
. – Madam President, for more than 30 years, first the European Communities and then the European Union have been involved in enlarging the number of Member States and have swallowed up other cooperatives. Since the great enlargement of 2004, when all of a sudden more new Member States joined than in the 70s, 80s and 90s combined, something has changed. Previous to that, each enlargement was a success, but many people nowadays regard enlargement as a threat.
It is unlikely that the example of Spain and Ireland, which quickly made up the shortfall with the help of generous financial contributions from the EU, will be followed. Many newcomers become dependent on the exports of cheap agricultural products, cheap mining products and, above all, cheap labour, while they have to import expensive new technology. The old Member States expect they will need to make increasing payments to the newcomers and, above all, they expect increasing levels of unemployment, possibly by low-wage competition. Despite this, the new Member States are still lagging behind.
With regard to Romania and Bulgaria, a decision was taken in April to the effect that they are allowed to join as the rearguard of the 10 newcomers of 2004. I now hear comments, even in this House, about tracing a final external border for Europe, about restricting the solidarity contribution from the rich to the poor Member States, about the use of national referendums as a means whereby current Member States can reject newcomers and even about suspending any enlargement until such time as the people in France and the Netherlands get round to rubberstamping the Constitution that they emphatically rejected.
Although my group does not condone the economic and military choices in that Constitution, or the democratic deficit that the text reinforces, our criticism is not levelled at the new Member States, with a lower standard of living, that seek to join the EU. Indeed, the contrary is the case; their admission could help the European Union focus more on common, large-scale and cross-border issues and less on unnecessary interference in matters that could be better evaluated and ordered on a smaller scale. Croatia and Macedonia are, in principle, welcome, as is Turkey, provided that it becomes more democratic and respects human rights.
My group is opposed to making unworkable demands on newcomers. Financial and economic demands that impoverish large sections of their people and deprive them of social security do not contribute to progress, but to the corruption of society. If, however, the European Union wants to contribute to the quality of society, we must be tough on the environment, human rights and good governance.
Are we now absolutely certain that near Rosia Montana, or elsewhere in Romania, no gold is being mined with dangerous chemical substances that result in streams of toxic water in that country and in neighbouring countries? Are we certain that the Kresna gorge in Bulgaria, being a vulnerable nature reserve, is protected against the increasing freight traffic by road? Are the new laws that are copied and translated from the actually implemented? Are the equal rights of the substantial Roma population guaranteed? What about the orphans and food safety? Sadly, we have not had adequate responses to those questions from either candidate country, which means that we cannot give our verdict about what should happen next until next year.
. – Madam President, in this speech, I am going to confine myself to the candidacy of Romania, a country that has had a very difficult year, having endured three destructive flood disasters that claimed 66 lives, with material damage amounting to EUR 1.5 billion.
In a situation such as this, one would expect the highest authorities to display national harmony, but nothing could be further from the truth. The President and Prime Minister were at loggerheads in public over new elections. Commissioner Rehn’s efforts made it possible for this danger to the country’s political stability to be averted in good time, but for how long? All of this is taking place at a critical stage of Romania’s accession to the European Union. I would like to ask the Commissioner what he thinks of President Basescu’s political sense of responsibility in this matter.
The so-called super safeguard clause applied by the Council to Romania’s accession date and to no other country’s identifies 11 specific problem areas, and I should like to touch on some of them. What, Commissioner, is the latest news on the tax benefits that the Romanian state promised the buyer of the steel magnet Ispat Sidex? Does the Commission regard Prime Minister Tariceanu’s concession to give Romanian farmers financial help with the purchase of tractors from the factory in Brasov as an infringement of the EU’s competition directives?
A second difficulty concerns solid border control by the Romanian authorities. That goes without saying, because once Romania has joined, no less than 1 457 km of the total national borders of 2 508 km will form part of the EU’s external border, quite apart from the issue of the control of the Romanian Black Sea coast. We are, after all, dealing with a corridor for smuggling people, drugs and arms to Europe. In short, the fact that training and funding problems are hampering the necessary recruitment drive of 4 000 Romanian border guards should be of major concern to the Commission. Will it take action?
Almost inevitably, the third difficulty will touch upon the sense of urgency with which the government gets the menace of corruption under control. What action does the Commission intend to take, though, when that fight against corruption at the highest level becomes more and more a political instrument within the governing coalition and within the executive? The new government should, in any event, be measured against its moral claims. That is something that the Romanian coalition should take seriously. It is then unacceptable to refuse to be open about what one possesses.
Madam President, Commissioner, ladies and gentlemen, I should like, firstly, to extend a warm and affectionate welcome to our Bulgarian and Romanian parliamentary colleagues, as observers.
Commissioner, our group is particularly appreciative not only of your speech but also of the systematic dialogue and discussion between Parliament and the Commission. With regard to the accession of Bulgaria and Romania into the European Union, I should like to remind our observers that there is a very substantial majority in this Parliament in favour of their two countries. For us, it is not so much an enlargement as a reunification with countries of an unquestionably European tradition.
Here in Parliament there is even a majority in favour of the accession of Turkey, so it is hardly surprising that there is also a majority favourable and attentive to your membership. However, the Commissioner's report highlighted real grounds for concern: to put it light-heartedly, I hope that the lateness of the Commissioner’s arrival here today (albeit amply justified) is not a foretaste of delays in the accession of our two brother counties to the European Union. However, problems do exist.
There is no doubt – as already emphasised and now reiterated by us in this Chamber – that progress, even substantial progress, has been made. We are fully aware of the state and condition your countries were in after years of an oppressive leftist regime. We know the problems you have had to face in the past and therefore are highly appreciative of the progress you have made, although there are still serious problems which have to be solved – and solved quickly – if we are to avoid forcing the European Union into something I hope does not occur, namely a deferral of entry by one year or possibly more.
Our wish is for both Bulgaria and Romania to join the European Union in 2007. However, some problems have to be solved – and solved by you. The observers at today’s session should take away with them Parliament's goodwill but also its concerns. There is much you can do in your own countries to move the reform process further forward. The delays that still exist must be eliminated, particularly in the areas of corruption and internal security. The events of recent days give us all cause for great concern in the areas of the environment and health, and there are worries on the conditions of the external borders. We therefore invite you to take up this great challenge, because we want to have you here with us in 2007.
–  Madam President, on 25 April the Treaty concerning the accession of Romania and Bulgaria to the European Union was signed in Luxembourg. I remember well the debate and vote that took place at the time, as well as the general mood in the House. In spite of the many criticisms voiced, no one disputed the fact that Romania and Bulgaria are part of the European family. This continues to be the case today, and in fact the opposite is true. Everyone, or nearly everyone, is delighted at the decision that has been taken.
Previous speakers have already underlined the fact that shortcomings still exist in the fields of public administration, the judiciary and respect for human rights, in particular the rights of the mentally ill, as reported by Amnesty International. In spite of this, we welcome the efforts made by Romania and Bulgaria and their achievements to date.
Corruption is one of the most difficult problems to overcome, since it is deeply ingrained in the psyche of people raised for generations in poverty, oppression and injustice under Communist rule. As a Pole, I understand this well, and I would encourage Romanians and Bulgarians to fight this scourge from within and without. The two countries should take today’s criticism as an incentive to undertake further efforts to ensure that accession can take place on 1 January 2007.
I am quite sure that Romania and Bulgaria too want a strong and just Europe that is capable of making demands of itself and of others.
– Madam President, I speak as the rapporteur for Bulgaria. First of all I would like to thank Commissioner Rehn for his statement and for his continuing strong commitment to successful enlargement of the European Union. We should all be conscious that the eyes of Bulgaria are on us today and both the tone and content of our message will be significant.
Overall I see the Commission’s report as positive, while focusing attention on the importance and urgency of outstanding commitments still to be fulfilled. I hope I do not detect from the Commissioner’s remarks any dampening of enthusiasm for the timely accession of Bulgaria. At this final stage it should not, in a way, be surprising if the Commission has been even more rigorous in its comments. But we now seem to be in a situation where the wedding has taken place, the marriage register has been signed and presents have been received, but the bridge and groom have been told they cannot walk out of the church together just yet, partly because we are not sure what the situation is like outside.
Progress has continued in Bulgaria. It needs to be faster, but there has been a change in the external political environment. It would be quite wrong if Bulgaria were to suffer at all from any of this negative background noise. Certainly urgent action by Bulgaria is required in some key areas. It is insufficient merely to pass laws. I do not underestimate the political energy and commitment required to do even this, but legislation has to be robustly implemented and the results clear for all to see.
The people of Bulgaria gave a mixed message in their general election on 25 June. They were not sure of the best way ahead. What is clear is that they must be able to have confidence in their authorities at all levels. The rule of law and therefore judicial reform, combating corruption and organised crime are the prerequisites for everything else, including economic performance. This is just one area of particular concern; there are, of course, others.
I see that the Commission is calling for improvements in the business environment including labour market flexibility. Forgive me if I remark that perhaps the Commission needs to put its own house in order and stop introducing new regulations which add to the costs and burdens of business and reduce competitiveness and growth.
In its report today the Commission has sounded a warning bell, without making a recommendation either way concerning the date of accession. It will, however, do so in April and this will influence the decision of the Council and of this Parliament, which must of course be consulted. That means that we have a precious six months for Bulgaria to demonstrate solid progress and real results, so that the goal of accession on 1 January 2007 can be achieved. On the basis of today’s report, I see no reason why that date should be missed.
– Madam President, in recent years, the Socialist Group in the European Parliament has shown itself to be a consistent advocate of the EU’s enlargement through the accession of countries from Central and Eastern Europe. When those countries join, we can finally put an end to the division of Europe that has lasted dozens of years, and to the major inequality this has caused between East and West.
That is why on 13 April of this year, the Socialist Group, by an overwhelming majority, voted to endorse the accession treaties with Bulgaria and Romania. Since there was a 20-month interval between the time of approval by the European Parliament and the planned date of accession, namely 1 January 2007, this approval was given in the full knowledge that in both Romania and Bulgaria, further progress should be made in a number of important areas before they can fully comply with the EU’s membership requirements. In my group, though, there was also the confidence that both countries should be deemed capable of taking the necessary steps prior to the ultimate accession and of actually implementing those.
It should be noted that the inclusion of a safeguard clause which makes it possible to defer the date of accession by one year, along with the firm promise by both the Commission and the Council to involve the European Parliament fully in a decision about a possible application of this safeguard clause has played a major part in our giving consent.
The Socialist Group is consistent in its policy on the enlargement of the European Union. As was the case when the 10 new Member States joined last year, we want the accession of Bulgaria and Romania to be a success for the people of both countries, of course, without them presenting an unacceptable burden to the present European Union.
Consequently, we will not be using a fine-tooth comb to go through the reports presented by the Commission today about progress made in the preparation to accession in order to find arguments to wait for another year. As we see it, the areas of concern and criticism mentioned in the reports are mainly a guideline for the governments and parliaments of both Bulgaria and Romania to take the necessary measures in the time that remains. At the same time, these reports also identify the areas where both countries could use further support from the European Union in order to be able to achieve the intended objective of full membership of the European Union in 2007.
It is totally irrelevant, for that matter, to our group’s support for the enlargement or our criticism of progress of the accession process, who and which parties are in power in either country. The only thing that matters is what those in power do in order to meet the predetermined conditions for full accession. We hope – obviously in the interest of the people of Bulgaria and Romania – that this opinion is shared by the other groups in this House.
The reports presented by the Commission today do not fill us with the confidence that is needed to conclude at this stage that both Romania and Bulgaria will meet the conditions for accession on 1 January 2007 to a sufficient degree. There is no need yet. We can, however, see a reason for moderate optimism that both countries will be able to meet the set requirements at the next assessment, the one that really counts, in April of next year.
Much will need to be done though, both in the decision-making process about, and the introduction of, missing legislation, as well as on the score of practical implementation; especially the fight against corruption and organised crime deserve most attention in this. On a personal level – because I have much experience in dealing with this problem – I should like to add that both reports are right to express the Commission’s concern about the situation of the Roma in both countries, and the fact the governments in both countries still have no adequate and effective way of addressing this problem. I think that this issue should carry a lot of weight in our final verdict. It is an important point to us, but also to the Roma in both countries.
Following a period of stagnation and delays in connection with parliamentary elections and the problems involving the forming of government, the Bulgarian Government seems to have picked up where it left off with renewed energy and decisiveness. It is reassuring to establish that that country’s key political parties have joined forces in order to guide their country into the European Union together.
I would like to urge the key political parties in Romania, the Romanian Government and the country’s President, to demonstrate that same level of unanimity where the accession is concerned and not waste valuable time on political wrangling.
Finally, I should like to announce that my group, the Socialist Group, obviously in cooperation with the Commission, will, in the coming months, be carrying out its own analysis of progress made in the accession process. In that way, this spring, we will be able to take the decision whether both countries are really ready to take on all responsibilities of EU membership in a well-considered fashion and according to agreements made.
– Madam President, I warmly congratulate Commissioner Rehn and his expert team in Brussels, as well as Mr Jonathan Scheele and his expert team in Bucharest.
The Commission’s work becomes ever more vital in the final months which bring to a conclusion the long and arduous trek that both nations – Romania and Bulgaria – have undertaken in their search for the promised land of EU membership.
This is the best report yet for Romania. It is a matter of pride to me that this comes out now, under the British Presidency. I want to congratulate not just Mr Quinton Quayle, the British Ambassador in Bucharest, but the entire diplomatic corps of all EU Member States who have put such time, effort and energy into assisting Romania in achieving her goal.
We have the enlargement minister from Romania in the diplomatic gallery with us today, as well as the minister for child protection and the minister for child adoption, Mrs Teodora Bertzi.
Perhaps, therefore, I could comment most warmly on the triumph of the reform of child protection that has taken place during the period under discussion, since 1999. That year, at the Council of Ministers in Helsinki, three challenges were placed in front of Romania: children, corruption and the civil service. The first challenge was tackled powerfully by successive governments, presidents and prime ministers. The result now is that Romania offers a model that has been widely acclaimed and applauded as providing, in some ways, even better services and better protection for her six-and-a-half million children than some EU Member States, and certainly other countries in the wider neighbourhood. I believe we shall learn more about that model as it becomes replicated elsewhere in the coming months and years.
Overall, Romania has undergone a complete transformation from a country in 1990 that was dark, slow, tired, exhausted, with almost no life, no light, no fun, no laughter and little trade. Today it has been transformed into a nation that is once more alive and vibrant.
Now we have to look at measures that will assist the public, particularly as regards public health – which is at a very low ebb, livelihoods and poverty reduction. Entering the European Union is indeed the long-term answer to achieving a rapid rise in levels of prosperity.
However, there remains one Achilles’ heel clearly identified in the Commission’s report today: corruption. Corruption is enemy number one of the people; it is enemy number one when you seek to reduce poverty; enemy number one when you are trying to improve health, livelihoods and futures of a population. Much must be done to fight this enemy, but I believe and know that it can be tackled and that in Romania it can be conquered. This has already happened in some sectors. Now the same effort and energy must continue in the other sectors, particularly in justice, which is so critical for the Romanian people.
I seek no time delay. I hope and believe that at some time in 2007 we will be able to say: welcome, Romania, you are now one of us.
– Madam President, on a point of order, I apologise for disturbing the natural process of this debate, but many of us here present – colleagues, press and public – will have spotted that the UK Presidency is, unavoidably, not able to take its seat in the Chamber because, obviously, there are many other pressing matters. However, would you undertake, on behalf of the President of Parliament, to convey the message coming loud and clear from this debate that 1 January 2007 is not negotiable?
Mr Beazley, that was not a point of order. Nevertheless, I will pass on the message to the President of Parliament and he can tell the UK Presidency that we always appreciate its presence in the Chamber.
– Madam President, Commissioner, ladies and gentlemen, absent Presidency, it was only to be expected that the progress report put before us today would confirm that Bulgaria and Romania do not yet meet the Copenhagen criteria. The criticism of them is justified. My own experience of the problems that the Visegrad states have with accession to the EU and my own knowledge of the Romanian and Bulgarian accession agenda lead me to be very sceptical about 1 January 2007 as a deadline. You may well ask why this is so.
I was recently one of a delegation from the Human Rights Sub-Committee that went to Bucharest, and I regret to have to say that the talks we had there confirmed me in my views. We had the opportunity for discussions with representatives of the institutions of state, and also with various NGOs. These encounters reminded me of my experiences with regimes in the aftermath of totalitarianism. The government representatives were highly self-critical, but, in the final analysis, said little of any substance. It was in meetings with NGOs, particularly in private conversations, that the state of play in the various areas under negotiation was described much more clearly, and in terms at once more sober and more dramatic. The same was true, in varying degrees, of our conversations with these representatives’ Bulgarian counterparts.
We are dealing here with a reality that is not entirely what it seems to be. There is little point in signing documents if they are not implemented. There is no evading the conclusions with which these problems present us: the legal system is lacking in transparency, there is organised crime, problems with minorities and the Roma, corruption, and problems with agriculture and the environment. Even taking into account the natural disasters with which both countries have been afflicted, it is, regrettably, to be expected that they will find it difficult to make the grade in the short time available; they will have to make a very considerable effort to make it even by 2008.
–  I find it hard to know whether Mr Horáček was talking about the situation in the old EU Member States, or that in Romania and Bulgaria. The European Union is supposedly founded upon certain basic principles. These include the free movement of persons, goods, services and capital, and, perhaps even more importantly, the European social model, non-interference in the domestic affairs of Member States and solidarity. Last but not least, they also include the environment as a priority issue.
The basic question that needs to be asked about the accession of Romania and Bulgaria is whether we really want to accept these countries into an EU of 27 as equals. Quite apart from whether the citizens of these new Member States will enjoy genuinely equal treatment – and it emerges from the reports that have been tabled that this is a far-off prospect, rather than a given from the date of accession to the European Union – one of the EU’s most important values, albeit one that is now frequently called into question, is the European social model. In my opinion, any attempts to liberalise social values along the lines of the Bolkestein directive on services are entirely inappropriate. I am not alone in this view, as proven by today’s reactions to Commissioner McCreevy’s speech in Sweden.
We must not allow the low social standards in some of the new Member States to be used as a battering ram to reverse the social achievements of more advanced Member States. We should be aware that the welfare state and respect for environmental standards are among the most important of the European Union’s values. These values, and the resulting strength of the Community’s social foundations, ensure its superiority over models in which such values are not recognised, and which allow unrestrained liberalism to prevail over social cohesion.
It is our duty to help the new Member States to achieve the best possible conditions and to negotiate appropriate transitional periods when Romania and Bulgaria join the Community, instead of harping on about problems in these new Member States that we ourselves face in our own countries. The Czech people enjoy particularly close and friendly relations with Romania and Bulgaria, and these relations date back many years. We are in favour of the two countries joining us on 1 January 2007, and we would like to congratulate them on moving another step closer to the European Union.
– Mr President, the choices facing Romania and Bulgaria are quite simple: will they compete with the economies of Western Europe on the basis of skills, or with Turkey on price? A practical example would be the steel industry. In Ireland, the state-owned Irish Steel was sold to Europe’s favourite steel producer Mr Mittal for one pound. Five years later, just weeks after he collapsed Irish Steel with debts of GBP 50 million and no word of complaint from the then Irish Finance Minister Charlie McCreevy, we had Mr Blair writing to the Romanian Prime Minister recommending Mittal as a suitable custodian of Romania’s steel industry. No doubt Mr Mittal’s donation to Mr Blair of GBP 125 000 was coincidental.
The donations to Labour have continued, and again, coincidentally under the British Presidency, anti-dumping tariffs on steel produced by Mittal outside the EU have continued to be reduced by Commissioner Mandelson.
But what will happen once Romania and Bulgaria are on the inside? They hope, of course, for an increase in their standard of living, but with that comes an increase in the costs of production. Just as Mittal moved production from Ireland to Romania, where will Romania’s production go in due course? Would it be Kazakhstan or Algeria, Serbia, Bosnia? All of these countries’ steel industries have been bought with aid from loans from the EBRD and the World Bank
In other words, European taxpayers are subsidising the export of their own heavy industries. The sale of Sidex was seen to have helped Romania’s bid for EU membership. What will be the price for the next wave of candidate countries? Are the Romanian and Bulgarian governments happy to pay for EU membership with the jobs of their steel industries? What other industries have similar deals hidden away?
If Mr Mittal is successful in his rumoured takeover of Corus/British Steel, no doubt they will follow MG Rover into Blair-sponsored oblivion.
– Mr President, I, too, am glad to be able to welcome observers from Romania and Bulgaria to this House today. They, as representatives of their peoples, need to know that the Romanian and Bulgarian people must, of course, after 50 years of Communist tyranny and servitude, have the prospect of membership of the European Union, and that it is self-evident that they are part of Europe – in utter contrast to Turkey, in my opinion.
Neither Romania and Bulgaria, though, nor indeed the European Union, will be able to cope with an over-hasty enlargement. If we bear in mind that last year’s eastward enlargement, involving the accession of 10 states, stretched the European Union’s financial viability to the very limit, and that the accession of Bulgaria and Romania can be expected to entail costs amounting to some EUR 44 billion, then we will know just how knotty this problem is.
It is because of financial problems such as these and, above all, the ongoing predominance of the as yet incompletely resolved problems that both these countries have with such things as burgeoning corruption, organised crime, unemployment and poverty, but particularly the outstanding deficiencies in the monitoring and control of their borders that this project of continued enlargement really does need thorough preparation.
What the European public expect of the applicants for accession is demonstrable progress in fighting crime, in making themselves better locations for economic activity and in creating jobs.
Quite apart from that, the people in Romania and Bulgaria, too, have a right to see those problems resolved before any enlargement, particularly if it is to be a precipitate one.
– Mr President, I am grateful for the information Commissioner Rehn has given us on the progress towards accession by Rumania and Bulgaria; an historic process for these two countries, completing the fifth enlargement, which is supported by this Parliament and also by the Group of the European People’s Party (Christian Democrats) and European Democrats.
I shall focus on Rumania. We all know that the work done by this country to fulfil the commitments it has made and to be ready to join the European Union on the scheduled date did not end on the day the Treaty was signed, but that the Rumanian authorities had to continue to make great efforts. The report that you are presenting to us today is therefore very important, Commissioner Rehn.
I welcome the generally positive tone, the good progress of the economy and all the specific advances that you have mentioned and which demonstrate the Rumanian Government’s determination to fulfil its commitments. The information provided today also makes it clear that there are areas of concern in which efforts must continue or, better still, intensify; for example, in the fight against corruption, rigorously applying the legislation in force. This is one of the most serious problems afflicting Rumania, and on which this Parliament, and my political group as well, incidentally, have repeatedly insisted. I know that the Rumanian authorities are also aware of this serious problem, since President Basescu made the fight against corruption one of the key issues during last year’s presidential elections.
Another important area, and one to which the Rumanian authorities must apply more energy, as the Commissioner has told us, is the proper operation of the control of borders through enhancing personnel and providing them with better training; the Accession Treaty also stresses the importance of this area. In fact, this is a key point since it relates to participation in a single space and a single market which, furthermore, must face serious and heavy migratory pressures at its external borders.
Very notable progress has also been made, however, as Mr Rehn has stressed. I do not have time to go into specific areas, but I would like to stress that the priority attention paid by the Rumanian authorities to the issue of competition and State aid has yielded very good results. This is an area to which the Treaty attaches very great importance, as well as the effective date of accession. I am also pleased that progress is being made, as you have said, Commissioner, on the reform of the judicial administration, a particularly important area, to which attention must continue to be paid.
Ladies and gentlemen, during the months between now and the final report that the Commission will produce next spring, the Rumanian Government must attach absolute priority to compliance with the three outstanding tasks; during this year, the new government has made much progress, but there is still work to be done. The progress made must serve as a stimulus. The report presented to us today by the Commissioner will be read carefully, in a constructive but vigilant and demanding spirit. We must all be aware that the decisive moment for this process will be the report that the Commission has promised for April, including the possible presentation of the safeguard clause. In any event, the document being presented to us today is very important.
I trust that the Bucharest authorities will react quickly and positively to the warnings that it contains. They will have our full support in this task.
– Mr President, Commissioner, ladies and gentlemen, if I may remain with Mr Lagendijk’s footballing analogy, the Commission may well have shown both Romania and Bulgaria the yellow card, but that certainly does not prevent the Romanian and Bulgarian teams from having a chance of completing accession in 2007, provided that they play well enough and fairly enough. The Commission was quite right to point out that they have made progress in many areas, but that a number of issues are still outstanding.
Further to what Mr Wiersma said about Romania, I hope that political debate in that country will tend more towards a common European position and that the temptation to divide the country will be resisted. This is where the opposition, the government and the President need to be singing from the same hymn sheet. Turning to Bulgaria, I am persuaded that past omissions will be made good in the course of the process of forming a government. Some of this has already been done and some remains to be.
We will, quite obviously, be carefully observing what the two countries and their governments do to remedy the deficiencies that remain, including not only the major problem of corruption, but also the issue of the situation of the Roma, to which reference has already been made, and to which we, not only in this House, have returned time and time again, with – as I see it – progress being made. There are, of course, anxieties on this score about the possibility that it will not be security being exported to these countries, but rather problems imported from them, if great strides are not made in helping this disadvantaged group of people in the country itself.
All these things will need to be monitored if it is to be possible eventually, in 2007 or 2008, to come to a decision, and one that must take into account these countries’ well-being, for what matters, after all, is that they be enabled to take the right steps. I would like to invite you, Commissioner, to work with this House over the coming months, not only in the countries themselves, but also by improving the way in which the enlargement issue is communicated generally within the European Union.
People are, of course, to some extent, weary of enlargement, and that is hardly surprising in view of the past debates and disappointments, but we cannot simply give in to weariness and say that we are not interested. This debate is about how to persuade people of how important this enlargement is. I would like to see the Commission give us an assessment of the 2004 enlargement, for it might well have been said today that it took us to the limits of what was feasible, but I am convinced that it went very well. That is not to say that there were no problems, but it does, in fact, have the potential to make the European Union stronger, if we work through it together. That too must be debated.
Something else we, of course, expect of the new Member States is a strong commitment to Europe. When the newly-elected President of Poland says that his first two visits must be to the USA and the Vatican, that is something I have to accept, for I am certainly not going to interfere in his travel arrangements, but it is not surprising that there are those who wonder whether Europe, the unity that Poland joined, is not actually more important.
This morning, we had a debate on social standards and social models in Europe, and it is in that area that there are fears that the standards that we have established with a great deal of effort will simply be broken asunder. It is surely not acceptable – and, in saying this, I know that I have my group’s unreserved backing – that we should, now that we are in a process of enlargement and integration, cut ourselves off again and leave our neighbours’ workers, capital or interests standing, so to speak, at the gate. We have to be reasonable about the way we plan the transitional process and try together, in so far as possible, to come up with a new social standard, rather than leaving the door wide open to social dumping.
Presupposing that we succeed in persuading our people of how important this enlargement is to the European Union, I hope that we will take the right decision early next year and that we will be able to set 2007 as the date of enlargement.
– Mr President, Commissioner, ladies and gentlemen, although last year, Romania and Bulgaria once again took the necessary and important steps, there is a great deal left to be done by both countries in the short time that remains, namely until 1 January 2007.
With regard to Romania, on the basis of the progress reports over the past six months, reports I have received from Romania and my own observations, I have to admit in all honesty that there are still a good deal of major concerns left, many of which have been mentioned by other Members. I should like to touch on three of those.
Firstly, there is the independence of the judiciary, which, according to the Commission’s progress report of September 2005, is put at risk by the major budget restrictions imposed by the Finance Ministry. I would like to know what the latest is on this score.
Secondly, as has been stated before, there is every evidence to suggest that corruption is still rife among the police, in the justice system and in the corridors of power. To what extent does the Commission think it can solve this by introducing more rules and regulations? Is it not, above all, a question of awareness, mentality, and therefore time?
Finally, there are serious shortcomings in psychiatric care, which is not considered a priority, or at least that is what I gather from the recent developments in Romania. How does the Commission intend to press home the urgency of this problem? I would also like to hear from the Commission what, precisely, it regards as crucial if it is to be able to come out with a positive recommendation this coming spring and thus to recommend accession on 1 January 2007.
As I have told the House before, I do think it of really vital importance that we should adhere to the conditions and criteria that were once so carefully formulated. Candidate countries or countries with an ambition along those lines not only join an economic area, but also choose to take part in the political union, the European legal community.
The Commission takes a critical line, and that is something that I value. The question is whether the Council will seriously consider the Commission’s reports. It certainly did not do so in December 2004, when it was decided to round up the negotiations formally. As I see it, the Council’s absence from this debate is once again telling, whether it has other priorities or not. Let there be no doubt, though, I am in favour of both countries joining, but regard it as vitally important that this be done on the basis of what we have agreed to.
– Mr President, there is good news from Bulgaria, but also alarming news. Since June’s elections, Bulgaria has had Ataka, a neo-Nazi party, in its Parliament. It obtained 8 % of the votes in June and now has 12 %. This party denies the Holocaust and, on its website, you can find discussions about how to castrate Roma and receive congratulations from the Klu Klux Klan.
Behind this promotion of racism and xenophobia are the former Communist agents who are building a shadow economy through fake privatisation and manipulations. Their strategy is to divert people’s attention from high-level corruption by raising anti-Roma, anti-Semitic and anti-minority sentiments in Bulgaria.
Bulgaria has democratic politicians who want to fight corruption and poverty, but they lack support from us in the European Union. The EU has an obligation to fix the problems in Bulgaria because it has cooperated with the wrong partners for 15 years already. How does the Commission view the recent cases of violence between Roma and Bulgarians provoked by anti-Gypsyism? Secondly, do EC grants help put a stop to racism, or do they stimulate corrupt political structures?
– Mr President, Commissioner, the previous speakers have forgotten to tell us what the real situation is in Bulgaria and Romania during the accession procedure.
Real unemployment in Bulgaria and Romania is terrifyingly high. Huge industrial and livestock units are closing. Traditional crops, such as vines and tobacco, have fallen apart or are on the road to destruction. Even infrastructure works such as irrigation works have fallen apart. Almost all the irrigation pipes, water channels and irrigation stations and their equipment have been destroyed.
In Bulgaria, for example, overall agricultural production has fallen by more than 50% so that the products of the multinationals of Europe, whose interests you defend, can be sold.
With the restoration of the right to own land, the average size is 1.5 hectares or 15 decares, a very small allotment with, hence, zero margin for efficient cultivation. Thus, you will buy them for nothing, for a loaf of bread. The multinationals of Europe will buy up land in Bulgaria and Romania. However, you do not say as much, so that the invitees from Bulgaria and Romania can hear you, although of course they know all this.
The health and education system is breaking down. The Romanian Government, Commissioner, has the objective today of achieving the standard of living of 1989, which you condemned.
You talk of democratic freedoms, of rights, but you say nothing about the legislative ban on the action of the communist party in Romania. You say nothing about the unprecedented prison sentence being served since February 1999 by the president of the Confederation of Romanian Miners' Unions, Miron Cosma, who was imprisoned for defending the interests of the miners being made redundant by the thousand.
This situation also has consequences for Greece. As wages are very cheap, this precise situation results in companies relocating to these countries, especially from the area of northern Greece, in order to increase their profits. Thus, the Bulgarian and Romanian workers, faced with the spectre of hunger, are forced to work for slave wages and, at the same time, there is pressure on workers in Greece.
So welcome to the European Union, the land of promise, of 20 million unemployed, of 50 million in poverty, the European Union that crushes the rights of the workers so that big business can make untold fortunes.
– Mr President, the June List will welcome Romania and Bulgaria as Members of the European Union in the same way as we shall welcome Turkey, the countries of the Western Balkans and, in time, Ukraine and, hopefully, Belarus. What, however, is at issue is the timetable, for this is important. I wish to sound a warning about the problems that will be faced by the EU if, over a very short period, we accept as Members a large number of countries that are poor and economically undeveloped, that have little experience of democracy and of government under the rule of law and that have major problems involving corruption.
Even the enlargement involving 10 countries that has just been carried out and of which the June List has been a strong supporter is giving rise to problems. To now accept poor countries such as Romania and Bulgaria into an EU that continues to be encumbered by an absurd agricultural policy and a badly managed structural policy and that is grappling with difficulties in preventing waste and corruption in its own system would be dangerous for the future of the European project.
We must ask ourselves at what stage a country should become a fully-fledged Member State. Is development quickest when a candidate country is making efforts to obtain approval or after it has become a Member? I believe that the pressure to improve democracy, human rights, the judicial system and public administration and to set up a functioning market economy is strongest, on the one hand, before membership negotiations have begun and, on the other, before the country has been accepted as a Member.
The Commission’s report on the state of things in Romania and Bulgaria is unconvincing on these different points. We find a key sentence to the effect that developments have been inadequate in a number of areas, and the Commission provides long lists of what has not been done in terms of infrastructure, organised crime, tax systems and the treatment of minorities. In this situation, membership for both countries should be postponed until a later date. This would be in the long-term interests of both the European Union and the two candidate countries.
– Mr President, ladies and gentlemen, only in early October, the Romanian Prime Minister, Mr Popescu, stated that the enormous increase in organised crime in Bulgaria is at risk of jeopardising the accession of both countries in 2007 and that the safeguard clause will have to be applied to defer their accession until 1 January 2008.
Popescu’s statements have now been corroborated by the Commission, whose report states, in black and white, that corruption in both countries – not, therefore, only in Bulgaria – has taken on such dimensions that it is putting at risk the future of the EU’s internal market and the programmes funded by the EU. With regard to reforming the judiciary and administration, there are very few improvements noticeable, which means that corruption is running riot.
Bulgaria and Romania are European countries that, just like the other Central and Eastern European countries, are entitled to join the Union, but they do need to be ready to do so. We cannot admit countries that have no rule of law to speak of. The Commission itself admits that countries that are, partly at least, in the grip of organised crime could damage the European internal market. They should certainly not join in 2007, nor, probably, in 2008.
– Mr President, Commissioner, please allow me to thank you personally for your continued openness in handling our proposals regarding accession issues.
The inclusion of Romania and Bulgaria in the EU is a historical moment. But let us leave the historical significance aside for a moment, and face the bare facts at last. A key issue of the current debate is whether the country report reflects the realities of Romania, and if it does, to what extent. On this occasion, I would like to concentrate on Romania.
We would have to examine a number of areas, and not only in light of the official statistics, but based on everyday reality. The report of the Commission does stress some of the serious issues, such as the internal market, animal health regulation and food safety, or it remarks on the absence of institutions that would make agricultural assistance available to Romanian farmers. At the same time, significant measures have been introduced in respect of the reform of the judicial system. The Commission is appreciative of these measures, and Mrs Macovei, the Minister, is to be commended for them. But while we are hearing about resounding achievements in the area of political criteria and are informed that the situation of the 1.6 million Hungarians living in the country has been resolved, there have not been any actual changes. Like in the case of the Minority Act, none of the partial solutions have actually been accepted. Although the report still mentions it as a positive development, I must inform the Commissioner that the Romanian Senate rejected the Minority Act yesterday. And in the course of the debate there was hate talk and discrimination that would not bring credit to any democracy in the world. Hungarians living in Romania must have heard similar things at the beginning of the 90s.
In light of the shocking vote yesterday, there does not seem to be any possibility of cultural or any other type of autonomy that would actually provide a solution for the large Hungarian community. To quote the chairperson of the competent expert committee of the Romanian House: ‘Such a thing is an impossibility in a rule of law state!’ My question is, what kind of a rule of law state is this? The legal framework for returning church property has been put in place. However, in practice, the return of church property is made impossible, the reclaimed buildings are being privatised underhandedly or the privatisation process is slowed down by successive lawsuits. Proprietary rights cannot be enforced. What kind of working market economy are we talking about here? First of all, we must spell out the problems, because naming the problems may help find a solution. Our task here in Parliament is to name the problems, and it is a considerable task. This is the most effective way of helping people living in Romania. By a willingness to see the real situation, together with and for those who ought to see it in Brussels and in Romania.
– Mr President, Commissioner, ladies and gentlemen, I should like to begin by telling you how pleased I am to be able to speak here in our Chamber in front of the Romanian and Bulgarian observers. It is truly a first important stage towards Romania’s and Bulgaria’s accession to the EU. I should also like to testify to the progress that I, as a member of our Parliamentary delegation, have observed take place in Bulgaria in the space of six years. A great deal of progress has been made, including progress shared by a large part of the people. However, achieving such progress has been very difficult for the people of Bulgaria because a great deal of effort was required of them. I believe that, in the West, we cannot appreciate the culture shock represented by a shift from a centrally-planned Communist economy to a market economy.
You have all noted that a large number of European have been adopted, an action that has resulted in obvious progress being made in economic and political terms. Yet, you have also highlighted a large number of grey areas. Like you, I have to admit that the integration of minorities is a very difficult problem in these countries. I am thinking about the Roma community, disabled people, women and their role, and homosexuals. However, are we in a position to tell anyone what to do when we are encountering similar problems in our own countries?
Bulgaria has problems with corruption, property rights and security. In order to overcome these problems, it needs to carry out a real reform of its judicial system and to start to implement this system effectively, which will give democratic guarantees to the entire population. There is a need for Bulgaria and Romania to step up their efforts before the next progress report, and for them to do so in the space of a few months. Yet, there is also a need for the EU not to waver in continuing to contribute its help, its technical assistance and its budgetary support.
Finally, I should like to say that, while we must be rigorous and demanding in our dealings with these two new countries, we must also realise that their arrival in the EU will add a new dimension to Europe and that, at last, we will together be able to turn the page on Yalta.
– Mr President, ladies and gentlemen, it is now one year since the vote on the Moscovici report on progress by Romania and Bulgaria towards accession.
We said ‘yes’ but with reservations, invoking the safeguard clause stipulated in the Treaty which allowed for a one-year deferment if there were delays or unsatisfactory results in achieving the Community .
I have followed the Romanian situation more closely as a member of the interparliamentary delegation, and I believe that, today, a cautious approach may help us to gain a better awareness of the situation in that country, where the educational system is still inadequate, corruption is still widespread, environmental, energy and economic policies still require strengthening, there is still no real answer to discrimination against minorities, and the average income of the population is too low.
The question of international adoption is also still unresolved and, after the moratorium and approval of the new law, it has now been blocked, with unfortunate and extremely damaging consequences for the children, those with the least protection, who should be the main beneficiaries of what we all refer to as ‘human rights’. The victims are the children who got to know their families but who today are unable to embrace them and live with them. The European Parliament must keep this problem under close scrutiny and ask Romania to comply with its institutional promises.
Then there are the areas of justice and border controls in relation to prostitution, which needs to be contained, and we must avoid the arrival of under-age girls in neighbouring countries, exploited by local organisations.
Enlargement is a process we cannot halt, but it cannot and must not merely be an economic process: it is also a cultural and democratic phenomenon to ensure peace. That is why I agree with the prudent comments of the Commission on the definition of accession for Romania and Bulgaria. The months remaining before the accession of these two countries to the Union will give them the chance of joining Europe without being at the bottom of the class, and will allow us to have the necessary and prudential assurances that accession will occur with full consciousness and on an equal footing.
Naturally, this is our ambition, in order to achieve the dream shared by Romano Prodi with the citizens of Europe when, as President of the Commission, he strongly supported enlargement and expressed the wish for a united Europe able to offer a robust political project, to restore confidence to those looking nervously at the major changes taking place in our time, and thus enable us to be the architects of an international action with a human face. That, in my view, is the Europe to which we all aspire.
– Mr President, ladies and gentlemen from Romania and Bulgaria, I will confine my remarks to the subject of Romania.
In mid-July, we received a visit from some particularly anxious Romanian farmers. They explained to us that the Romanian authorities had lost all control over GMO crops. No one, not even their minister, knows how many thousands of hectares are covered by these crops. On the other hand, it turns out that Romania is the country in which GMO crops reign supreme, with soya, maize, plums, potatoes and so on.
The directive on GMOs, Commissioner, is categorically not enforced and has been passed over in your report. I have not seen the Rosia Montana gold mine mentioned anywhere in the report either. The present Government, however, took a stand against this project, which violates the very concept of sustainable development, one of the pillars of our European policies.
However, Romania also possesses the jewel in Europe’s environmental crown in the shape of the Danube delta. Its approach to managing the delta had succeeded, until now, in striking the right balance between promoting the various activities taking place in the delta and protecting its fabulous biodiversity. However, the way in which the delta is being managed today gives us cause for concern. Thus, the start of the hunting season, on 15 September, is harmful to the preservation of these natural surroundings, and this demonstrates that, as far as the environment is concerned, Romania is really not on the right track.
On the other hand, I entirely support Romania’s accession to the European Union but, in doing so, I call on the Romanian authorities to get to grips with the environment and to undertake effectively to protect it.
– Mr President, it is because our political attitudes are often shaped by imagery in constant use that I want to object to the use of the ‘yellow card’ analogy, which is so frequent nowadays. The Commission has not, today, shown Romania and Bulgaria the yellow card, for that would presuppose that they were already on the pitch, but they are not – yet. That they are European players is not in doubt, but they are not yet in the stadium. What are they saying among themselves, and where are they in the league?
Reference has been made to the NGO ‘Transparency International’, which has also stated that corruption in Bulgaria has, indeed, become more widespread, and has recently moved Bulgaria down its Index, not only in terms of ranking, but also of points. What that means, if you agree with Baroness Nicholson’s view that corruption is humanity's enemy number one, is that Bulgaria is on its way off the EU pitch.
As regards Romania, let me quote its newly-elected President, who has said, ‘I do not hesitate to say that almost every state institution is affected by corruption.’ Romania is not prepared for the European Union’s standards, and we should act accordingly.
– Mr President, during the past months, Bulgaria has made positive steps towards membership in the European Union. The country is slowly recuperating economically and most probably it will meet the objectives by the date of accession. An increase in trade with Member States bears witness to this positive factor. However, one should look at Bulgaria’s judiciary system, a system which still has to make many changes because among many other most crucial factors, there is the fact that it still does not conform to the charter of human rights.
Organised crime is also an important worrying problem which the Bulgarian Authorities must tackle. For example, the resignation of five high officials within the office against organised crime, makes us ask a lot of questions and the Bulgarian Government should take immediate action before more harm is done. The proposals for a reform in the national service against organised crime should be revised so that the system will start operating with the least possible number of problems.
It is also disturbing to discover that a criminal gang has, for example, been exporting babies to Europe. This is because this vile trade is becoming frequent in recent years. The authorities should therefore continue working to break this vicious circle and it should be assured that the strictest measures are taken so that all those involved in this clandestine trade are caught.
Yes Mr President, fundamental rights are indispensable so that the Bulgarian people live as they deserve after long years of Communist rule. If Bulgaria does not adhere to these basic principles, I and a number of others in this Chamber will find it difficult to accept Bulgaria as a member of this Union. Here, there is no need for a transitional period, for we are not talking about economics or politics, we are talking about fundamental human rights.
Thus I hope that the Bulgarian authorities will overcome these obstacles so that they can join the European Union by 2007.
– Mr President, I, too, would like to greet the observers, in particular because they are here with us today as a result of the insistence of the Socialist faction that following the signing of the Accession Agreement on 25 April, they should also be allowed to study the work of Parliament, alongside that of the other EU institutions, to facilitate a smooth accession process. Both the Enlargement Commissioner and my colleagues have already listed the shortcomings found in the two countries, and I am not going to repeat them, as I am certain that the observers will pass them on to their countries.
However, I welcome the fact that following the elections on 25th June the new government of Bulgaria is headed by Socialists, because Socialists have always been pro-enlargement both in the new Member States and in the pre-accession states. In Bulgaria an agreement has been reached both among governing parties and opposition parties to support a successful implementation of the EU accession. As the Commissioner has mentioned, legislation has been speeded up in the past two months, and thirty laws have been introduced with a view to accession, regarding matters that had been criticised by the Commission, in areas such as the fight against corruption, judicial system reforms and organised crime. The introduction of these laws is still not sufficient, as the emphasis should now be on the enforcement of these laws, and I therefore invite both the Bulgarian and the Romanian Government to use the remaining period of time for this purpose.
As a Hungarian, I would like to use this opportunity to say a few words about Romania, as well, as many of those present in this auditorium are aware of the fact that there is a Hungarian minority of a million and a half living in Romania. Their only possibility of joining the EU is together with Romania, and accession would enable them to live happily with us in a common Europe without borders.
– Mr President, Commissioner, the enlargement and unification of Europe will not of course be complete without our friends Romania and Bulgaria. They have a natural place in the European community, and we look forward to their becoming Members before long. We in the Group of the Alliance of Liberals and Democrats for Europe are delighted to have our colleagues here in the form of observers. In that way, we are able to get to know them, and we shall be able to prepare each other for Romania’s and Bulgaria’s forthcoming membership.
We are impressed by the progress made in both countries but, at the same time, we must of course examine this progress, the implementation of the relevant measures, and any remaining problems. The Commissioner indicated a number of these problems: areas requiring further measures as a matter of some urgency. We need to be vigilant in the area of human rights, which is an area to which Parliament in general and the ALDE Group in particular always devote additional attention. We owe this to the people of the candidate countries, and we owe it to ourselves if we are to be able to defend European values.
Corruption is a big worry, and the Roma – Europe’s largest minority – are marginalised in Romania and Bulgaria just as in many other European countries, with high unemployment, high figures for ill health and large and serious social problems. Unfortunately, discrimination and racist violence still occur, and too often it is on the part of the authorities. This is naturally unacceptable. Another storm cloud mentioned by certain colleagues has to do with children, especially those children cared for in institutions, among them children with mental disabilities. There are worrying signs that these children are being openly neglected, and that is of course unworthy of a Member State.
I hope that the Commission will increase its efforts to support Romania and Bulgaria in order to help them to cope successfully with these and other problems and to do so – as I still believe and hope it is possible for them to do – within the time frame for accession in 2007.
– Mr President, I wish to thank Commissioner Rehn for a well-balanced report. Unfortunately, I do not believe that the debate on enlargement is always balanced. Those who wish to put the brakes on enlargement talk about the danger of accepting poor countries and about the referenda on the EU Treaty having changed the mood in the EU which, they say, has become chillier. They say that the referenda were really not about the Treaty itself but about other matters. That is true, moreover. They were about other matters because we European political leaders did not show enough political leadership and because we did not manage to explain that it really was the Treaty, and nothing else, that the referenda were really about.
Let us now make sure that we do not make the same mistake. Let us ensure that the current debate about Romania’s and Bulgaria’s accession to the EU really is about that alone and not about anything else. We must show that we have visions and plans regarding enlargement. Enlargement is not about aimlessly accepting new Members whenever we want and whenever public opinion in our countries allows us to. Enlargement is about democracy and freedom in Europe but, above all, about European security, something I am surprised no one mentioned today.
To see Bulgaria’s and Romania’s accession to the EU as an isolated phenomenon would be a mistake because many challenges await us over the next few years, such as the debate on Kosovo’s status, the referendum, Montenegro’s independence, continued discussions with Bosnia and Serbia and Macedonia’s application for membership. To postpone Romania’s and Bulgaria’s accession unless it is absolutely necessary to do so would be a mistake in this very uncertain situation where the politics of security are concerned.
No one, either in this Chamber or in Romania and Bulgaria, believes that we should accept any country unless it fulfils the criteria, but nor should we disqualify any country in advance. If it is the case that, following the referenda, Europe has become chillier, it is our task to warm it up. If Europe has become more selfish and closed in on itself, it is our duty to make it more generous and open. That is what differentiates those who represent public opinion from those who create it. That is what makes us European political leaders who accept our responsibility.
– Mr President, as so many footballing metaphors have been laboured, perhaps I might be allowed to make a few comments on the rules of the game. This is not a second debate about whether or not Bulgaria’s or Romania’s accession should go ahead. That decision has already been taken and I am glad to see the observers here today. I would, though, like to make two observations, which are addressed to us ourselves and to the two countries in question.
Let me start with us ourselves: Mr Van Orden has called for tough action aimed at combating corruption and crime. In some of his press releases he has specifically referred to trafficking in people and drugs. He also, though, more or less openly stated that deferment of accession beyond the envisaged date of 2007 is absolutely out of the question. I would remind the House that, if we were to put the two together in the way in which he has, it would be to declare bankrupt the theory that accession to the EU provided an incentive for more domestic reforms. What incentive for reform is left, after all, when the pressure is taken off, if it is guaranteed that accession is going to go ahead anyway?
So let me make it perfectly clear that the date has not been decided in advance. That they will join is a given, but the date on which they will do so remains undecided; it is dependent on what is done by the countries in question during the time that remains, and by nobody else. There can be no input on the part of the European Union, nor can any kind of discount be given. I get the feeling that not every aspect of the is equally important. I do believe that the EU public’s need for security may make the combating of crime and the securing of the external borders more important than the number of cars with insurance cover, although things might well look rather different from the motorist’s point of view. There are, though, or so I believe, different hierarchies of problems, and that is why every country will be judged separately. It used to be very comfortable to travel in convoy, with one country’s weaknesses being compensated for by another’s strengths, but those days are no more; from now on, every country will be judged separately.
– Mr President, we, the Liberals, support the accession of Romania on 1 January 2007. This is still possible, even in light of the report presented by the Commissioner. But serious efforts are required, indeed. The Romanian Government deserves to be commended for the efforts made in recent months to meet the requirements. The government has done a lot, but a lot more remains to be done. The reform of the judicial system is stalling; action against corruption is tentative and unsuccessful. Neighbouring countries are seriously concerned about the condition of the environment. The opening of the gold mine at Rosia Montana has raised further worries. In this respect we expect the implementation of the strictest environmental protection standards.
We find the rejection of the Minority Act by the Romanian Senate yesterday particularly worrying. We hope we can count on the promise of Prime Minister Tariceanu that the House will accept this Act soon. In any case, we will hold him to account for this promise. We hope that members of the Hungarian minority will soon be able to choose to study at mother-tongue universities, we hope that there will be a perceptible change in the situation of the Roma, and we admit that the Romanian Government has made efforts in this respect. It has done more than its predecessor, but there is still a great deal to be done. Therefore, Romania has a real chance to join in 2007. We would like Romania to join in 2007. We, the Liberals, and I believe all factions of Parliament, will give her all the support in this respect, but most of the work must be done by Romania.
– Mr President, Commissioner, ladies and gentlemen, I should like, firstly, to extend a warm welcome to the observers from Bulgaria and Romania. I should also like to underline the sterling work of Commissioner Rehn and to remind all Members that the method of comprehensive monitoring reports we are adopting is the same approach used for the other 10 States which joined the Union on 1 May 2004.
If we compare the degree of readiness of those 10 countries fourteen months prior to accession, we can see that the level of preparedness of Romania and Bulgaria is not dissimilar; indeed, compared to some of those 10 countries, Romania and Bulgaria are probably more advanced today.
Moreover, Commissioner Rehn’s work has been thorough: he mentioned 140 areas investigated out of 29 chapters of the . Where has he found real grounds for concern? In 10% of these areas. They are important issues, such as food safety, border control and the much-discussed prevention of corruption. Commissioner Rehn himself spoke of the energetic way in which Bulgaria has managed to recover the time spent on the elections, and Romania’s impressive catching-up on issues such as legal reform, competition and, in general, all those sectors in which they were requested to achieve alignment.
It is precisely because of what has just been said that, in my view, we should have confidence in Bulgaria and Romania, which still have fourteen months to go, and we must avoid any preconceptions – of which there is a hint from time to time in comments by some of the speakers – that we should already be making up our minds on the efforts of these two countries, their populations and governments.
I really believe that the words with which Mr Moscovici ended his speech, namely ‘friendship, confidence, but also rigour’ must be taken to heart. Rigour, Commissioner, certainly, but also support for the efforts of the two countries concerned.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by reiterating what we in the Socialist Group in the European Parliament have been saying for months: we are entirely in favour of Rumania and Bulgaria’s accession to the European Union, and we maintain our commitment and hope that their accession may become a reality in January 2007.
We must state equally clearly that, having been carefully monitoring developments in each of the countries, we are concerned about whether their respective governments still have time to carry out the reforms and fulfil the requirements for their accession on the scheduled date.
It is time to encourage our partners to give new impetus to the said reforms in order to ensure that they are complete by the date in question. We will not accept imposing any new demands on either of the two candidate countries, nor shall we ask more of either of them than was required of our countries when we entered in our day, but neither will it be acceptable to relax any of the conditions agreed.
Henceforth, Bulgaria and Rumania are two different situations that we must assess separately according to the merits of each. It is clearly their respective governments, rather than us, who hold the key that will open up the doors of the European Union to their people. During this final phase of the process, we in Parliament and the Commission want to help rather than to hinder.
Finally, we note a differing tendency between the two countries. In Bulgaria, the political forces have been able to put together a government of national unity and everybody seems to be joining forces in order to move forward in the best possible way towards Community integration. On the other hand, it is very worrying to see in Rumania that the government appears to have embarked on an operation to harass the opposition, with a change of rules that interferes with the democratic workings of the institutions. Without evaluating the situation any further, we shall merely state that we believe that arguments amongst the country’s main political forces does not appear to be the best way to make progress on the consensus for reforms and for the negotiations with the European Union.
– Mr President, Bulgaria and Romania have formally closed the accession negotiations, but before they become Member States with full rights, they must eliminate the deficiencies pointed out in the last European Parliament resolution and the new European Commission report.
The situation of Romania is more complex. The young government of the country is making serious efforts to eliminate the deficiencies and deserves to be commended for this. But they still have a great number of problems to tackle, in areas like the judicial system and internal affairs, the fight against corruption and organised crime, and environmental protection. Another crucial issue is that of the gold mine at Rosia Montana, although Foreign Minister Ungureanu had promised back in spring that he would solve this issue within six months.
Another heavy burden is the Roma issue. The new government endeavours to develop an effective system, but there are still many irregularities to be eliminated, things that are completely unacceptable to the EU. When Bulgaria and Romania join the EU, the number of Roma people in the EU will rise by approximately half, and this means that a long term strategy must be developed. The situation of ethnic minorities has improved considerably in the past decade, but it is still far from being satisfactory. For instance, why is the acceptance of the Minority Act such a huge problem? The rejection of the draft law by the Senate yesterday is a very serious negative development.
I would just like to warn Romanian politicians to avoid making statements to the effect that Romania already extensively guarantees all the rights of ethnic minorities. Romania is still a long way from this. It is true that the largest ethnic minority community, that of the one and a half million Hungarians, has seen considerable development. Hungarians are present in the government and in public administration, and can therefore have their say in the internal and foreign policy of the country. As the representative of the Hungarian community in Slovakia, I would definitely like to see the Hungarian community in Romania join the EU as soon as possible, to live as Eurocitizens and enjoy the opportunities offered by the Union. It is the task of the European Parliament to inspect all of this consistently, but at the same time it must also provide maximum assistance. I trust that the safeguard clause included in our resolution will not have to be applied.
–  Mr President, I should like to start my speech today by warmly welcoming the observers from Bulgaria and Romania to the European Parliament. On the whole, these two countries meet the political and economic criteria for membership of the European Union, and they have both made enormous progress towards democracy and a market economy over the past 16 years. In order to gain a full picture of this progress, we should remember their point of departure in 1989. Over recent years, we have seen a consolidation of democracy and a move from an electoral to a liberal democracy. As members of the European Union, Bulgaria and Romania will bring greater security to the European continent. In particular, they will help stabilise the political situation in the Balkans.
Being in favour of the accession of Bulgaria and Romania to the European Union does not mean turning a blind eye to the problems that both countries must resolve before they join the EU, however. At present, these problems mainly relate to the implementation of the EU , judicial and administrative reforms and the fight against corruption. The Bulgarian and Romanian Governments must accelerate reforms in these fields and take effective measures to promote good governance in order to ensure that accession can take place on 1 January 2007.
The constitutional crisis faced by the EU Member States must not spread to those countries outside the EU that are on their way to becoming members. No country has ever been entirely ready for membership, and the EU cannot make demands of Bulgaria and Romania that it did not make of the 10 Central and Eastern European countries two years ago. The Romanian and Bulgarian Governments must now step up their efforts to tackle the problems they currently face. The citizens of the two countries must be made aware of the need for reform, and public opinion in the EU itself must be in favour of further enlargement.
– Mr President, I am not a football fan so I am probably not good at football rules, but I take it as my personal political duty, as a Member of the European Parliament from the Czech Republic, to add some comments on the subject of Bulgaria and Romania.
First, regarding the findings on political criteria, in my opinion the report should give necessary public administration reform, prosecution of high-level corruption and the fight against trafficking in human beings a lower profile. All the members of the public in this Chamber observing the debate must believe that Bulgaria and Romania are countries totally based on corruption, which is obviously not true. In my opinion we should do something about our European public administration reform and almost legendary EU red tape. I recommend that the high-level corruption wording, as used in the report, be only used in a very careful and limited way.
The part of the report concerning economic criteria is exceptionally sensitive. When we compare economic performance in the eurozone and the economic performance of Bulgaria and Romania, we can only envy their courage in undergoing deep economic reforms with stunning results. However, what is worth mentioning in the reform is the labour market. Unfortunately that is not so much a debate about Romania and Bulgaria as a profound debate about the unwillingness of the western European labour markets to open up to the free movement of labour from Eastern and Central Europe.
In my opinion, that is a message for the citizens here in the visitors’ gallery: the European Union does not have the keys to Europe.
– Mr President, the valuable report submitted by the Commission gives an objective and realistic picture of the situation in the two countries.
It is a fact that Bulgaria and Romania have made significant efforts, since the last Commission report, towards the integration and full application of the . It is a fact that no one can contest and no one can disparage.
However, it is also a fact that serious shortcomings are noted in the Commission report. Amnesty International has already pointed out certain problems with the protection of human rights, just as the Commission report has pointed out serious shortcomings in combating corruption, in reorganising the public administration, in modernising the judicial system, in combating piracy and infringements of industrial property rules, in integrating the , in farming as regards plant health protection and the protection of animal health, in controlling the external borders, in state aid in the steel industry, in the environment and in nuclear safety. These are important shortcomings which not only affect the progress of the two countries towards their accession, but also affect neighbouring countries and the Member States of the European Union.
Issues such as the protection of the health of animals, plant health protection, the environment, nuclear safety, state aid and tax, insurance and labour dumping also cause serious economic and social problems in the Member States of the European Union.
I believe that it is in the interests of the European Union and the peoples of the two countries to remain firm in defending the strategy of enlargement and to make every possible effort to complete the procedure of the timely integration of Bulgaria and Romania into the European Union.
The Balkans face serious developments and the integration of Bulgaria and Romania will contribute to peace and to the strengthening of stability and security.
However, the message must be clear. The accession procedure will proceed without discounts, but also without new terms and with the constant objective of the full integration and application of European principles and the .
To close, I should like to point out that what is urgently required is the contribution of the European Commission to the full appropriation of preaccession financing aid for Bulgaria and Romania in the direction of the full application of the . It is the responsibility of the Council to adopt the proposals of the European Parliament on the 2006 budget.
– Mr President, first of all, I should like to thank the Commissioner for his extensive introduction, which gives a balanced picture of the progress that has been made in a number of areas since we last considered them, yet also of the various problems that remain. In my speech, I should briefly like to focus on Romania.
There is no doubt that the Basescu government means well and tries to work hard on further reforms, so credit where credit is due. Even so, there are still a number of recurrent problems. First of all, there is the continuing corruption. Since honesty by decree is impossible, the government will need to do more than spell out its opposition to corruption time and again. If further confidence is to be gained, it will, in particular, have to tackle the people in the higher echelons of the civil service and prosecute former politicians who have been corrupt. Needless to say, the judiciary has its own role to play in this, but the government should make every effort to show the first emphatic signs of change as a matter of urgency.
Then there is border control, the fight against cross-border crime, not to mention people smuggling. Progress will definitely need to be made on that score too, also given the fact that Romania will soon have one of the most extensive external borders, if not most extensive, both in terms of land and sea.
The third point has to do with food safety and genetic modification, and my Dutch fellow Member, Mr Lagendijk, has discussed it in detail.
The fourth point may seem less significant on the surface, namely the position in hospitals of people suffering from mental illness and the situation in orphanages. There is certainly a need for more progress to be made in those areas too.
Both in his speech and in his documents, the Commissioner has spoken in no uncertain terms. There are still major problems with 10% of the . We will need to see improvements if we are to commence proceedings on the planned date. Both now in the autumn, but certainly also in April, we will need to join with the Commissioner in examining whether it will be necessary to defer accession. We hope that it will not be, but if we have to defer, then so be it. We should also check whether, after a possible accession, certain chapters should be put on hold if the level of implementation is inadequate; the Council will need to look into this in detail and it is unfortunate that the Council is not present here.
On a final note, I should like to say to Romania that we are strict where the criteria are concerned. We are not against Romania; it is not a yellow card, but rather a push for further reforms, a push for more freedom for the Romanian people and guaranteeing our values as Europe, to which we must very definitely hold fast during each enlargement round if we want to keep our credibility intact.
–  Ladies and gentlemen, if I may, I too should like to start by welcoming the observers from Romania and Bulgaria to the European Parliament. The Czech Social Democrat Party, on behalf of which I am speaking, has always backed the accession of these two countries to the European Union, and one need look no further than the votes held in this House for proof of this. I believe that my party will continue to back the accession of Romania and Bulgaria to the European Union in 2007. The reason for this is that we believe this accession to be the next step in a historical process, namely the gradual enlargement of an area of peace, prosperity and stability to cover the eastern parts of the European continent.
I believe the Commission report that we are debating here today to be extremely well-balanced, and I should like to thank the Commission for having drafted it. It gives details of the progress that both countries have made in the fields of human rights, civil liberties and the political system, without of course forgetting the unquestionable progress they have made in economic terms. At the same time, however, it also highlights the problems that are still faced by both Romania and Bulgaria. Previous speakers have already mentioned many of these problems, which include corruption, food safety and other agricultural issues, border protection and public administration. The latter problem obviously also involves the capacity of these countries to absorb EU funds, to administer such funds in a democratic and transparent manner and to monitor their expenditure. Further problems include the protection of minorities, for example the Roma minority, which has been the subject of much debate.
I am quite sure that it is still feasible for both Romania and Bulgaria to join the EU in January 2007, but there is one point I should like to stress, and I hope that the observers will take my recommendation, which is based on my experience of the Czech Republic’s accession to the EU, back with them to their own countries. I believe that if the two countries are to succeed in joining the EU, cooperation must be established there between all European political parties, irrespective of whether they form part of ruling coalitions or are in opposition, and of whether they represent social democratic, liberal or conservative views. If such cooperation can be achieved and efforts are made in this direction, then I am sure that in six months’ time, when this House holds a debate on the final report, we will come to the conclusion that it will be possible for the two countries to join in January 2007.
– Mr President, the speakers before me talked about what Romania and Bulgaria had promised prior to the closure of the accession negotiations, and what they have actually delivered on their promises. I would like to talk about a different matter: the fate of the EU directives prepared in the period between the closure of accession negotiations and the actual accession.
The Mining Waste Directive is currently in the reconciliation phase. This is the directive initiated by the Commission following the mine disaster involving cyanide in Romania in 2000. The disaster resulted in serious drinking water contamination and environmental pollution in Romania, the Ukraine, Slovakia and Hungary. We prepared this directive to avoid the possibility of a similar disaster in the future. The directive is expected to be issued in December. Commissioner, is it possible that the Commission and the Council may give Romania any concessions in respect of compliance with this directive? What guarantees can they give that this will not happen? Why do I ask this question? Because in spite of the fact that the Romanian mine disaster took place five and a half years ago, to this date none of the damage claims have been settled by the courts. The negotiation is stalling, as well, but the company that had caused the damage continues to operate undisturbed in Romania. Neither the injured parties, nor nature have received any damage compensation, in Hungary or in the other countries affected.
One of the reasons why I support the EU membership of Romania is because membership would ensure that Romania is bound by EU regulations, and we would be able to enforce their implementation. Environmental protection, prevention of damage or the settlement of any damages caused is a basic right and obligation in civilised European countries. This is not happening in Romania yet. Whether it will happen or not, it depends on the Council and the Commission. This is why I ask the Commission and the Council: can they guarantee not to allow Romania and Bulgaria to evade the effect of the new Mining Directive, even temporarily?
– Mr President, the quantitative accession criteria are simple and measurable. However, it is difficult to measure the qualitative criteria, the criteria at the core of the politicisation of the enlargement exercise.
This is the fault of Europe, for failing to clarify the qualitative criteria in an objective, reliable and functional manner, for failing to lay down the political geography, its political limits, and for failing to define the dialectic ratio between deepening and enlarging.
If these major questions had been answered, we would not have the dilemma of Turkey, there would not be the uncertainty of the prospects of the Western Balkans and there would not be the speculation about Bulgaria and Romania. The crucial time for evaluating the readiness for accession of the two countries was when the accession acts were signed. Since then, the special transitional time for political, institutional and administrative adjustment has been correctly granted and extended. The remarks in the report about the state of accession readiness of the two countries presented today by the Commission are also correct.
In all events, we must not overlook the fact that the rate of acceptance of the in Bulgaria and Romania has been stepped up. Under no circumstances must it be the Union that disappoints the citizens of the two countries.
The principle of there being no automatic link between candidacy and accession, to which I subscribe, cannot be a belated claim, an claim. Bulgaria, Romania and the Union of the 25 must up the ante, step up efforts and demonstrate a convergent and creative political will to make the Europe of the 27 a reality on 1 January 2007. If nothing else, the geopolitical and geo-economic restoration of the historical unity of Europe so dictates.
– Mr President, Commissioner, ladies and gentlemen, our rejoicing at the positive steps that Romania and Bulgaria have taken on the road towards the European Union make us all the more entitled to talk about the things that cannot be seen in a positive light and deserve some measure of criticism.
According to the Commission, the political criteria have been met; I do not believe that they have been in every respect. The law on minorities, to which reference is made in the Commission’s report, was yesterday voted down in the Senate, as Mr Duka-Zólyomi has already said. These rules in relation to minorities were, in practical terms, absolute minimum requirements, and even they were rejected. I regard that as shameful and as a flagrant about-turn on the road towards compliance with the Copenhagen criteria.
I have to tell Commissioner Rehn that, although I take a very favourable view of the large amount of space devoted to the Roma in the report, I do believe that the one and a half million Hungarians in Romania would have merited at least as much attention in it, and that it would have been better if their situation had been considered in rather more detail. Although the report discusses higher education, it fails, for example, to mention the fact that higher education is privately funded from abroad, and that the Romanian state therefore makes no money available for it, or that its failure to pay anything towards higher education in Hungarian constitutes a failure to comply with the Copenhagen criteria, and one that has as a consequence the fact that, of the 6.6% of the Romanian population who constitute the Hungarian minority, only 1.6% have completed college education. What this means is that the education system is keeping an ethnic group, and one comprising more people than some Member States of the European Union, at the bottom of the pile.
Let me conclude by saying that this House, in the Moscovici report, called for better protection for minorities. We therefore need, ‘while maintaining the principles of subsidiarity and self-government, to ensure the protection of the Hungarian minority’. The Romanian Parliament and Government have, so far, voted to reject the initiatives the Commission has taken to this effect; here, too, action is needed, and I ask Commissioner Rehn to use what influence he has to this end.
– Mr President, we Greek MEPs in the Group of the European People's Party (Christian Democrats) and European Democrats vigorously support the prospects of accession to the European Union of both Romania and Bulgaria, because we believe, among other things, that it will result in the strengthening of stability and security in southeast Europe.
The Commission report refers to the progress made in both these countries; and a great deal of progress has been made. At the same time, however, it notes that delays have emerged in certain sectors. The battle against corruption, the reorganisation of the judicial system and guarding the borders are some of the problems which need to be resolved more quickly. Particular attention also needs to be given to respect for human rights and minority rights, while the situation in the orphanages and psychiatric hospitals in Romania is far from satisfactory.
We are closely monitoring the reports by the competent bodies and hope that the necessary legislative reforms will be made more quickly. We also hope that Bulgaria will keep the promises it has made, especially about the nuclear power station in Kozloduy.
However, I consider that the application of legislation – its practical application on a daily basis – is more important than its reform. The Commission needs to monitor this matter closely. I trust that these weaknesses will be rectified over the next 14 months, so that we can welcome these two countries as new members of the European Union on 1 January 2007 with open arms.
– Mr President, I thank the Commission for its report. This is a very important day for Romania and Bulgaria, and I welcome the observers here today. It must be difficult for them, because here we are pointing out some of their faults. However, we do it not in a mean-spirited way but to offer them some help to improve the situation. I would accept the premise of the report that progress has been made by both countries but that more is required.
I want to talk about Romania in particular and, even though others have dealt with the subject, specifically about the situation for young children, babies and adults with handicaps in institutional care. As Baroness Nicholson pointed out, while very good progress has been made on children’s rights – indeed, it is a model – it is disturbing that there are difficulties in practical terms. For example, many babies are abandoned in maternity hospitals; they cannot be put into institutions so they languish in maternity hospitals for months and, indeed, years. Recently, I met a toddler of 18 months in a maternity hospital. We need emergency fostering situations in those cases.
In relation to young people with handicaps, there are examples of pilot projects working to close down institutions and to put up sheltered accommodation, but the implementation is erratic. There are huge difficulties in some counties: for example, only yesterday, some of the staff in Giurgiu County had not been paid. If these people are not paid, who will feed those who cannot feed themselves? That is something we need to address.
In relation to agriculture, there are huge difficulties for both countries: they need investment and modernisation, and we must assist them with that. The uncertainties over the financial perspective are a worry. I would urge Mr Blair, the President-in-Office of the Council, to come to us soon with a resolution to that.
Overall, I am not obsessed with dates, but I am obsessed with delivery. What I am trying to do today is to highlight for those who do not have a voice that their issues are heard here in the European Parliament and that we will watch to ensure that we deliver for them.
– Mr President, this House is discussing many issues, but without paying sufficient attention to the big issue, which is the European Union itself. What is in the interests of the European Union and its citizens? Firstly, that the process of Romania’s and Bulgaria’s accession, which we wholeheartedly welcome, should actually be completed successfully. What I object to about it is the obsession with different accession dates. It is of course in our interest that Romania, Bulgaria and Croatia should become Member States of the European Union before the end of the life of this Parliament, that is to say before the 2009 European elections, but whether it is to happen half a year earlier or later strikes me as less important than the actual implementation of that which constitutes the . Mr Horáček is perfectly right to point out that what counts here is not what is in black and white, but what happens in reality. Over the coming months, the Commission, Parliament and the Council will be obliged to join with our Romanian and Bulgarian friends in observing how things actually develop in those countries, and passing judgment after they have done so, and not on the basis of this or that sentiment or resentment.
The second important issue has to do with the Copenhagen criteria, which were devised expressly for the last round of enlargement and are supplementary to the . We must not allow them to be softened up, for if they are, they will have a detrimental and dangerous effect on future enlargements.
My third and final point is that, although we should, of course, recognise the accession of Romania, Bulgaria and Croatia as an important step, we should, once the deed is done, stop conferring candidate country status willy-nilly. Over the coming years, although we should, of course, hold out the prospect of eventual accession, no more countries should be recognised as candidates for it. South-Eastern Europe must have the prospect of membership, but the first thing we have to do for the moment is to consolidate the EU. Nobody, after all, stands to gain anything from joining a union at the same time as it is dissolving itself to the point of evaporation. What is needed, then, is the definite consolidation of this EU of ours, and Romania and Bulgaria will, without doubt, make their contribution to it. They are European countries, but they can make that contribution only on the basis of facts and of law.
. Mr President, ladies and gentlemen, I am grateful for this excellent, high-quality debate, well worthy of this issue. I appreciate the responsible way in which Parliament is handling enlargement policy, and I would like to continue the close, concrete and very viable partnership we have. Unfortunately, I cannot answer all the numerous questions that have been put in connection with this matter. I hope that we will be able to continue the dialogue in the Committee, and bilaterally in the form of urgent questions and oral debate. I will concentrate for now on two or three of the most important questions which have come up in this discussion.
There has been an emphasis in several of the speeches on how important it is for the legal system to function properly, and in fact the practical implementation of the legal system, which is to say the reform of the prosecution and court systems and specifically the effective adoption of these reforms, is absolutely essential for the preparations for accession. This is directly linked to the fight against corruption and organised crime. These reforms must therefore take absolute priority, be the first priority, not least because the influence they have will extend to all areas of life and society, whether it is a matter of access to health services or the corporate business environment. I would like generally to stress the importance of implementation with regard to legal systems as well as other areas. The time for devising strategies and drafting action programmes is over. They are in quite good shape. Now we need practical results: it is time for actions rather than words.
The most challenging questions in the area of Community policy are agriculture and the treatment of animal diseases. Both countries need to achieve standards that guarantee food safety throughout the EU. Inspections at external borders also need to be improved. On the other hand, there are also examples of good practice in this area: the reaction of the authorities to avian flu in both Romania and Bulgaria was positive. It was swift, efficient and professional, and was therefore encouraging for the future.
Some Members asked about genetically modified organisms. I am fully aware that genetically modified soya is grown in Romania. On the other hand, we have to consider that EU legislation will be applied in this area from the time of accession. As this soya production is not strictly on European Union soil at present, it is not a matter of contravention of EU law. If, at the point when Romania joins the Union, the EU has not permitted the production of genetically modified soya, Romania will simply have to obey EU legislation and destroy the soya crop. The Commission will be following this closely, and I can assure you that the situation will be under control.
The monitoring mechanism that we adopted in its improved form a year ago is yielding results. A good example is the reform of the legal system referred to and competition and state subsidy policy in Romania. These have moved from the category of serious matters of concern to one where work with a clear objective is still needed. The Commission will continue its close monitoring of Bulgarian and Romanian preparations. Before the report is drafted in April or May, the Commission will undertake tours of inspection with experts from the Member States to assess the most worrying areas of dissatisfaction.
In conclusion, I would like to say that the best service we could do Bulgaria and Romania and the citizens of these countries is to keep to the terms of accession. Accordingly, these reports will point out not only the progress that has been achieved but, first and foremost, the flaws that are still apparent, thus ensuring that these countries and their governments receive support for their reform policies. Conditionality policy therefore acts as a force to change society, and that lies at the heart of enlargement policy.
Comparisons to football have been made in this Chamber. Mr Lagendijk started this and, as he thinks of himself as the incarnation of Johan Cruyff, no doubt for very good reason, I could probably say finally that, instead of a -type hedgehog defence for Bulgaria and Romania, it is now worth putting some effort into an aggressive, all-embracing soccer match in the reform policies of both countries. Now is not the time for passivity, but for activity and determination.
The debate on this item is closed.
The next item is Question Time (B6-0332/2005).
We shall be taking a series of questions to the Commission.
Is the Commission aware of the practical difficulties which can prevent airline passengers from exercising their new rights under Regulation (EC) No 261/2004(1), and is the Commission prepared to take any action to resolve these issues?
Is the Commission monitoring the implementation of the new legislation in Member States, particularly with regard to the role that the designated national bodies should play in helping passengers access their rights?
. Madam President, the regulation cited by Mrs McAvan in fact lays down common rules for compensating and assisting passengers in the event that they are denied boarding, their flight is cancelled or they face a long delay.
Since the regulation entered into force on 17 February 2005, the Commission has been watching closely to ensure that it is being enforced by the Member States and has been monitoring the airlines to check that they are enforcing it. In order to ensure that the regulation is being enforced uniformly in all parts of Europe, the European Commission has started infringement procedures against several Member States that have not yet taken the necessary steps to set the penalties to be imposed on airlines if they do not comply with the legislation in force.
Furthermore, on the basis of the complaints that it regularly receives, the Commission has noticed certain practical difficulties in effectively implementing the regulation and in monitoring its enforcement by the Member States. This is particularly the case as regards the obligation placed on the national bodies to take the necessary steps to safeguard passengers’ rights and to investigate the complaints lodged. In this context, the Commission is currently working with the national authorities in order to arrive at a harmonised interpretation of the role that these bodies have to fulfil in terms of monitoring, and dealing with, complaints.
– Commissioner, surely the problem with this legislation lies in the fact that it depends to a large extent on the information given to passengers, and the problem arises when there is nobody to give passengers any information.
In June, a constituent of mine, Mrs Underwood, was stranded overnight in Alicante with her family, which included a ten-month-old baby; there was nobody there from the airline to give any information. In fact, they rang the airport of destination themselves, which was also unable to give her any information. The family had already checked in; they could not get their luggage back; there was no provision for babies nor any baby food. They eventually left at 4 a.m., although they were supposed to have left at 7 p.m. on the previous day. She wrote to the airline but was given no compensation; the national body also said that the airline had acted properly.
We have a piece of legislation here. I am pleased you are going to review the role of these national bodies because, at the moment, I am not convinced that this legislation is practical and workable for citizens.
. Mrs McAvan, I have listened carefully to the example you have just given. The national bodies are there to intervene in the event of the airlines shirking their obligations. I have said to you, and I will repeat what I said: we did not adopt this regulation for it not to be enforced. Consequently, we are going to look carefully with the national authorities at the practical conditions in which these complaints are dealt with. As your example has clearly demonstrated, the national authorities have to fulfil the provisions laid down in the regulation precisely to avoid the need to resort to legal action to deal with airlines’ conduct. The spirit underlying the resolution was a desire to avoid having constantly to resort to the law. Thank you, Mrs McAvan, for having pointed out to us this one example, among others. It strengthens my determination to see this regulation enforced.
– I welcome the Commissioner's reply. Some airlines seem to be doing everything they can to avoid their obligations. I, too, have had letters from constituents, one where the airline in a case of lost luggage said of course they would refund the items in the luggage, provided the customer could provide the original receipts. As if we all keep receipts for everything we buy! Another airline refused compensation for a flight cancelled because of the weather, even though a rival airline was able to fly ten minutes later on the same day, from the same airport and to the same destination. There are numerous examples. Please be vigorous in chasing them up.
. I can confirm to you that the Commission has started an infringement procedure against a number of Member States. I note 12 Member States against which we have started an infringement procedure. Of course, I personally want this extra-judicial protection, which is included in the regulation and which offers Europeans a transparent and flexible solution, genuinely to be enforced.
A meeting between the Commission and the national bodies will take place – we hope – before the end of the year. Our services already reply to some 500 letters a month. This proves that there is still work to be done, but I assure you, Mr Corbett, that I personally am paying a great deal of attention to this matter.
– Madam President, Commissioner, ladies and gentlemen, there are airlines that make it a point of principle to set out to be taken to court. If you try any other approach, your complaints end up in the wastepaper basket. What would appear to be urgently necessary is the introduction of a sort of third-party certification, so that the refusal to pay out on the grounds of or for some other reason would have to be confirmed by a third-party organisation.
. I will repeat what I said, Mr Rübig: in each Member State, there has to be a body that is responsible for investigating complaints and, if need be, it has to impose penalties on airlines infringing this regulation. This needs to become a regular practice. Furthermore, I believe that, insofar as these complaints are handled well, the way in which they are handled will also have a deterrent effect. By that, I mean that airlines will increasingly be encouraged to comply with the regulation and to pay compensation, if need be, because they will know that, if they do not do this, there will be an appeal and, undoubtedly, a penalty.
Everything comes down to enforcing this regulation. Madam President, I believe that that was the last question. I therefore thank Parliament for having seen fit to emphasise this point in order to make it understood that we are doing everything possible to ensure this regulation is enforced effectively.
Following the recent ruling by the Court of First Instance regarding the takeover bid launched by the Portuguese electricity company EDP and the Italian energy company ENI for the Portuguese gas company GDP, the Competition Commissioner stated that the liberalisation of energy markets carried out in recent years must not lead to the creation of fresh monopolies, and that 'it is not acceptable for customers in one Member State to pay the price for a company to become a bigger player in other Member States'.
In that case, does the Commission believe that there has been a sufficient increase in the number of operators in the Member States in the gas and electricity markets, or is there still a high degree of concentration?
. The Commission believes that the degree of concentration in the energy market of many Member States is considerable. At the same time, energy markets have seen some new entrants in many Member States, either in the form of start-ups or through companies established in other Member States setting up subsidiaries. Therefore, consumer choice has increased in many parts of the Community.
A high degree of concentration may negatively affect the level of competition in these markets. The price level of energy may be one indicator for this; however, it has to be borne in mind that the price of energy is also influenced by many other factors: oil, gas and coal import prices, prices of CO2 emission allowances on the carbon market, additional expenditure for the support of renewable energies, and increasing internalisation of the external cost of energy.
That is why the Commission is monitoring the competitive dynamics of the markets at issue very carefully and why it recently launched an inquiry concerning the European energy sector. We await the findings of this inquiry.
As far as energy mergers are concerned, their possible impact on the level of competition has to be evaluated on the merits of each case. The Commission is strongly committed to carrying out this assessment with great attention in order to protect European consumers against the risk of reduced competition and unjustified price increases. The Commission would like to draw the attention of the honourable Member to the fact that it is currently carrying out phase II in-depth investigations into the E.ON/MOL merger in Hungary and the DONG/E2 merger in Denmark.
– Commissioner, I should like to thank you, first and foremost, for reiterating those principles, which are key principles. The fact is that the Commission’s legal inquiry into the Gas Natural/Endesa merger could – although I do not think it will – find that that this merger does not have a Community dimension and that it would in turn have to be assessed by a national competition authority, under the auspices of the government concerned.
Against this backdrop, and in light of the Commission’s decision of 9 December to block the EDP/ENI/GDP merger, I wish to ask the Commission how it can stop a merger that has cross-border repercussions and considerable implications for competition at a time when the prevailing desire is for an integrated Iberian energy market and a more complete internal market in Europe’s energy sector.
. I can be brief, because the decision has not yet been taken. As soon as the decision is taken, Parliament will be informed and those closely involved with the whole dossier will of course be informed first.
– Madam President, Commissioner, ladies and gentlemen, it is evident that, on the European Power Exchange, European electricity customers are currently being charged for the most expensive form of electricity generation, that being lignite-fired gas turbines with the highest proportion of their costs accounted for by CO2. Do you have any plans to carry out an investigation into the European Power Exchange on the basis of competition law in order to prevent this concentration?
. That is an interesting question. I can assure you that we are aware of the importance of that aspect. It is one part of the inquiry into the energy sector. We are looking forward to the results and you will certainly be informed of the outcome.
– Madam President, I would like to return to the issue raised by Mr Pinheiro, the Gas Natural-Endesa takeover bid.
This takeover bid has raised serious doubts in Spain in terms of its effect on competition and on its compatibility with the Treaties.
My question is very simple: what are the regulatory time limits for notifying an operation of this nature? Has any government or any competition body of any Member State asked the Commission to intervene so far? If so, when did it do so?
. I repeat that I am trying to give a clear indication of the state of play to the honourable Members. The decision has not yet been taken. At this point, Gas Natural is of the opinion that it should be dealt with by the national competition authority in Spain. That depends not only on figures and on turnover but also on a number of other technical aspects, and at this stage I am unable to give you information about the final decision. As soon as that information is available, I promise that you will be informed.
Mr Masip Hidalgo, which point of order do you wish to raise now?
– Madam President, I simply want to ask the Commissioner about this same issue again.
That, unfortunately, is not possible. The rules specify that there is always one questioner and that two other Members can put supplementary questions. You are the third, and I cannot permit that. Perhaps you can sort this matter out later in a discussion with the Commissioner.
. I should like to emphasise again what the situation is today. There is no doubt that this is a very important matter. We all agree. Within the energy market, we have a great responsibility as a Commission for looking at competition, prices and the possibilities of a guarantee not only for today, but also for the future. Having taken that into account, we have to take our responsibilities and decide who has to deal with this. That is the situation today. We have not yet been able to draw the final conclusion as to whether it is a matter for the national competition authority or the Commission in Brussels. As soon as that has been decided, you will be informed.
The continuous fluctuations in the stock market price of oil, due largely to speculation aimed at boosting the profits of oil companies and other speculators, are aggravating the economic situation of workers, particularly with winter approaching. The adverse effects of high prices are particularly evident in countries which are dependent on oil for their energy.
What initiatives does the Commission intend to take to protect the standard of living of workers and the working classes from the adverse effects of high oil prices? Does it intend to promote any special measures to supply heating oil?
. I have taken over from my good friend, Commissioner Piebalgs. As you are aware, he is unable to be here today because he has to sign a very important agreement.
The Commission is very concerned about the sharp escalation in oil prices over the last two years. While the impact on our economy of this increase in oil prices is currently less severe than in the 1970s, it is nonetheless having serious repercussions, particularly for our most vulnerable citizens and oil-intensive sectors.
The Commission is actively responding to the challenge of high and volatile oil prices and is following a five-point plan in this respect. The main elements are: to manage our demand for energy by measures to increase energy efficiency and energy savings; to increase the use of alternative forms of energy; to improve the transparency and predictability of oil markets; to increase the supply of oil and gas by promoting an increase of investment in production and refining capacities and, finally, effectively to manage energy disruption.
In addition, the Commission is actively increasing cooperation with the European Union’s main external oil suppliers through initiatives such as the European Union-Russia Energy Dialogue and the European Union- Organisation of Petroleum Exporting Countries (OPEC) dialogue.
The Commission is also planning a proposal to implement an EU-coordinated system for security oil stocks. The Commission does not have the competence to regulate the price of crude oil or petroleum products, particularly given that the oil market is a global one. Nevertheless, the Commission intends to continue to work in close collaboration with all the parties concerned to increase the level of transparency in the market in order to reduce speculation.
– Madam President, for the first half of 2005, the 70 biggest oil companies expect to make profits this year of USD 230 billion. In the face of this profit frenzy, the European Commission and the governments, anticipating the wave of anger from the workers about the unaccountable action of the multinational oil companies, issue warnings from time to time to the companies, which continue to reap huge profits.
Basically, and with your reply today, it must be concluded that this is a question of collusion on the part of the European Commission, the governments in the Member States and the companies at the workers' expense.
The governments make use of oil to increase taxes, given that every consumer, out of one euro paid for petrol, pays 70 cents in taxes, while at the same time the companies' profits are increasing.
What specific measures does the Commission intend to take in the run-up to winter?
. The question is quite clear: what can be done to stimulate and increase investment in alternative sources of energy or for other purposes?
In this respect, it is worth mentioning that some have voiced their perplexity at not seeing the authorities take measures to capture part of the oil companies’ windfall profits resulting from the latest oil price increases. Oil companies should behave in a responsible manner and ensure that a significant share of their profits are reinvested in increasing the capacity of the sector to cope with the growing demand, thereby laying the foundations for more reasonable prices in the future – and, by the way, creating business for themselves. That is, investing both in the production of crude oil and in the refining business.
Indeed, oil and energy companies should be strongly encouraged to develop new energy sources with a view to dealing with the future scarcity of oil. The Commission has continued to make efforts through its contacts with the industry to increase the awareness of oil companies of the appropriateness of reinvesting part of their profits in activities that allow for more sustainable economic growth, such as the development of alternative energies and energy efficiency.
– Madam President, the Commissioner’s work is very important and we in this Parliament would therefore like to know whether it relies on results audited and registered in companies or on creative accounting and also whether it listens to experts in its department or whether it is going to make up new theories.
. The question is a very interesting one. The Commission is aware of the great responsibility in the energy sector. I can assure you that we in the Commission, in particular Commissioner Piebalgs and myself, are aware of our great responsibility where competition policy is concerned.
Have the Member States given a firm undertaking regarding the separate collection of waste by category?
What view does the Commission take of the implementation of such measures to date in the Member States, in particular regarding the collection, destruction and recycling of chemical, toxic, lubricant and radioactive wastes?
Does the Commission consider it necessary to heighten awareness of the problem and provide funding for measures such as the above to protect the environment and health of future European generations?
. Madam President, the honourable lady Member has submitted a series of questions. The first question is the extent to which there is a binding obligation for the Member States to collect waste by category.
The directive on hazardous waste bans the mixing of different categories of hazardous waste and the mixing of hazardous and non-hazardous waste. Other legislative acts of the European Union relating to specific waste flows supplement this obligation regarding the separate collection of waste. In addition, the Member States can take additional measures in accordance with their national policies.
The second question is the extent to which the Commission considers that the practice, especially as regards collection, destruction and so on, is or is not successful. The Commission believes that more correct application of legislation is required without fail; we have major problems in the application of the legislation and it has undertaken to improve its application.
Consequently, the policy on waste constitutes a priority sector of environmental legislation and, of course, there are directives for various waste flows, such as the directive on lubricants, the directive on batteries, which is being debated, the directive on electrical and electronic waste, the directive on end-of-life vehicles and so on, which lay down specific separation and collection and destruction methods.
The lady Member also asked a very important question about heightening awareness; in other words, the extent to which heightening awareness and publicity help to deal with the problem. Of course they help, because publicity and maximum awareness-raising among citizens are important elements in finding optimum waste management solutions.
I should also like to say that the 'polluter pays' principle must be applied as a preventive measure in accordance with the principle of subsidiarity. In addition, it is the responsibility of the Member States to take the necessary measures to comply with Community legislation in the waste sector.
Then there was a question about funding. The European Union funds the combating of waste; this is, in fact, one of the priorities of the Cohesion Fund. This funding may be provided through the European Regional Development Fund and through the Cohesion Fund and of course it concerns the disadvantaged areas and less wealthy countries of the European Union, which are entitled to the corresponding funds in order to apply the in the environmental sector. This aid is expected to total approximately EUR 2 billion in the period from 2000 to 2006.
There are, of course, various other sources of finance, such as LIFE, and a new LIFE+ is in the pipeline for various actions, such as raising citizens' awareness about environmental issues, especially waste.
– Madam President, Commissioner, my interest in the matter reflects the concerns of civil society.
Is it possible to estimate over time, in parallel to the ecological consequences, the economic and social consequences of failing to comply with the relevant Community legislation and to find a more effective compliance procedure than that of referring the Member States to the Court of Justice of the European Communities?
. The question is that we need other methods on the basis of which we can combat the huge problem of waste without taking recourse to the Court. To be honest, my greatest pleasure will be not to go to the Court and not to have procedures of this sort, but through cooperation, through awareness-raising among citizens, through better understanding and exchanges of experience by the various countries, through the application of modern technology, for us to be able to find solutions and answers to the problems which concern the various countries in the waste sector.
Of course, I must tell you that, within the framework of the thematic strategies which the Commission is presenting at the moment, in a few days – if I remember correctly during November – we shall also present the thematic strategy on preventing, limiting and recycling waste. This is a particularly important strategy which is horizontal and holistic, which deals with the problem of waste as a whole and, of course, will provide answers to many of the problems which exist and which, due to disputes, often lead to the courts.
I hope that, in this way, waste in the European Union will, firstly, be limited. This is the main objective; in other words, for us to produce less waste and, secondly, will be recovered and recycled and, only if these possibilities do not exist, will it either end up in incinerators, preferably with energy recovery, or in sanitary landfills, about which I should like to say, because this interests Greece in particular, that we hardly even know how many there are, while in numerous cases they even constitute a source of contamination and reduce the quality of life of citizens and, at the same time, create problems both for biodiversity and for climate change because they release methane, which is one of the gases that helps to create the greenhouse effect.
– An example of where the Commission might assist Member States is with the introduction of the WEEE Directive in Ireland, which this year caused utter confusion and consternation because people really did not know what was happening.
Maybe you could answer this question. Many people saw this as an additional cost to the consumer, yet we are being told by the government that it was not an extra charge. Can you clarify if this visible recycling charge which is now itemised on all our electrical goods is indeed additional and perhaps why consumers are being asked to pay VAT on top of it?
. The problem concerns not only Ireland, but other countries of the European Union too. This is a very important directive that aims at collecting in the best possible way the waste from electrical and electronic equipment, either for partial re-use, recycling or safe disposal. Because problems exist, we are preparing guidelines that will soon be available.
– Would the Commissioner agree that one of the best ways to manage waste is not to create it? Is he aware, for example, in Ireland again, that a 5 pence – as it was then – charge on plastic bags in supermarkets in particular simply resulted in people not taking plastic bags away from supermarkets and going back home to bringing bags to supermarkets to collect goods? This had a huge impact on waste management in Ireland.
There may well be other practices in other Member States from which we could learn. Would the Commissioner see it as his role to benchmark for Member States best practice in other Member States so that we could use that as a resource?
. I agree that it is best to prevent the creation of waste, and plastic bags create problems. It is much better to have paper bags, for example. Certain Member States have introduced paper bags and have banned the use of plastic bags. The exchange of best experience is what we are doing, trying to get best experience from various Member States. We organise seminars and visits to Member States to inform them of what is happening elsewhere and how they can deal in the best possible way with the various environmental problems, giving them guidance and sometimes even financing for eligible projects.
Will the Commission now reach a speedy decision on infringement proceedings against the UK for breach of the Urban Waste Water Directive due to overflows of raw sewage into the River Thames? Is it aware that the UK regulator, the Environment Agency, ‘believes that most of the combined sewer overflows do not meet the requirements of the UWWTD’? What view does the Commission take of the fact that the UK Department for Environment (DEFRA) refuses to release the legal advice given to the Thames Tideway Strategic Study which brings together the various agencies? Will the Commission help London avoid the embarrassment that this pollution scandal, if not resolved, will cause to the 2012 Olympics, both to water sports and because the proposed athletes’ village will overlook the overflow at Abbey Mills with its associated smells and unsightly mess?
. The Commission is aware of the concerns raised by the honourable Member with regard to sewer overflows into the River Thames. A number of complaints were registered following events in August 2004, which saw large quantities of untreated raw sewage entering the Thames.
The Commission has drawn the attention of the United Kingdom authorities to these concerns in a letter of formal notice issued under Article 226 of the European Community Treaty, which was sent in March 2005.
The letter of formal notice stressed the need for Member States to ensure the adequacy of their collecting and treatment systems under the Council Directive concerning urban waste water treatment. A reply has been received from the United Kingdom, and this is currently being assessed. That assessment is being carried out together with that of cases raising similar concerns about excessive storm water overflows in other parts of the United Kingdom. If I remember correctly, two are in England and one is in Scotland.
The Commission hopes to be in a position to decide what steps to take next in this matter before the end of the year.
The Commission is unable to comment on the legal advice given by the UK Department for Environment referred to by the honourable Member, as it was not aware that such advice existed or that access to it had been refused.
– The last comment was very interesting and one that I should like to follow up. The Environment Agency, which is the UK regulator, believes that there is a breach of the directive. Could I just say to the Commissioner that it is not just a matter of storm overflows: it does not need unusually heavy rainfall to have these outflows; they happen on average once a week. Only one of the 57 outflows is screened and so I have to leave to your imagination the sewage solids that go into the river.
I am particularly worried about the run-up to the 2012 Olympics. For water sports and for the image of London, this is a terrible situation, and the athletes’ village will overlook one of these overflows. I am amazed that the UK Government, as well as the Mayor of London, is content to put up with that situation.
. I shall do whatever I can within my remit, which is to see that the requirements of the directive are met. Of course, I shall work with you in order to help London, as you stressed in your question, avoid the embarrassment that this pollution from overflows of raw sewage would cause to the 2012 Olympics. It is interesting to know that, if the problem is not resolved by then, the site of the proposed athletes’ village will overlook the overflow at Abbey Mills, with its associated smells and unsightly mess.
It cannot be ruled out that athletes may be allowed to practise on the Thames or that events may take place on the river itself. The Commission is unable to take a position on the arrangements being made in London for the 2012 Olympics. I must repeat that our only involvement is to ensure that the requirements of the directive concerning urban waste water treatment are met.
You are right to say that these spills occurred not only during the very heavy rainfall in August 2004. According to an Environment Agency press release, these spills occur about 50 to 60 times a year. The Environment Agency, which is an adviser to the UK Government, has also reached the conclusion that the system of collection and treatment is inadequate. There were some suggestions on how to solve this problem. One was an interceptor tunnel underneath the river Thames, which would be about 20 miles long and would take about ten years to construct.
The Directive on Urban Waste Water Treatment is a results-based directive and so it is not my business to suggest what method the British Government should choose to solve the problem. That is a matter for the Government. But there is a problem and we have therefore started infringement proceedings against the United Kingdom. In December we will see whether we should proceed with the reasoned opinion in order to persuade the United Kingdom authorities to take the appropriate measures to carry out the infrastructure works necessary in order to treat the water in an acceptable way.
My final point is that, if untreated sewage is discharged into the river, then the Thames estuary, which is an important wetland, will be endangered.
Recently, the situation in the area of Ano Liosia has become unbearable owing to the accumulation of thousands of tonnes of sewage sludge transported to the landfill site there from Psyttalia. As a report by the local authorities of Western Attica points out, cracks have appeared in the embankment surrounding the site where the sludge has been deposited, with liquid waste flowing from one particular point and lying stagnant in a natural hollow in the ground.
In a previous answer (E-1728/05), the Commission said that it would examine the matter in close contact with the Greek authorities. Could the Commission say what the present situation is in regard to the treatment of sewage sludge and the works at Psyttalia? Could the Commission also say whether it has completed its examination of the Greek authorities' answer (in accordance with the answer to Question P-0916/05) to the reasoned opinion which it set out in respect of the contravention of the directives on waste and urban waste water treatment, and what are its conclusions?
. Madam President, Mr Papadimoulis has tabled several questions on this issue and I am always in the happy or unhappy position of replying.
The Psyttalia station has been operating fully since December 2004 and takes care of third-level treatment of urban sewage discharged into the sensitive area of the Saronic Gulf.
During the construction and upgrading of the station, complaints were submitted to the Commission about the handling of the sludge – the sewage sludge – produced. In October 2002, the Commission instituted infringement proceedings against Greece in accordance with Article 226 of the Treaty, on the basis of the fact that the Greek authorities had not made provision for the disposal of the sewage sludge in a manner which was compatible with Community environmental legislation.
The infringement proceedings brought about results, in that in August 2003 the Greek authorities finally decided to construct a drying unit on the island of Psyttalia, at which the sludge would be converted to solid matter of adequate calorific value for subsequent incineration in suitable installations.
There are similar applications in other European countries. It should be emphasised that, in December 2004, the Commission decided to cofinance the project within the framework of the Cohesion Fund. The project must be completed by the end of 2007. This is expected to resolve definitively the problem of sewage sludge management. However, despite all these positive developments, there is still the problem of the management of the sewage sludge already stored on the island and of the sewage sludge which will be produced on a daily basis until the proposed drying unit is commissioned.
One solution is to transport large quantities of untreated sewage sludge by ship and lorry to the sanitary landfill site in Ano Liosia, on the mainland outside Athens. However, this solution presents certain environmental problems: possible contamination of the waters due to the discharge of sewage sludge into the sea, repercussions due to emissions from the transportation of waste over a distance of 21 kilometres through a densely populated area and danger of contamination due to spillage of waste during transportation.
In addition, the disposal of the treated sewage sludge in the sanitary landfill site at Ano Liosia is considered to be a factor which will lead to the saturation of the site.
Consequently, the Commission considers the method of disposal of the sludge referred to above to be incompatible with Community environmental legislation. The national authorities are responsible for the selection and implementation of a suitable method for the temporary treatment of the sewage sludge, pending the completion of the proposed drying unit.
The Commission is evaluating the temporary solution proposed by the Greek authorities, a sort of soilification procedure, in conjunction with the operation of the sanitary landfill site at Ano Liosia and, if necessary, it will not, of course, hesitate to institute judicial proceedings against Greece, because this is required not only by Community legislation, but also by the need to protect citizens' health and the environment. Within the framework of its powers, the Commission is taking – and shall continue to take – all the necessary measures in order to safeguard compliance by the Member States with Community legislation.
– Commissioner, the Greek authorities, as you know, have promised to stop the unsuccessful transportation and soilification of the sewage sludge in Ano Liosia in December. Does the Commission know if this promise will be kept and what alternative solution is being proposed?
In Greece, we hear various rumours without there being any official information. Perhaps you can enlighten us? Have you examined and evaluated this famous alternative post-December solution which is a secret from the Greeks?
Finally, the contractor for drying the sewage sludge in Psyttalia has still not been selected, even though it is two years since August 2003. Do you believe that the deadlines set by the Commission will be kept?
. To be honest, the minister has not told me what the solution is that has been promised for the end of the year. I assume that, if that is what he says, he has something in mind and, of course, a minister and a government do not make this sort of promise unless they have something specific; in other words, a planned method of disposing of the sewage sludge during the period up to 2007 when the drying unit on the island of Psyttalia will be finished.
The problem, therefore, is in the interim period and what will happen with the sewage sludge which is currently being dumped at the Ano Liosia landfill using a partial soilification procedure, which is at the pilot stage at present, whereby the material produced can be used either to cover the landfill or to reinforce the ground in certain areas.
Of course, I repeat that the way in which the sludge is transported through a densely populated area to the landfill is not right. That is why the government, from December onwards, as announced, will have an alternative solution which undoubtedly, I too believe, will be much better from an environmental point of view.
– Madam President, the Commission is an important institutional factor, both in the lawmaking process on environmental issues and in the sanctions process on infringement issues. It is quite right to be strict within the framework of this institutional sanctions chain.
However, I have a feeling that there is a contradiction between strictness, between being justifiably strict on issues of infringement of European environmental legislation, and the acceptance of acceptable waste management standards. The Community bureaucracy, the Commission bureaucracy should indicate waste management standards in a strict and binding manner. It has huge technical know-how, it has experience, and methods should not be left to the discretion of the Member States. In other words, we should move to acceptable European waste management standards.
. I should like to start by referring to how strict or less strict we are. In particular for Greece and for me, what I can say is that I am neither more nor less strict with the country of which I am a national. I try to be objective and to do what is needed in order to protect the health of the citizens in the European Union and, of course, in Greece, and to protect the ecosystems and the environment.
Consequently, we deal objectively and with an effort to improve conditions for health and the environment and questions of recourse to the Court and, I repeat, I always try to ensure we avoid going to the Court and find other ways of dealing with issues.
The honourable Member said that the Commission should have even more competences and should indicate specific methods. What I can say to you is that, depending on the conditions which apply in each country, the best method is applied. The method of waste management in northern Europe is not the same as the method in southern Europe or in one country in relation to another or even in areas within the same country. There are reasons why one country prefers incineration and recycling and another country prefers landfill in order to reinforce the ground and, of course, our basic objective is always to try to prevent the creation of waste.
On the specific question of Psyttalia, the European Union has intervened in the financing of the first project, which was third-level treatment of waste, and now the drying unit. That being so, as for what happens about the problem created by the Greek Government by collecting all this sewage sludge on the island, that is not the European Union's business to say what should be done with this sewage sludge.
It is a problem which was created by neglecting to build the drying unit at the right time, ten years ago, with the result that all this sludge has collected. However, it is not our job to say what should be done with this sewage sludge and how the government should address the problem.
– Madam President, Commissioner, does the Commission know whether all the Member States have transposed the Community environmental legislation in force on the treatment of waste, whether they have incorporated it into their legislation and whether they are applying it properly? Does it know whether all the States are doing so?
. There are differences between the various Member States. Most of the legislation has been transposed, but not all. I cannot list just now which countries have transposed all and which only some of the legislation, but we are trying to work closely with the authorities in each country on its transposition. We send teams of experts, often legal experts, and we use the IMPEL system in order to encourage and facilitate the transposition of the environmental legislation in general and the waste legislation in particular.
As the speaking time allotted to this subject is exhausted, Questions 53 to 59 will be answered in writing(2).
In a question submitted in August, P-3040/05, regarding the ICJ ruling on the Separation Wall in Eastern Jerusalem, I asked the Commission to outline a 'concrete plan to fulfil its own obligations...under the ruling of 9 July 2004'. The Commission re-stated the EU position on this issue and claimed that 'dialogue is seen as the most effective way to make known one's views'. The ruling articulates erga omnes obligations 'to see to it that any impediment, resulting from the construction of the Wall, to the exercise by the Palestinian people of its right to self-determination is brought to an end,' which clearly require more than a mere expression of views. Moreover, the fact that the Wall is still under construction today indicates that political dialogue has proved wholly inadequate in ensuring Israeli compliance with international law.
Can the Commission explain what other tools are at its disposal to ensure compliance and, objectively and transparently, indicate under what circumstances it would use them in the fulfilment of its own obligations?
. The European Union will continue to collaborate very closely with the international partners in the Quartet, as well as with its partners in the region, working with both sides to restore the political process and return to the roadmap.
We believe that dialogue with Israel within the framework of the political arrangements set out, on the one hand, in the association agreement and, on the other hand, in the European Neighbourhood Policy is the most effective way to impress upon the national authorities the Union’s concerns regarding respect for human rights and international law.
The threat of sanctions, and the suspension of any part of the association agreement, is likely, we think, to diminish rather than bolster the Union’s ability to bring its influence to bear on Israel. In this critical period following Israel’s disengagement from Gaza and parts of the West Bank that we and the whole international community wholeheartedly welcome, the Union has agreed to help provide very strong support for the reconstruction of the Palestinian infrastructure and institutions and to promote economic reform and governance.
Thus, we think that improving the life and lives of the Palestinians is the best way to stabilise the situation in Gaza and to further the prospects for peace. The Commission remains committed to that end.
– Commissioner, thank you for your response. Of course, I endorse what you say, but we must recognise that, despite early optimism after Israel’s unilateral withdrawal from Gaza, the picture today is much bleaker than hoped.
Only last week, Israel broke off diplomatic ties with the Palestinian Authority after three young settlers were killed; these are the real politics of that region and are the things that we must concentrate on.
What I ask, in specific terms, is how does the Commission plan to bring Israel and the Palestinian Authority back to the negotiating table, and ensure that those early feelings of optimism are not entirely wasted?
. I can tell you that we are working very closely in the Quartet, which has a special envoy, Mr James Wolfensohn, with whom I am in very close contact. What we want to do is to bring the two parties together on the different points. These include the ‘six plus three points’ identified by Mr Wolfensohn. The parties have not yet found a consensus on all of these. There is the Rafah crossing and the link between Gaza and the Left Bank; there are the greenhouses and many other issues. I was in Washington last week, along with President Barroso. I saw President Bush and Condoleezza Rice. We spoke about that. I saw Mr Wolfensohn before that meeting.
At this stage we want to follow these events very closely. We have also said in a communication that we are even ready to double the means that we have been giving to the Palestinians this year, if both parties make progress and other donors participate.
– Commissioner, your comments about the activities of the Quartet and the offer to increase aid to Palestine are all very welcome. However, I wonder if you would agree that the long-term security of Israel and the Middle East will be guaranteed by making Israel more integrated with its neighbours to ensure that trade and movement between the neighbours develop. Will you use the Barcelona process to try to encourage Israel and its neighbours to see communication between them as a solution and not as a threat to their security?
. I completely agree that the long-term perspective has to be one where Israel can work in peace with all its neighbours: above all with a Palestinian state, as set out in the roadmap, but also with all its other neighbours.
I will also go to Barcelona, where we are working specifically towards a new set-up for the next ten years, trying to focus more on education, on cooperation in the economic and commercial fields – not only with the Agadir process, which is a south-south process, but also as a whole, meaning investment, agriculture products, and high-level products and services – and on the question of democracy and human rights. Indeed, I am travelling around many countries, trying to stimulate them to do more and to implement the action plans we have at the moment.
– Many EU citizens who travel to Israel are exposed to very brutal and degrading treatment, especially if they are of Arab origin or if they show active solidarity with democratic development in Palestine.
Recently, a young Swedish woman who travelled to Israel was subjected to very violent treatment. Her life was threatened by the Israeli border soldiers, and she was refused entry in the most brutal ways because she had worked for a democratic and free Palestine.
In your dealings with the Israelis, are you addressing the issue of how they treat EU citizens entering Israel?
. If cases such as this are brought to us, we will of course give them our attention. I was not previously acquainted with this case, but it goes without saying that human rights – those of every traveller as much as of every other person – must be upheld everywhere.
As the author is not present, Question No 61 lapses.
What specific strategy is the Commission employing with a view to stepping up EU cooperation with the three States of the South Caucasus and with the States bordering on the Caspian Sea?
. With regard to the South Caucasus and the states bordering the Caspian Sea, this region and its development have become increasingly important issues since enlargement. I am therefore very happy to say that this has now been included in our Neighbourhood Policy. This was done last June and since then we have been preparing proposals for draft action plans with each of the three countries concerned. The partner countries themselves are developing their own priorities for such action plans.
The Commission will start consultations on those action plans very soon. An EU troika is visiting the region as we speak, from 24 to 28 October, and its assessment will indeed be very helpful as we start our discussions.
Strengthening democracy, the rule of law, improving business and the investment climate for sustainable economic development, and encouraging people-to-people contacts are matters of utmost importance. These are key EU priorities for the whole region.
Further priorities under the ENP include regional cooperation and conflict settlement. The EC countries will, in the meantime, provide substantial support to the partner countries of the South Caucasus region and, by way of example, I could cite our deep involvement in the reform of the judiciary in Azerbaijan and Georgia, our support for institutional, legal and administrative reform in Armenia, or our rehabilitation efforts in those parts of Georgia especially affected by frozen conflicts, such as South Ossetia and Abkhazia.
We also hope to encourage greater cooperation between and with the countries bordering the Caspian Sea. Let me give just a few examples. We regard the process of EU-Black Sea/Caspian Basin energy and transport cooperation, launched at the Baku ministerial meeting late last year, as a very important vehicle for encouraging broader regional cooperation. We are also giving due attention to the environmental situation in and around the Caspian Sea, because it is the largest saltwater lake in the world but also one of the richest oil reserves. So this is a region that will be an increasing focus of our attention under the Neighbourhood Policy.
– Thank you, Commissioner, for that very good and exhaustive reply. I would like to put a supplementary question: you have already referred to one of the two problems specific to the region, namely energy and the minorities, which brings in its train expulsion, separation and much else. What I would like to know is whether the Commission or the European institutions are still planning to hold a conference devoted specifically to the energy problems, and, secondly, whether you are giving specific attention to the issues relating to minorities, particularly in Georgia, Azerbaijan and Armenia?
. As I have already hinted, I can tell the honourable Member that energy policy does indeed, and naturally so, play a very major role and that we are at least open to the idea of more conferences being held. I am unable to say whether my fellow-Commissioner Mr Piebalgs is planning another conference in the immediate future, but I can say that we are keeping a very close eye on developments, which are, of course, becoming more and more important. What this means is that this will be an ongoing issue for the Commission throughout its term of office.
Turning to the subject of minorities, these issues are dealt with by the OSCE, with which we are working quite closely. I myself chaired the OSCE in the year 2000, and took these matters very seriously. The European Union will continue to monitor these issues as part of the action plans that have yet to be negotiated. As democracy and human rights always have a prominent place in these, minority rights fit into them as well.
– Madam President, I should like to ask the Commissioner something about Georgia. Over recent years, this country has seen significant changes, by which I mean reforms relating to democracy, the economy and human rights. It is well known that Georgia is making certain efforts towards moving closer to the EU. How do you assess its chances of accession at some future date?
. Mr Paleckis, the neighbourhood policy has now, so to speak, brought these states, like all other countries in the Caucasus, close to the European Union for the first time. What that means is that the neighbourhood policy quite deliberately refrains from addressing the issue of membership of the European Union. That is never, of course, generally prejudicial to future developments, but it is quite essential that Georgia, and its two neighbours Armenia and Azerbaijan as well, should now do everything in their power to push through reforms on the domestic front. That is quite essential, and much that will bring them closer to the European Union still remains to be done.
We regard these countries as future important friends, and will, to some degree, be prepared – provided that they carry out these reforms – to include them in the internal market and to open up options for them in the spheres of energy, transport and education policy. We do, of course, also expect these countries to give priority to action in relation to democratisation, the rule of law, and the prevention of corruption and many other scourges that currently afflict them.
Is the Commission aware of the difficulties with EU funding in Tunisia?
Tunisia is a target country of the EIDHR and one of the MEDA partners which receives significant financial assistance for economic/social actions, human rights and democracy development. The Commission is, no doubt, aware that the grants awarded by the EU to various NGOs, targeted in democracy-building and training projects, have been frozen by the Tunisian authorities without any proper explanation. No progress has since been observed in the release of EU funds.
Parliament's Resolution on Tunisia of 29 September 2005 urges the Council and Commission to improve the management of projects under the MEDA programme and EIDHR and to work out the appropriate measures to be taken if no progress is observed in the release of blocked funds. What specific plans has the Commission drawn up, and what tangible steps have been taken to improve this situation? Does the Commission think that it should review the amount of financial grants to Tunisia (both under MEDA and EIDHR), bearing in mind that part of such funding has not reached its recipients and target?
. I can tell you that of course we are aware of difficulties and obstacles to the European Union, especially the funding of civil society activities in Tunisia. We are devoting a great deal of attention to trying to resolve these issues. I myself have just visited Tunisia, on 12 and 13 October, and I took the opportunity to raise these issues with all the people I spoke to: the Prime Minister, the Minister for Cooperation and International Development and the Minister for Foreign Affairs.
I have also met civil society representatives in Tunisia, notably the associations that are encountering difficulties in receiving support from the European Union, the Tunisian League of Human Rights and the Association of Women for Research and Development. I must say I strongly encouraged the Tunisian authorities to rapidly unblock the four projects that are still currently blocked, representing a total of EUR 143 000. I have also made it clear that the problems with the implementation of our civil society and governance projects will have very negative consequences for our future financial cooperation with Tunisia.
I hope that these talks will have an effect and that we will be able to unblock the projects very soon.
The future financial envelope for partners including Tunisia will, of course, specifically take account of progress on the current projects.
– Thank you, Commissioner, for your explanation. I also visited Tunisia last month and that is why I put this question, but I would like to say that personally I would like to see more energy and precision in your reply – since the questions were sufficiently precise – what specific measures? In Tunisia talks were held and there was the feeling that those in power appeared rather dismissive of the European Union’s capacity to influence human rights conditions in talks with Tunisia. That is why I would like to see more energetic action from the European Union.
. Mr Kristovskis, I have just stated that I myself was very much involved. It is not just a case of my staff constantly having dealt with these issues and addressed these questions at every level; we have also made it perfectly clear that, if these projects are blocked and cannot be completed shortly, then there will be no funding for them. That means that there very definitely are conditions attached.
As the speaking time allotted to this subject is exhausted, Questions Nos 64 to 72 will be answered in writing(3).
Questions Nos 73, 74 and 78 lapse, as the authors are not present.
The previous fisheries agreement with Morocco provided for sponge fishing possibilities for five Greek vessels.
These possibilities were not fully utilised in the past but, during negotiations on the new agreement, Greece requested the allocation of possibilities for a few vessels which expressed a genuine interest.
However, the final text of the agreement does not provide for any such possibility. Can sponge fishing possibilities be incorporated in future within the new agreement and under what conditions?
. The Commission negotiated the new fisheries partnership agreement with Morocco, which was initialled on 28 July. The agreement follows the new partnership format which the Community has developed for relations with third countries in the field of fisheries. This new approach includes, among others, a clear commitment from the Commission side to promote the general principles of conservation and sustainable management of fishery resources. The new agreement paves the way for a permanent policy dialogue on fisheries between the European Community and Morocco and envisages initiatives and measures in support of responsible fisheries policy.
The previous fisheries agreement with Morocco, which covered the period 1995-99, did indeed provide for fishing possibilities for sponge fishing. In fact, it included the provision of five licences, which were never used.
The new agreement establishes different categories of fishing possibilities for Community fishing vessels, covering a total of 119 fishing vessels and a quota of 60 000 tonnes for industrial pelagic fisheries.
The Commission is well aware of the Greek interest in sponge fishing, since, as part of the preparations for the negotiations on a new fisheries partnership agreement with Morocco, Greece pointed out on several occasions its interest in including sponge fishing in the new agreement. During the negotiations, the Commission took account of the Greek interest and presented to the Moroccan side a request to include sponge fishing in the agreement. Unfortunately, however, at this stage, sponge fishing cannot be covered in the agreement. The scientific evaluations available do not provide sufficient data with respect to sponge fishing to allow us to cover this type of fishing in the agreement.
However, were a favourable scientific assessment of sponge stocks to become available in the future, the Commission could propose to the Moroccan side the inclusion of this type of fishing in the agreement. This inclusion could take the form of a decision of the joint committee that is provided for in Article 10 of the agreement.
Having said that, I wish to emphasise that both the Community and Morocco have agreed to the possibility of carrying out certain experimental fisheries under Article 5 of the Protocol. In this context, experimental sponge fishing can be envisaged. Experimental campaigns could facilitate the preparation of a scientific assessment of sponge resources in the Moroccan fishing zone.
– Commissioner, your reply, as it comes from a person with a great deal of sensitivity, partially satisfies me. However, what I should like to emphasise is that we believe in the sustainability of the sea, which is why we feel that the five fishing vessels we are asking for is a very small number of vessels which will not cause any imbalance.
We are therefore asking, as you promised, for you to speed up your scientific studies so that they can continue to fish for sponges, because otherwise these family businesses will close.
. Let me say first of all that we will be looking into establishing experimental fisheries under Article 5 of the protocol. That would provide scope for an almost immediate assessment of the state of health of sponge stocks within the areas covered by the agreement with Morocco. Once we have a scientific evaluation of the state of health of the stocks, then we will negotiate with Morocco the inclusion of this type of fishery in the agreement. In fact, there is an understanding with Morocco to this effect. I will see to it that the experimental fisheries and scientific evaluation are carried out as early as possible.
– Madam President, if an honourable colleague has been unfortunately delayed and is not in the Chamber for his or her question, but then arrives three questions later – there are, after all, very few colleagues present – would you, in your personal capacity, please take question number 72?
I cannot do that, as we have strict rules on Question Time and each Commissioner is allotted 20 minutes. I would have been quite happy to take the honourable Member’s question to which you refer, were it not for the fact that it is intended for Commissioner Ferrero-Waldner, who is no longer here, and so your question will be one of those answered in writing.
Given the continued threat to salmon stocks in European waters, and given the action that several European Union Member States have taken to counteract the further depletion of this species in Europe's waters, notably by prohibiting or discouraging the use of driftnets, what is the European Commission's view of those Member States which continue to allow the use of driftnets in their waters, and what measures does it propose in order to put an end to this practice in European waters?
. The Commission and the Member States are following closely all the particularities of the management of salmon stocks, an important element of which is the regulation of salmon fisheries at sea, ensuring a sufficient number of returning salmon reach the spawning grounds upstream.
No less important are the regulation of river and estuarial fisheries and the maintenance of rivers in good ecological condition to ensure appropriate spawning success and the survival and growth of young salmon. But other aspects fall outside the direct competence of the common fisheries policy.
An important drawback of the management of salmon fisheries at sea is that these do not target single stocks of salmon. In fact, salmon caught in these fisheries can belong to a mixture of stocks in unpredictable proportions.
Another important aspect of these fisheries is that they are deeply rooted in the tradition of coastal communities of fishermen and their consequent social importance. The challenge is then to establish a balance between the conditions by which fishing may be allowed to continue and to ensure that such fishing does not undermine the sustainability of stocks in need of recovery.
Member States with sea salmon fisheries have developed management strategies to address that difficult problem. Measures taken range from total prohibition to the regulation of fishing gear, in order to target better the stocks of salmon in good condition and preserve those in need of recovery. The Commission has undertaken to review the situation and examine the success of these management strategies and subsequently report to the Council and to Parliament. This work is in progress and will be completed during the coming weeks.
Following the result of the above-mentioned report and the discussion both with the European institutions and with other stakeholders, the Commission will consider proposing management measures within the framework of the common fisheries policy.
With regard to the reference made by the honourable Member to the use of driftnets, the Commission should clarify that the salmon driftnet fishery within the Irish 12-mile limit is not covered by the 1998 ban on the use of driftnets for highly migratory species such as tuna.
The Commission would also add that the question at stake refers to stock management issues but does not directly relate to the type of gear concerned. It should therefore not be confused with the 1998 prohibition on the use of driftnets because of cetacean by-catch and which, in the Atlantic area of interest, applies only to the catching of tuna and some tuna-like species.
The decision taken by the Council last year, with the full support of the European Parliament, for a progressive phasing-out and a total ban on using driftnets in the Baltic Sea as from 1 January 2008, which shall apply without any distinction on target fish species, including salmon, is aimed at protecting the extremely endangered population of harbour porpoise that remains in the Baltic Sea.
– Thank you for that answer. You will be aware that in Ireland there is a great deal of debate about driftnetting and whether we should introduce a compulsory or voluntary buy-out of driftnets. You said we need to get the balance right, do you think we have the right balance at the moment between management practices and preserving our stocks?
I am interested in your review. Can you be more specific as to when it will be available and will it make firm recommendations? We need to protect salmon stocks, which are in grave danger in Irish waters, and there are economic consequences arising from that.
. With regard to your point on the right balance, the Commission has undertaken to carry out a review of the situation and to examine the success of the management strategies in order to see whether the balance is right between sustainability and the continuation of traditional fisheries for salmon.
The study will be completed by the end of October, which is next week. We will be looking at the results of this study and then coming to Parliament and the Council with our own proposals in order to see to it that there is proper management of these fisheries.
– I come from Scotland. As you may know, Scottish wild salmon is the best in the world. We are worried about the future of salmon stocks.
You give a very factual and clear answer in terms of the current situation, but I should like to ask you personally, as Commissioner: do you feel that driftnets, with their indiscriminate catch, can continue to be used in European waters? Has the time not come to end the use of driftnets in fishing?
. It is very difficult to make a blanket statement; obviously we have a ban on driftnets with a very large span because of the negative effect they can have on the sustainability of fish and their impact on bycatch cetaceans. There we have a total ban on the use of driftnets.
With driftnets that are much smaller in size and where there is no risk of cetacean by-catches, the Commission’s position is more open. If, on the basis of scientific study, it can be concluded that driftnets do not create undue pressures on the sustainability of salmon or any other fish stocks and there is no risk of by-catches of cetaceans, then we take a more open approach. That is why, because of the reports and criticism in Ireland, we have commissioned the study to see what the situation is and how the management of the stock is proceeding. If we see that there are undue pressures on sustainability then we will take the necessary remedial action.
Perhaps it is somewhat misleading to point the finger at one particular type of net. There could be other types of net that are not classified as driftnets but that, in particular circumstances, could have an even more negative impact on the sustainability of fisheries. Therefore the task of the Commission is to restore sustainable fisheries where they do not exist and where we are fishing sustainably – which is the exception, not the rule – to maintain sustainability.
Fishermen who use traditional, environmentally sound fishing equipment (as is the case with Almeria's long-line fleet) are in a serious plight: they are the victims of unfair competition from certain vessels (French and Italian ones in particular) which use the banned though much cheaper drift nets and at the same time they suffer on account of the environmental damage caused by such practices, which result in a 40% reduction in catches. The rogue vessels are not pursued in any way by the authorities of the countries to which they belong indeed, some governments even make changes to their internal law which enable Community rules to be circumvented.
Is the Commission using all available means (including legal remedies) in order to force the Member States in question to ensure that their fishing vessels comply with the relevant Council regulation?
. It is the responsibility of the Member States to ensure effective control, inspection and enforcement of the rules of the Common Fisheries Policy, which include a prohibition on the use of driftnets targeting highly migratory species. It is, on the other hand, the responsibility of the Commission to evaluate and monitor Member States' compliance with this obligation.
For a number of years, the Commission has monitored Member States closely to ensure they are taking the necessary measures for proper control and enforcement of the driftnet prohibition. Although in the Atlantic the situation has proved to be satisfactory, in the Mediterranean serious problems persist. The last inspections carried out by Commission inspectors this summer confirmed that driftnets were currently being used in Italy, France and Spain. The Commission has already launched infringement proceedings against these Member States.
Reasoned opinions were addressed to Italy and France and a letter of formal notice to Spain. The opinions and the letter from the Commission challenged the lack of proper control and enforcement by the competent authorities of the Member States concerned as regards the prohibition on driftnets.
The Commission is also examining closely, on the basis of the information at its disposal, national legislation which is not, or seems not to be, in conformity with the Community probation on driftnets. To cite an example, in the infringement procedure against France the Commission challenged the compatibility with Community legislation of a French decree allowing the use by French fishermen of the thonaille, a driftnet targeting bluefin tuna. This legislation was recently annulled by the French Conseil d´État, which, in its decision, used the same arguments as the Commission had used in its reasoned opinion.
I would also like to stress that, although the Commission is aware of the assertion that Almeira's surface longliner fleet has suffered a 40% reduction in catches, as stated by the honourable Member, there is no scientific evidence that such a reduction has actually occurred and that this is caused by the unfair competition attributable to non-Spanish fleets. Representatives of the Spanish fleet concerned have been asked to provide the data to support their allegation. In any case, I can confirm that the Commission will take all necessary steps in accordance with the rules of the EC Treaty and of the Common Fisheries Policy to ensure that Member States comply with the Community legislation prohibiting driftnets.
– Madam President, I would like to thank the Commissioner for his sincerity.
It is clearly well-known, as the Commissioner has demonstrated very well, that driftnets are still being used in the Mediterranean.
The fishermen who conform to the Regulation have a sense that they are not being protected, but there is something more serious than all of that. It has come to light this summer that, of 37 vessels found with driftnets prohibited by ecological organisations, 18 had already received subsidies for their restructuring. I do not believe that this problem can be left solely in the hands of the Member States. I believe that the Commission must act and it has done so in relation to certain States, but that is clearly insufficient. We cannot allow non-compliance with the Regulation and we cannot allow certain practices to take place while subsidies are being paid.
We are eagerly awaiting a response to their comments.
. Firstly, I wish to underline the fact that the whole question of control and enforcement is the primary responsibility of the Member States. If the Commission receives information that there might be a breach of the i.e. of the regulations concerning the common fisheries policy, then it will investigate whether the Member States are effecting controls. The Commission carries out enquiries and it is as a result of these enquiries that infringement proceedings are initiated against Member States. This is exactly what has happened with regard to the infringement proceedings against France, Italy and Spain.
It is important to underline that we were hoping to have the Mediterranean regulation adopted in the Council last month. This would have included a definition of driftnets, which are banned by the 1988 regulation. Unfortunately, the Council did not adopt this regulation last September. We will be trying our luck again soon, in the hope that we can secure a long overdue regulation governing fisheries in the Mediterranean, which would give the Commission increased powers to ensure that fisheries are carried out properly and within the limits of sustainability.
Since the time allotted to Question Time has elapsed, Questions Nos 79 to 126 will be answered in writing.(4)
That concludes Question Time.
Ladies and gentlemen, the sitting is resumed and the next item on the agenda is the Commission statement on patents for biotechnological inventions.
. Mr President, I understand Members’ concerns that the biotechnology directive should be applied correctly. This is important, not just for all those in industry who use patents to support the introduction of new products and processes, but also those who benefit from the availability of the results of research and development. These could be researchers, industrial competitors, patients and medical staff and those who administer health systems.
Biotechnology covers a wide range of powerful and sometimes controversial technologies. They can make a vital contribution to the long-term future of industries such as pharmaceuticals, food, agriculture, energy, textiles and chemicals. Biotechnology also creates new opportunities and prospects for developing life-saving drugs and treating diseases. It offers enormous potential for massively improving the quality of life of many citizens. But success in developing biotechnology also depends on finding solutions to the significant ethical, societal, economic and environmental issues it throws up.
Directive 98/44/EC establishes well-balanced principles for the protection of biotechnological inventions through patents. It also takes into account the ethical aspects of this sensitive subject, as well as the legitimate desire of industry and others to establish a clear and effective scope for patent protection in this area of technology.
Let me recall that the purpose of the directive is to establish the legal framework for granting patents, which covers the results of research. It does not in any way replace regulations that govern research in particular areas, including certain ethical rules such as those on human integrity.
The Commission will continue to follow the application of the directive in practice very carefully, with due regard to ethical, moral and cultural considerations, and will not fail to inform the European Parliament, as it has so far done, in the framework of the evaluation reports envisaged in the directive.
In terms of the particular areas identified by Parliament in the motion for a resolution, I make the following remarks. On purpose-bound protection, the issue is whether patents on gene sequences – DNA sequences – should be allowed according to the classical model of patent claim whereby a first inventor can claim an invention that covers possible future uses of that sequence. Or should the patent be restricted so that only the specific use disclosed in the patent application can be claimed, which is purpose-bound protection?
On examination of the technical provisions of the directive, it can be seen that none of these articles explicitly addresses the concept of a restricted scope of protection relating to the specific use identified for the gene sequence concerned. That might be seen as arguing for the usual broad scope of protection rather than a restricted one, since that has always been the traditional approach in patent law.
On the other hand, it might be thought that the Community legislator had intended at least to raise the possibility of a limited scope of protection, covering only the specific industrial application identified in the patent as far as this particular type of invention is concerned. That restrictive interpretation should not be incompatible with the directive.
The Commission will now, in consultation with those involved, consider the consequences of allowing both interpretations of the directive and the best way to achieve a correct application of the directive on human cloning. The directive is clear for the Commission as regards the issue of patentability of reproductive cloning involving the creation of new human beings, which is clearly excluded under Article 6 of the directive.
The term ‘therapeutic cloning’ covers a wide range of different possibilities. Research may be permitted in some Member States and not in others. For the Commission, the use of human pluripotent stem cells to cure diseases is not necessarily excluded from patentability. In light of those arguments, a modification of the directive does not, at this stage, seem appropriate.
In conclusion, I would like to recall that biotechnology has enormous potential for good, particularly in medical fields, and patent protection is of great importance to key industrial sectors, which invest heavily in research and development costs. We are working in the context of a global economy, which means our industry and researchers are competing with those in the United States and growing markets such as Asia. Indeed, according to recent reports Chinese companies filed more biotechnology patents in Europe in certain sectors last year than European companies did. As I have said, I understand the concerns that some Members have raised and I shall listen with interest to the debate.
. – Mr President, Commissioner, ladies and gentlemen, the topic with which we are concerned here this evening is a sensitive one. Even before the adoption of Directive 98/44/EC, there was a very controversial discussion on this issue, for which some fellow Members were present. There are several front lines, and there are some who are generally opposed to biotechnology. The Group of the European People’s Party (Christian Democrats) and European Democrats is not among them. Biotechnology is necessary; it must be used to solve many of our problems.
There are some who are generally opposed to patents. The PPE-DE Group considers that stance, too, quite wrong. Patents constitute an incentive for innovation, and designing these properly helps us make headway. There are some who are generally opposed to the Directive on the grounds that it opens up many possibilities that conjure up terrible images for them; but I believe that the Directive is better than it is made out to be.
Back then, following long discussions, it was clearly stipulated that not everything that can be patented may be patented in the European Union. This is the argument I have used to defend the Directive against criticism from many quarters again and again in recent years. We must also ensure that the Directive is applied, however, and in addition we must speak up whenever we have the impression that there has been an infringement of this Directive.
In February of this year, the European Patent Office issued a patent that, among other things, regards even parts of the human body, namely human sperm cells, as a patentable invention. This is incorrect in accordance with the Directive.
I have studied this patent several times and also consulted with patent agents. It is indeed an infringement of the Directive. Human sperm cells are being patented. If we become aware of an infringement of this nature, we must question it from a political point of view. Parliament’s Legal Service has informed us that Parliament itself cannot raise an objection, but others can, and should, in order to resolve this issue.
The Directive must be applied, and therefore so, too, must Article 6(2). This Article states that techniques involving the destruction of human embryos for industrial or commercial purposes are unpatentable. Whether or not one disagrees on this issue on ethical grounds, the Directive is relatively unambiguous on the subject, and that must be pushed through.
According to the current state of the art, human embryonic stem cells cannot be produced without destroying human embryos. Regardless of whether or not one considers this ethically acceptable, my view and that of the PPE-DE Group is that it follows that human embryonic stem cells cannot be patented. The objection could be raised that more recent scientific developments have taken place. These only relate to experiments in mice, however, and it took almost 20 years for research on embryonic stem cells of mice to progress to humans. The 1998 invention by Thomson of methods for producing human embryonic stem cells came almost 20 years later than a similar invention with regard to mice.
In addition, in my interpretation and in the opinion of many experts, the science published two weeks ago amounts to no other than the cloning of human embryos. That is most definitely excluded. I would ask the Commissioner once more to examine the matter carefully. I had not planned to criticise the Commission this evening, but the Commissioner is guilty of a misinterpretation. I would invite him to read the Council’s explanatory memorandum, and also the joint resolution: these regulate the issue of cloning unequivocally.
There is one issue on which the Directive is not clear, and that is on the patentability of human DNA. We would therefore ask the Commission to clarify this. Apart from that, the Directive is good, and we should defend it.
. – Mr President, it has been a very long time now since my views converged with those of the Commissioner or his predecessor. I am talking in particular of the report submitted by the Commission pursuant to Article 16 of the Biotechnology Patents Directive. On behalf of my group, I can state that we agree with the conclusions of this report both on the issue of the area of application – the scope of patents – and on the distinction drawn between the patentability of totipotent and pluripotent stem cells, and that we can also support the report’s proposals on how to proceed. For we, too, want to promote the development of biotechnology and are convinced that patents play a very important part in this.
At the same time, however, I believe that the present written report by the Commission does not go far enough, and that there are more unresolved problems with the application of our Biotechnology Patents Directive than the Commission actually addresses in its report. I am now a fairly long-standing Member of this House, and participated actively in taking the decision at that time. Of course, once again we are all victims here of the compromises that had to be entered into back then. I should also like to see the Commission adopting a somewhat faster approach and addressing the remaining unresolved problems more directly.
Less a problem with the Commission and more a problem with several Members of this House is the issue, arising from this motion for a resolution, of whether the European Parliament should act as a complainant. As a member of the Committee on Legal Affairs, I can only advise against taking such a step. It is not Parliament’s job to participate in individual proceedings. I hope that we can adopt a resolution tomorrow that does not entail that.
. – Mr President, I thank the Commissioner for his statement. I echo the thoughts of the previous speaker in thanking him for a balanced and considered report. That is perhaps in stark contrast – as our group wanted to say – to the way in which this House has had to deal with this resolution. I believe that we all wanted to have an exchange of views with you tonight, but to be bounced into a resolution was perhaps not the way to answer a considered report. For five people in a room until midnight last night to be trying to think up a resolution is not the way to deal with this sensitive and difficult issue. If Parliament looks at this issue again, it should do so with a proper parliamentary report, developed in the fullness of time through a committee and with mature debate, not in the way that this has been produced.
It seems to me that some colleagues would wish to revisit the directive by way of a resolution concocted over 24 hours. Clearly we have to do that with much more time and better thought. As for the idea of a legal action, it was quite clear last night that Parliament’s Legal Service considers that we have neither the status nor the right to take such action. Our group has taken the view that we should seek at present to maintain the status quo, welcome the report and wait for the proper time to give this very delicate issue the proper space it deserves for full debate and consideration.
. – Mr President, I am disappointed with the Commissioner’s speech. The designer patent is scandalous. It is most definitely illegal, clearly contravenes the Patent Directive and signifies the commercialisation of human breeding.
The Patent Directive clearly excludes the patenting of germ line cells. Even sex-selection techniques are prohibited in almost all Member States. This patent thus opens the way for designer humans, for custom-made human beings. It is unacceptable for the Commission, the guardian of the Treaties, to stand by and do nothing while this violation of the EU Patent Directive takes place. Neither Parliament nor the Commission can stand by and do nothing while patents are granted for human breeding. This is no invention, by the way; it is at most a discovery, and it, too, quite clearly contravenes the Patent Directive.
The European Union needs to take up a clear position. The Commission is burying its head in the sand in the face of the inconsistencies and errors in the text of the Directive. It is remaining inactive out of fear of the urgently needed revision of the Directive. In its report and also here today, the Commission has unambiguously admitted that the harmonisation of patent law on biotechnology is no longer a given, as some Member States impose very clear limits on the multifunctionality of genes.
Nor does the Commission venture any clarification on the issue of the patentability of embryonic stem cells. If it excludes human embryos – and thus parts of a human being – from patentability, it is not following the Council’s interpretation. The Commission President has actually been called on to do so.
I was also disappointed that the Commissioner did not devote a single word to the patents granted wholesale for seeds, plants and animals, nor to infringements of the Directive, for example the failure to investigate the suffering of animals. These are clear omissions on the part of the Commission. We would call on the Commission to advance beyond mere monitoring and finally take some action.
. – Mr President, I very much welcome the fact that the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe are prepared to give more consideration to patents. That bodes well for the future. That is exactly what we have done, and we have come to the conclusion that it is our firm belief that the human body and all of its parts are not patentable, since their functioning is not a human invention, but rather a discovery, and, as such, not patentable. This applies just as much to embryos, stem cells, germ cells and the genome, on which we cannot claim right of ownership.
Although, in the second 16C report, the Commission is right to state that the totipotent stem cells are not patentable, it remains vague about the patentability of pluripotent stem cells. These are also parts of the human body and are, in accordance with Article 5 (1) of the directive, excluded from patents.
The patent that has fuelled this debate concerns human gametes. The fact that this patent has been granted flies in the face of the principle that the human body and the parts thereof are not patentable. It would be preferable if the groups were able to spell this out more clearly and unequivocally, particularly in the common resolution. Parliament should take its monitoring task seriously. This means lodging a firm objection with the European Patent Office.
. –  Mr President, the present rate of scientific discovery is so rapid that a great many Members of this House have been unable to form an opinion on all the moral aspects of the new research being carried out in the field of biotechnology.
One aspect of biotechnology research that raises particular concerns and questions is something that many of us, myself most certainly included, believe must be banned entirely. I refer to cloning of any kind, including therapeutic cloning and all research into human engineering or that resulting in the destruction of embryos. My reason for opposing such research is that I regard it as nothing other than the destruction of a human being, and this view is shared by a great many Members of this House.
I therefore believe that we should approach this issue with the utmost sensitivity. Quite apart from moral considerations, there are at least three reasons why we should do so. The first of these is common human decency. The second is the principle of subsidiarity, since controversial issues should be settled by individual Member States within their own borders. The third is the fact that pushing through certain decisions could arouse much opposition in the various Member States, and, as a direct result of this, help fuel Euroscepticism. We should not consent to such a thing.
– Mr President, I believe that the Commission is fulfilling its duty of applying the Community Directive and I must therefore congratulate Mr McCreevy on his explanation and on the way in which he has presented the issue to us.
I agree with Mrs Wallis that it was not the time to adopt a resolution on such a complicated issue, as this discussion illustrates, in which a series of data are being provided. Nevertheless, I believe it to be a fundamental principle that nobody can stand in the way of human progress on the basis of theological principles which have little to do with current realities. There are millions of people currently suffering from degenerative diseases as a result of a lack of progress in this area.
It appears that we are regressing to the Middle Ages and I believe that, in the 21st century, we must focus on the need for scientific progress and we must therefore oppose the patenting of biotechnological inventions, which relate, for example, to the connection of certain cells. I believe that it is entirely contrary to the current ethical requirements of a human race which is moving forward, which is progressing and which is not going to allow people to continue suffering from degenerative diseases.
I therefore believe that the Commission has been absolutely right to present this report, which opens up possibilities, and I would like once again to congratulate Mr McCreevy on his explanation. I hope that we can carry on studying this issue more calmly, but always thinking of the possibilities opening up for the future of human research.
– Mr President, ladies and gentlemen, I agree with Mrs Wallis that such a sensitive subject should probably have been examined more thoroughly. Nevertheless, we are also here this evening to give the Commissioner our views.
The directive under consideration still has many controversial areas subject to interpretation, which is why we would like clearer definition on certain essential points. We believe patents are important, but it must be made clear that legal and economic protection does not mean that everything is patentable.
It is important to understand that clear limits are also needed, especially in areas where the aim is to prevent infringements, as is happening with embryonic stem cells for the production of human parts and forms of cloning that are in fact banned under the directive.
The issue of patentability, which provides legal protection, Commissioner, therefore requires us to be careful not to permit any kind of concentration, which would arise if the scope of protection for DNA sequence patents were too broad and not restricted just to their specific uses.
To conclude, I hope we will have the opportunity to examine these topics in greater depth, in the knowledge that there are lines in this field that I believe must not be crossed, such as the boundaries of human dignity.
–  Mr President, research into the use of stem cells to treat various diseases is currently in vogue. Using cells from embryos is unethical, whereas such considerations are irrelevant when adult stem cells are used. Around 95% of research funding is spent on the former, although no benefits have been derived from them, whereas only 5% of funding is spent on the latter, which offer many advantages. This begs the question of what is really going on here.
On 12 May, Professor Scolding, a neurophysiologist from the University of Bristol, gave an extremely interesting talk to Parliament’s Intergroup on Bioethics, during which he explained a great many facets of this issue. Embryonic stem cells are carcinogenic and prone to genetic mutations, and problems can arise due to their being rejected. They do not normally perform repair functions, and hence have to be forced to do so. Furthermore, ethical considerations surround the use of such cells. Adult stem cells taken from bone marrow, on the other hand, are intended to act in a healing capacity, and do not need to be forced to carry out tasks other than those for which they are adapted. No problems are posed in terms of the rejection of such cells, since a patient’s own cells are not carcinogenic and do not cause genetic mutations. What is more, the use of such cells is ethically unproblematic.
Professor Scolding is not the only one who knows about all these research findings, and in fact all experts in this field are familiar with them. The question we should therefore be asking is why so much money is spent on research into embryonic stem cells, and so little on research into adult stem cells. The answer is that no opportunities exist for the manufacture of drugs using the latter, since the cells themselves, which are harvested directly from the patient, are the drug. Drug manufacturers would earn nothing in such instances. In the case of embryonic stem cells, however, what counts is the fact that cell lines can be cultivated for various purposes and then sold, and this is why so much money is poured into research in this area. Such are the consequences of patents on cells.
–  Mr President, the provisions of the Directive of the European Parliament and of the Council on the legal protection of biotechnological inventions do not regulate in detail all the problems associated with the development of genetic engineering and biotechnology. In July 2005, the Commission presented a second report to the Council and Parliament on the development and implications of patent law in the field of biotechnology and genetic engineering.
I believe that it would be premature to adopt a position on the matter of whether patents on gene sequences and DNA sequences should be allowed according to the traditional model of patent claims, whereby a first inventor can claim an invention. Instead, we should continue to monitor the possibility that legislative disparities between Member States could have an economic impact.
I am in favour of the Commission’s initiative to undertake studies analysing the extent to which human DNA has been patented in Europe, and the possible consequences that this may have for research and innovation. These studies should also incorporate legal, ethical and social aspects. Turning to the issue of totipotent stem cells, I do not believe that they should be patented, due to the implications that this would have for human dignity.
I expect the Commission to take appropriate steps to establish a clearer and more predictable legal framework for biotechnological inventions. This framework should be informed by ethical considerations, and at the same time create a favourable climate for innovation and scientific and business development.
– Mr President, I should like to say to the Commissioner that it is not good enough to come up with grand policy statements setting out our ethical position on European values if, when a clear, specific challenge to those values is brought to light, we just say timidly that it might be an infringement.
Today we are faced with an unambiguous case. The European Patent Office has granted Edinburgh University a patent, number 125 7167, covering human cells. It also, ironically, involves a process of sex selection, at a time when we in Europe have firmly committed ourselves to the principle of non-discrimination on the basis of sex. The precautionary principle must apply. If there is any risk of human material becoming a commercial commodity, this Parliament must stand up and be counted and register a formal legal objection to this illegal trafficking in human body parts before it is too late.
This resolution is important, because there is not much time left for us to register our objection to help strike down this patent. I therefore ask my colleagues to vote for this resolution and Mr Blokland’s amendment.
To end this debate, we have received seven motions for resolutions(1) presented in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mr Bill Newton Dunn, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council framework decision on the fight against organised crime [COM(2005)0006 C6-0061/2005 2005/0003(CNS)] (A6-0277/2005).
Mr President, ladies and gentlemen, I should first of all like to thank the rapporteur, Mr Newton Dunn, and also, of course, the draftsmen of the other committees that have addressed the topic of the framework decision on organised crime.
I am particularly pleased that the Commission’s proposal has received a very warm welcome from the Committee on Civil Liberties, Justice and Home Affairs, as well as the rapporteur’s support, and I believe I can say with all certainty that the proposed amendments are heading in the right direction. I agree with the overall spirit of these amendments, or most of them, at least.
In particular, I believe it is right to specify and lay down a broader range of penalties, such as the seizure of assets, the principle of publishing judicial decisions, and disqualification from pursuing a professional or business activity; I think it is important to highlight the penalty of disqualification from public office for those found guilty of belonging to a criminal organisation. The issue of disqualification measures is currently being examined by the Commission, and I shall put forward some ideas for reflection in an communication on the subject by the end of this year or the beginning of next.
I am also convinced that, in order to fight organised crime, we have to hit those responsible where it hurts most, that is, in their pockets: measures targeting the assets of organised crime are therefore indispensable.
I am in favour of the idea of setting up a central unit in each Member State to coordinate operations against organised crime and to handle the actions involved in making positive use of the assets that should be seized from perpetrators of very serious crimes, that is to say, members of criminal organisations.
Another interesting topic in the report is informant protection. The protection of witnesses and those who cooperate is a very important matter, as such people need to be safeguarded from the risk of reprisals by criminal organisations. I can tell you that the Commission intends to put forward an organic proposal on this topic as well, taking account of the excellent work that Europol is doing in this area and also of the witness protection work that the Council of Europe is developing.
The final subject, which is particularly close to the rapporteur’s heart, concerns information sharing. We often find ourselves facing criminal activity on which we do not have adequate information or statistical data. As you will probably know already, the Commission has recently drawn up a proposal for a European crime statistics system. It is a necessary part of our strategy for preventing and combating serious crime because, unless we have safe, reliable and above all comparable statistical data, we shall not have a very effective means of prevention that can enable us to attack crime at its roots. The Commission is therefore also working on the statistical aspect of criminal activities.
I shall conclude my speech by saying that Europe certainly needs a more incisive and more coherent policy to prevent and combat organised crime, which unfortunately is expanding considerably in a great many areas, from the terrible traffic in human beings to drugs and arms trafficking.
. – Mr President, I thank the Commissioner for his very positive and helpful speech. I believe I can speak for the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs in saying that we support him in what he is doing. We want to press on a bit harder, but we all want to fight organised crime as effectively and as quickly as we possibly can. We therefore support you, Commissioner, in what you propose and we will continue to push you hard to keep up the progress, if we can.
I speak for the committee as rapporteur, not for myself. We recommend full support for the Commission proposal but, as the Commissioner has said, there are little extras that we have suggested adding. We want to strengthen Europol but we want to make it an EU agency. I hope that colleagues can support Amendment 45 by the Socialist Group which refers to there being no more strengthening until it is a proper EU agency. Then we can give it flat-out support. We want to confiscate the profits of organised crime.
There is one point that the Commissioner has not mentioned: because organised crime crosses frontiers but law enforcement is up to the individual Member States and cannot cross frontiers, the committee wants to point out – and we voted for this – that there is a pressing need to create a European Union police force. We are not saying ‘create it’, but that there is a pressing need. We have to think about that, however politically controversial it may be.
I thank the Commissioner for talking about a centralised agency within each Member State. We need that to coordinate the often-fragmented efforts within individual Member States. He did not mention the idea of an asset recovery bureau, modelled on the Irish system in Dublin whereby a government agency can actually confiscate the assets of suspected criminals and subsequently give them back if they are proved to be not guilty. Because criminals operate to make money, if one takes away their assets, they get very upset. That is the way to hit them hardest. We, as a committee, would like to see an asset recovery bureau set up in every one of the 25 Member States to really hit the criminals where it hurts the most.
The committee is in full support of the Commission proposal, but we want to go further and faster. I believe that Parliament and the Commission are allies on this. The real problem – and I am sorry to see that the Council benches, as usual, are empty – is the Council putting into effect and ratifying the things it says it will. For example, none of the protocols strengthening Europol in the past have been ratified by all Member States. Europol is still much weaker than it should be.
We support the Commission and we would very much like the Council to move a bit faster.
. – Mr President, Commissioner, ladies and gentlemen, the confidence of the European public in the European institutions is unfortunately waning. Nevertheless, the topic that we are debating this evening, the fight against organised crime, is one that the public believes to be a particular matter for the European Union. It is a good thing to ask ourselves this question, therefore. Parliament, the Committee, has done a good job of this. In view of the debate with the Council on data retention, I should like to say that the Committee is a good cooperation partner; one with whom it is possible to have constructive discussions, and which takes its work seriously.
The Group of the European People’s Party (Christian Democrats) and European Democrats, too, supports the legislative proposal. We had proposed a further addition with regard to the matter of detail as to who has jurisdiction when various European judicial authorities argue over a case. If, in the space of two months, no settlement has been reached, we think it sensible to let Eurojust decide and exert appropriate pressure on the States to ensure that they really decide who has jurisdiction.
I should like to deal particularly with the future, however, and how we can make a little more progress. I regard the reinforcement of joint investigation teams as an important approach. We must make it the norm in European investigation work on organised crime that officers from a wide variety of countries carry out investigations together, tackle crime together. Mutual trust among police and among investigating officers is crucial in this regard, however. That is why we have to invest in familiarisation with the various systems and in confidence building. This also applies to data exchange, to SIS II. We must invest in confidence in these systems.
Thirdly, I should like to touch on the question of the extent to which it is appropriate to develop a common code of criminal procedure. We do not see this as the primary objective. The primary objective is to reinforce the mutual trust of the officers concerned. The public expects a fight against organised crime. There should be no retreat in Europe, but instead a decisive campaign.
. – Mr President, organised crime is, in actual fact, a real scourge for our societies and our constitutional states. It has become so widespread that we need to put in place effective tools to counter it. This draft directive comes within the framework of strengthening European judicial cooperation. It is based on two fundamental principles that we want to see strengthened: mutual recognition and harmonisation with regard to how crimes and punishments are defined. International crime has networks throughout the world and it is very difficult to combat them because they are generally based outside the EU in countries in which it is difficult to enforce the law and which are plagued by corruption and destabilisation. Terrorism is very often funded and encouraged by organised crime.
We have therefore enhanced the definition of aggravating circumstances so that it also includes mafia-like criminal organisations linked to terrorism and to trafficking in human beings. We have a great deal of difficulty in understanding how this cross-border crime operates, as our law enforcement agencies are themselves national bodies and work within their own borders.
The European Union has Europol, a fundamental tool in the fight against organised crime. That is why we want Europol to become an EU organisation under the democratic control of the European Parliament.
We also have another tool known as Interpol, which is located in my hometown of Lyon, in France. It is unfortunate that the relationship between Europol and Interpol is not clearly defined. For each country individually to fight against organised crime on its own soil is an aberration. It is imperative for the Member States quickly to coordinate all of their actions in order to increase their effectiveness. As far as criminals are concerned, there are no borders.
The draft framework decision therefore constitutes a move towards closer cooperation but, in my opinion, this is still not enough. Our police forces and intelligence agencies need to have simple and effective instruments. This is a real challenge for our Union and a real challenge for our values.
. – Mr President, personally speaking, I believe that organised crime is the cancer of our society and, like cancer, it is very difficult to cure.
Mr Newton Dunn’s report is an excellent one, but is it enough? I would just mention two aspects that should, I feel, cause us to consider reviewing our strategy further. First, fighting organised crime using the classic police and judicial methods has proven largely futile. We need to look at new, fresh methods of dealing with it. For example, much organised crime is connected with drug trafficking. By adopting a more liberalised stance on drugs, we could help drug users deal with their sickness and at the same time eliminate drug traffickers.
Secondly, in some cases organised crime thrives because it has the backing and cooperation of corrupt politicians or corrupt policemen. Do we have in place in all Member States the necessary effective means to correct this situation, or do we just pretend that this corruption does not exist? Unfortunately, this piece of legislation, although it contains many fine things, does little in respect of the two points I have just mentioned. That shows, in my view, that neither the Commission nor Parliament is yet ready or brave enough to cut deep and remove the cancer of organised crime from our society before it is too late.
. – Mr President, what is it that is happening here? We are being asked once again for non-binding advice on Council framework decisions in a key area of internal security, of judicial and police cooperation, which 25 parliaments are ultimately supposed to transpose into national law.
In practice, that means that what we are concerned with is purely and simply a kind of ratification process under the pressure of the difficult task of reaching agreement between 25 governments, without the consultation being binding, without codecision, without Community law, without comprehensive rights of scrutiny, and without any extension of the competence of the European Court of Justice. A continual deepening of police and judicial cooperation is taking place here that, although necessary, does not take sufficient account of the issues of the degree to which the guarantees of fundamental rights are binding, of parliamentary legitimacy, and of legal and parliamentary control, and disregards the conflicts with regard to the rule of law.
This report demonstrates once again that we have reached the upper limit of the legitimacy of intergovernmental cooperation in this field. The report contains a number of vague legal terms, which is surely the most dangerous thing possible in such an explosive field. Promotion of criminal organisations: what is that, what does it mean, what is the legal definition? Particular investigation methods are demanded, and appropriate instruments, infiltration methods and techniques proposed, without the rapporteur actually taking the trouble to clarify the problems regarding the rule of law that these vague legal terms entail. We shall not be supporting this report, therefore.
Mr President, ladies and gentlemen, the politician Francesco Fortugno was murdered by organised crime in a region of Italy only a few days ago. That also says a lot about the level of disagreement and difficulties within Europe regarding the fight against organised crime.
I come from a land where judges, politicians and trade unionists have been mown down by Mafia gunfire and where the current president of the region is on remand for having links with the Mafia. I therefore believe that the problem needs to be tackled in all its complexity and that the seizure of assets is pivotal: it is a law that has been very successful in Italy, even though only 1% of the Mafia’s assets has been seized.
I also believe that these assets should be reused for social purposes, thus returning the ill-gotten gains to society. In addition, I do not think that the Mafia and organised crime can be beaten just by military action: it will also take political and social measures. In my view, therefore, there is no point in creating a new European police force, whereas it is appropriate to establish democratic control over the activities of Europol.
– Mr President, international organised crime is at its most dangerous and its most pernicious when it is linked to terrorist groups.
In Northern Ireland and the Republic of Ireland, we have had at work for many years one of the most sophisticated terrorist and criminal organisations of modern times, the IRA. For decades it funded its vicious terror campaign out of the proceeds of its vast array of criminal activities. Now that – at least for the present – the gun has served its purpose, the product of its criminal empire is being used to fund its pseudo-political party, Sinn Féin. It is one of the richest political parties in Europe, because it lives off the proceeds of crime. Most notorious of late was the robbery of EUR 40 million from the Northern Bank in Belfast. That is only part of the IRA's programme of criminality, which ranges through fuel smuggling, drug dealing, money laundering and all things illegal.
Happily, the Assets Recovery Agency has recently struck a powerful blow against the IRA's international criminal network by smashing a money-laundering operation in Manchester, through which its chief of staff, Thomas Murphy, was laundering millions of pounds via property deals.
If they were the true democrats that they claim to be, there are two Members of this House who could shed much more light on these matters, because their party is inextricably linked with this large-scale criminality. I refer to Sinn Féin Members Bairbre de Brún and Mary Lou McDonald who, as ever when we discuss these matters, are absent and notable for their complicit silence.
– Mr President, Mr Frattini, ladies and gentlemen, the freedom of movement of people, goods, services and capital is not fully protected by the law, given that law enforcement agencies are not allowed to act beyond the territory of jurisdiction of each Member State. What is more, there is a lack of trust between the different police forces, which are reluctant to share information, and it is no comfort that this lack of trust is even more acute at EU level.
It is therefore of pressing importance that the broadest possible cooperation, based on common procedures and minimum harmonisation of legal standards, be introduced as soon as possible. Without such cooperation, we will be less effective in combating transnational crime, and in preventing criminal networks from taking advantage of the discrepancies and loopholes in the Member States’ legislation. The absence of a common legal area has led to a number of Community initiatives intended to align national laws, to step up police and judicial cooperation, to set up joint investigation teams, to create a European arrest warrant and to encourage the exchange of information and mutual assistance.
This proposal for a framework decision is an important step, insofar as it ensures that Member States will work more closely together, and seeks to forge a common approach, through a minimum harmonisation framework covering the definition of organised crime, offences and types of offence and the establishment of common principles of determining jurisdiction.
I should like to congratulate Mr Newton Dunn on his work in committee and on his excellent proposals. I also wish to thank Mr Frattini for accepting most of the amendments tabled by Parliament. It should be borne in mind, however, that, in addition to legislative standards and activity, this must be reflected in practical instruments for the judicial and police authorities, which need more effective measures to pursue their activities.
I should like to finish by pointing out once again that the prevention and control of organised crime require global cooperation, with stronger and more concerted responses, based on the principles of transparency and democratic control, and that applies to Europol, too.
– Mr President, organised crime is one of the greatest dangers which mankind is being called upon today to address. The opening up of borders and markets, the improved transport networks and progress in communications have, unfortunately, also become a gateway for the establishment and organisation of international crime organisations.
These criminal activities urgently need to be suppressed. However, this does not imply that we need to handle the question by imposing stricter measures which will call the political and other freedoms of innocent citizens into question.
In general terms, the present proposal takes a stricter, but not necessarily a more effective approach to the problem. The definitions of organised crime are broader, the criteria are more relaxed and, for the sake of combating it, the protection of the individual rights of the innocent and the guilty are jeopardised.
To conclude, we need to stamp on organised crime, but not on the basis of the recent models being promoted, such as the action plan on terrorism. We need to combat organised crime, but not to safeguard order by dismantling the body of our individual and political freedoms.
– Mr President, I must say to my good friend Mr Newton Dunn that it always makes me happy when someone writes a report on a subject about which he has a fetish. He has written a book on the ‘European FBI’. So I am quite glad to see that the rapporteur actually knows his stuff.
In general terms I, like my group, represented by Mr Weber, support both the approach of the Commission and that of the rapporteur. I like the way in which the report starts in a dramatic way. For people sitting up here, they should know that if organised crime were a state, it would be the fourth biggest economy in the world. That says quite a lot about the money involved. I also like the ambitious goals of the report. It is one of the key areas, as the rapporteur said, an area where we really have added value from the European side. It is also an area where the Member States cannot do it alone; we need to do it together. There is one ‘group’ that I would like to give some encouragement to: the interior ministries of Member States. They are very conservative on these matters.
Specifically, I like Mr Newton Dunn’s Amendment 39, where he calls for Member States to collect statistics on organised crime. The only sad thing is that we have not done that already. We should have done it a long time ago.
With regard to Mr Newton Dunn’s Amendments 15 and 29, which deal with the confiscation of funds and goods which have been gathered illegally, I fully agree: those assets need to be taken away.
Taking into consideration those three points, I would like to support the Commission and the rapporteur.
Mr President, ladies and gentlemen, I should like to thank the rapporteur and all those who have spoken. I think the most important political point is the added value of European action. I cannot even imagine Parliament taking a different line from that of the Commission and the Council when debating the fight against organised crime. Added value therefore comes from the joint efforts of the three institutions of the European Union – the Commission, Parliament and the Council. It is quite clear that the more united these efforts are, the greater the political force that our actions will have and the more they will be a tangible demonstration to large criminal organisations that Europe really is united around this objective.
As has rightly been said, ‘Parliament’s voice must be heard’, and I intend to listen to it fully. An essential point, which Mr Coelho mentioned, is certainly mutual trust among the Member States’ security and police authorities. If there is no mutual trust and if the necessary information is not made available to Europol and Eurojust, the European strategy is materially weakened. That is why some of you – Mr Stubb was the last – did well to mention the need for the Home Affairs Ministers to make substantial progress with their cooperation policies so as to strengthen this mutual trust. I am fully in favour of strengthening Europol and Eurojust and I shall personally encourage the Member States that have not yet done so to ratify all the Europol protocols.
I fully agree with the idea that assets seized from criminal organisations should be put to good use and utilised for social purposes. Mr Catania mentioned that under Italian law – and under Irish law, too – assets that organised crime used for evil purposes should be used to do good. That is an example that I believe could be exported to the other European Union Member States.
Lastly, an appeal to make joint investigation teams work even better. They are a highly positive experiment that has produced good results so far. I believe that if this experiment is strengthened and if Eurojust is strengthened – as I hope it will be – we can respond to our citizens’ needs with some tangible, unified action from the European Union’s institutions.
– Mr President, ladies and gentlemen, I believe it is the duty of the Presidency of Parliament to uphold the honour of its Members.
It has been claimed that in this Chamber there are political exponents and representatives of institutions with links to criminal and terrorist organisations. I believe claims of that kind are unacceptable and I therefore call on the Presidency to take precautions to prevent speeches of that kind and to adopt whatever measures are needed to uphold the honour of the Sinn Féin delegation, which belongs to our group.
I consider all that to be unacceptable and believe that the Presidency of Parliament should also intervene to penalise speakers who fail to respect the honour of the European Parliament and its Members.
Thank you very much, Mr Catania. Your observation will be communicated to the Presidency so that it can be dealt with appropriately.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the debate on the report by Mrs Klamt, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on an EU approach to managing economic migration [COM(2004)0811 2005/2059(INI)] (A6-0286/2005).
. – Mr President, Mr Vice-President of the Commission, ladies and gentlemen, although I have the floor, what we are really talking about here is the Green Paper on economic migration. Today’s plenary debate and tomorrow’s vote signify the beginning of a new chapter. We are creating the framework conditions for economic migration in Europe. The EU is one of the safest, economically strongest regions in the world. For this reason, we are subject to considerable pressure from migration flows; as, indeed, we shall continue to be in future. Managing these inflows is one of Europe’s challenges for the future, and to meet it we should not just react to reality, but act to shape the future.
In a European Union with largely open internal borders, immigration can and should only be regulated in a way that makes allowances for and shows a sense of responsibility towards other Member States. That means that, within the EU, we need harmonised European regulations on migration. It should also be made clear, however, that ultimate responsibility for access to the labour market lies with the Member States.
The Commission has compiled fundamental questions on the regulation of economic migration in a Green Paper in order to obtain an overview of opinion that is as comprehensive and reliable as possible as a basis for drafting subsequent proposals for regulations. Parliament gave advice on this questionnaire in the form of a resolution as an own-initiative report.
In order to do justice to the state of affairs now, in the early stages of the regulatory framework, my report summarises fundamental guidelines on economic migration. Parliament has the task of working out the framework for our action in the coming years. Detailed issues are to be resolved at a later date, at the advisory stage for particular Commission drafts.
The objective of a European immigration policy must be to manage legal, that is to say desirable, migration whilst preventing illegal, unwanted migration. Only by stemming the abuse of existing regulations can we create scope for legal, managed migration. We need a European migration policy in the form of a comprehensive, coordinated framework, within which migration regulations are to be drawn up according to reasons for moving.
There must of course be continuing respect for human rights and human dignity. Economic migration differs from the granting of asylum, however, in that the main emphasis is on the economic needs of the receiving countries. This explains why mass legalisation is not a viable immigration-policy measure, because there can neither be selection of migrants nor analysis of the labour market to determine actual labour requirements. Mass legalisation is an attempt to somehow give an untenable situation a better administrative form. In a way, it means politicians capitulating to reality.
Even the idea of attempting to solve Europe’s demographic problem by means of migration is inadequate. Studies have shown that the birth rate in integrated immigrants falls to EU levels as early as the second generation. In addition, we would need so many immigrants in the near future that their integration would be impossible.
I think that we should also reject the calls to follow the example of the United States and introduce a green card system. Apart from the fact that there are far better ways of regulating immigration, this would mean considerable intrusion on the competences of the Member States.
The same applies to the calls for Europe-wide regulation of the right to vote for third-country nationals. This is one of the original prerogatives of the Member States, and does not belong within the competence of the European institutions.
In recent weeks, the issue of immigration has once more become the focus of public attention. The images and reports from Lampedusa, Ceuta and Melilla, Malta and Cyprus have shaken many people. Behind these images lie individual destinies by which we are touched. Firstly we are shocked at what is happening on the southern borders of Europe, and secondly we ask ourselves how we can change the present situations and prevent such things happening in future. Let us not fool ourselves, though. We are here to speak about all the external borders of the EU.
The only reason that the problems of securing the other external borders of the EU are not the focus of public attention is that the images are not so concentrated in the media and thus do not make such a powerful impression. Politicians are called upon to rectify the situation as quickly as possible or, even better, to prevent a certain state of affairs from arising in the first place. Tackling only the symptoms cannot be the solution; we must also confront the causes.
To put it in plain language, letting the people currently waiting on the Moroccan side of the fence travel into the EU would seem to be a humane act. In reality, however, to do so would be excessively simplistic and ultimately inhumane. It is not sufficient to let people into the EU, because what is to happen then? Where and how are these people supposed to live and work? What prospects do we have to offer them? Much worse, this act would have a pull effect. Unfortunately, Ceuta and Melilla are living proof that mass legalisation has an immense pull effect. What was originally meant to be a measure to end illegal residence and undeclared work has become an incentive for illegal immigration.
To summarise, it should be emphasised that we need clear regulations for all fields of immigration: flight, asylum and economic migration. The people we receive must be offered quality of life. That is one aspect. In this context, we need cooperation and support concepts with regard to countries of origin and transit. That is a further aspect. We need a third aspect too, however: a consistent, rigorous fight against illegal immigration. Readmission agreements, border management, return of illegal immigrants, and tackling the trafficking and smuggling of human beings all form part of this. Approaching and solving this as an overall task is the key to successfully mastering this new chapter in European history.
Mr President, ladies and gentlemen, I should like to thank Mrs Klamt in particular for the work produced, for the commitment shown by the whole Committee on Civil Liberties, Justice and Home Affairs, and for the contribution it has made to the work of the Commission. In January this year the Commission issued a Green Paper aimed at stimulating a transparent public debate throughout Europe, which has involved all the public and private players.
So far we have received 140 different contributions from trade unions, non-governmental organisations, Member States and employers’ organisations, as well as the contribution from the European Parliament itself, which will certainly be one of the key elements in drawing up an action plan. I confirm that I intend to submit the action plan to the Commission by the end of this year.
The guidelines for European action consist primarily of the need for a political strategy. We cannot even think of tackling an issue like immigration, whether legal or illegal, with emergency measures or police actions, either slamming the doors shut as if Europe were a fortress or, conversely, opening them indiscriminately, without thinking about the consequences.
We therefore need political strategies and a joint effort by the 25 European Union Member States. I often hear of small groups of countries that want to act independently or other groups that think they have the solution all sewn up. Quite frankly, I think the only solution can be cohesive action by the whole European Union. In this connection I shall say it again: Parliament, the Council and the Commission must cooperate with each other.
Emergency strategies are needed, certainly, because people are tragically dying in the Mediterranean Sea, and for other reasons. However, we also need medium-term strategies with a broader scope, because immigration must not be just passively tolerated, but wanted and managed according to a European Union political procedure. The results of the Green Paper will be converted into an action plan, from which some guidelines for the European Union will emerge.
We see legal immigration – that is, immigration that conforms to the rules of the Member States and of the European Union – as a resource and not as a threat, and that is how we want to see it. We are aware of the demographic trends that mean that labour is needed from outside the EU, but of course we also know that the Union of 25 must not forget that there are human resources – workers – available in the new Member States of the Union, who are European citizens like us. Therefore, when rules concerning that category of workers are discussed in May 2006, I shall be one of those encouraging the old Member States, the 15, to get rid of the barriers that still stand in the way of workers from the countries that acceded to the European Union in 2004. That is a further aspect to be considered within a broader strategy.
National competences, of course, remain unaffected. Even in the Constitutional Treaty – as you will remember – we decided that the question of determining quotas would be dealt with at a national level. Note that there is not yet any willingness in the Council to decide on entry quotas at a Community level, whereas there is great willingness to formulate common strategies, particularly on managing legal economic immigration and fighting the black economy. Underground workers in the black economy are exploited twice over: on the one hand they are paid less, and on the other they do not benefit from worker’s rights.
We are faced with a commitment that should be considered very carefully by those who are only concerned about letting workers in, showing them solidarity and welcoming them. We should be concerned, rather, that those whom we let into our countries enjoy their full rights as workers and are not forced to work in the black economy without health care or social services, because that is not a decent service for us to offer to friends who enter the European Union legally.
We must therefore adopt a balanced approach: solidarity and integration for those who come here lawfully; a credible policy against traffickers in human beings and those who facilitate illegal immigration; and a credible, common policy to expel those who do not obey our laws. We have to demand that the laws of our lands be obeyed, but in so doing we must also respect the dignity of every human being: an expulsion procedure must never infringe people’s dignity, even if they have come here illegally.
These are the European Commission’s major lines of action. Of course, on this more than on any other subject, Parliament’s voice will be a voice of democracy and a crucial factor in enabling us to reach decisions on which we all agree.
. – Mr President, I should like to express my particular thanks to the members of the Committee on Civil Liberties, Justice and Home Affairs for the work that they have presented here. I believe that the report, on which we shall also be voting tomorrow, really offers an excellent basis for joint regulation of economic migration by the EU and the Member States.
I note that the present report largely reflects the positions of the Committee on Development that we had summarised in an opinion. My colleagues should also be particularly pleased that paragraph 8 of the report calls on the EU Member States to ratify the UN International Convention on the Protection of the Rights of All Migrant Workers and Members of their Families at long last.
We think it particularly important that migrants be treated with dignity, and according to the work they do, throughout the duration of their stay in the European Union. This concerns a number of points that we have also raised directly. One example is the necessity of economic migrants having access, following their departure, to the money paid by them into European social security schemes. A further example is making it easier for migrants who have returned to developing countries to immigrate again to the EU, partly in recognition of the experience of integrating they have gained.
I should like to emphasise clearly that it is important to us that victims of trafficking in human beings from developing countries not be criminalised, but receive all conceivable help and support. It was particularly important to us that the women concerned, for example, be given the possibility of receiving a residence permit for the Member States in question.
I regret that we did not succeed in including a reference in this document about our rejection of migrant reception centres in Libya or other non-European countries. In addition, the brain drain of medical personnel, particularly from developing countries in Africa, has also been insufficiently dealt with in this report.
. – For centuries economic migration has played a particularly important role in the economic growth of admission countries. Thus there can be no doubt as to the significance of the Green Paper ‘On an EU approach to managing economic migration’. However, the document is contradictory. It indicates that it is devoted to admission procedures for migrants from third countries, and not the movement of persons within the EU's internal market. However, it is predicted that discussions on the results of the Green Paper will form the basis of a plan on how to react to the needs of the labour market. Migrants will be admitted to the EU labour market; it is proposed that EU labour market services like the European Public Employment Services and the EURES job mobility portal will be used to facilitate their employment. The Council Directive on the status of third-country nationals who are long-term residents, which enters into force in 2006, provides that long-term migrants will be able to move to another Member State or settle in it for the purposes of studying, hired employment or self-employment or may even settle without engaging in any economic activity. This means that long-term economic migrants will be able to work and offer services across practically the entire EU internal market. At the same time, for the new EU Member States a transition period of seven years applies to the free movement of workers. Parliament has been discussing the Services Directive for two years. Yet neither free movement of persons, nor free movement of services has truly been realised in the EU itself. Bearing in mind that the determination of the flow of economic migration is a matter for Member States, I propose that when they are devised, EU regulations on the admission of economic migrants should be confined to the minimum criteria for migrant admission, and should leave the Member State the right to make a final decision, all the more so because the EU does not have a common industrial policy. Thank you.
. – Mr President, Commissioner, ladies and gentlemen, allow me first of all to give a warm welcome to the 350 young Italians from the , who are observing our evening debates.
The phenomenon of migration has more bearing than ever on the international community and each Member State. The report by Mrs Klamt makes an important contribution to this pressing debate.
We still do not talk a lot about the situation of immigrants in their country of origin, but we talk more and more about immigrants in order to highlight the problems they create in the countries in which they settle.
Those who ought to concern us, as political representatives, are the men and women who suffer as a result of immigration. I am referring, in particular, to the poorest people and families. For them, immigration is sometimes seen as a last resort to escape poor living conditions.
I am in favour of an immigration policy in Europe that fully respects the European Convention on Human Rights and of its being enforced in compliance with the principle of subsidiarity. I am in favour of having the courage to distinguish between economic migration and asylum granted on humanitarian grounds, which respects the dignity of unknown persons. I am in favour of having the political and civic courage to select economic migrants in accordance with the actual requirements of the labour market in the Member States acting as host countries. I am in favour of governments having the courage to give jobs first and foremost to all those women who want one, in order to bring them out of long term unemployment.
The opinion of the Committee on Women’s Rights and Gender Equality also emphasises the need to acknowledge the importance of undeclared jobs. Doing so is an essential factor in the fight against illegal economic migration, of which women are frequently the victims.
To conclude, I should like to make one further point regarding women. We want cultural diversity. We are all in favour of improving women’s health. That is why we are in favour of gynaecological and obstetrical health care services and of protecting mothers and their children in order to enable all female migrants to receive the highest possible level of health care.
. – I should like to begin by congratulating Mrs Klamt on her report, which demonstrates a great deal of balance and common sense, qualities usually in short supply when it comes to this sensitive issue. Debate has until now been marked by a demagogical tone, both from those who say that we should irresponsibly open up our borders without restriction, and from those who feel that we should give out all of the rights, including political rights, that we confer on our citizens.
Let us be clear. We must not confuse the granting of basic rights to migrants with the citizenship rights that we confer on those to whom we grant nationality. Establishing confusion of this nature could lead to more alienation and to unwanted xenophobia.
As Mrs Klamt notes, in the last 25 years the number of migrants in the world has more than doubled; there are more than 200 million of them today and they are moving in increasing numbers to the EU, rather than the previous typical emigration destinations such as the United States and Canada.
The right of men and women to seek a better life in a country other than their own is not open to question. Their expectations of entering a new country safely, legally and with their fundamental rights completely respected are also legitimate. For this to happen, Europe must have the capacity to receive, host, employ and integrate these people. It must also be able to pursue a policy of development cooperation that reduces wealth imbalances between countries of origin and host countries.
What is needed is clear and coherent common European immigration policy, and effective management of migratory flows. To this end, we must, firstly, open up new legal ways of entering the EU, whilst taking into account each Member State’s actual capacity and without losing sight of the Lisbon agenda and the European employment strategy; secondly, step up the fight against illegal entry and trafficking of human beings; thirdly, promote the effective integration of immigrants, because successful immigration is commensurate with the effectiveness of integration, as Mr Frattini noted; and fourthly, set out a policy of safe, dignified and humane return to the country of origin in full respect of human rights.
. – Mr President, Commissioner, ladies and gentlemen, from a personal point of view and, above all, on behalf of the Socialist Group in the European Parliament, I am delighted by the outcome of the vote in the Committee on Civil Liberties, Justice and Home Affairs, for it has enabled substantial improvements to be made to the draft report that we had initially.
It is, in actual fact, an issue on which we need to have a common approach. It is no longer possible to continue carrying out isolated policies on these matters. We believe that an economic migration policy goes hand in hand with an integration policy. We are also keen to point out that immigration can be a positive factor for the European Union. Other ideas of which we are in favour are introducing a European green card, which would make it easier for immigrants to find jobs, and granting immigrants who have lived on EU territory for at least five years the right to vote in local and European elections but not, by any means, in national elections, contrary to what Mrs Klamt said a few weeks ago. We would point out that regularisations have enabled men and women who were exploited by unscrupulous employers while working illegally to emerge from the shadows. Finally, we would point out the need to develop genuine integration policies. In short, it is a question of finding a means to deal with an indisputable fact: Europe’s population is ageing and, consequently, a new workforce is required.
Admittedly, we are only talking here about an own-initiative report following on from a Green Paper, but these are – and I emphasise this fact – so many altogether crucial factors which really are supported by the majority of this House and which therefore ought to be looked at more closely by the Commission, when it drafts its proposal on this matter. Only a few moments ago, Mr Frattini informed us of a draft action plan. I hope that he will take account of these altogether crucial factors. Legislation drafted on such an important subject would be worthy of the European Parliament’s full involvement, for today it is our responsibility – I would even say our duty – finally to give our opinion in favour of a common policy on legal migration.
Let us not forget that, by completely putting a stop to legal channels of immigration, we are only contributing to the rise in illegal immigration. Let us be totally honest and acknowledge that, until now, all of the policies solely and exclusively founded on repression have failed and that we might have to accept the need to do things differently and, in particular, increase development in immigrants’ countries of origin. It is by doing this, above all, that we will succeed in reducing the migratory pressure of which these countries are the source.
. – Mr President, first of all, I should like to express my personal appreciation to Mrs Klamt, for the topic she has to deal with is anything but an easy one, and is also emotionally charged. It is evident to me from what I hear said in this Chamber today, and from what the Council and the Member States, among others, have been saying for years, that we all agree that Europe has become an immigration country. We need immigrants for our economy and people are keen to move to Europe to work.
It is therefore actually staggering that we do not seem to manage to agree on an actual common European immigration policy, and I hope that the report, which I hope we will adopt tomorrow, will be a first step in that direction. On the one hand, it should be possible for asylum seekers, refugees, as well as people who are persecuted, to find shelter here, but on the other hand, we must have legal instruments in place for labour immigrants, in which the requirements of the labour market play a major role. We can regard this as a win-win situation, since we, as well as the immigrants, stand to benefit.
As for mass regularisation, that is, of course, a dreadful dilemma. We recognise on the one hand the risk of attracting more illegal immigrants, but on the other hand, we cannot turn our backs on the dismal situation of illegal workers. I would therefore urge both large groups in this House to endorse paragraph 15, because it actually covers both aspects very well.
With regard to the Green Card proposal, I would like to say to Mrs Klamt that the amendment tabled by us clearly refers to a European Green Card model, which need not bear a resemblance to the US model at all. There is also the Canadian model, for example, to draw on, so we can develop our own.
Turning to the right to vote, I know that it is a sensitive issue, but it forms an essential part of actual immigration. Surely it is indispensable to any serious discussion about full participation in social, economic and political life.
Finally, all European citizens should of course get freedom of movement right now, and, while I am on that subject, I should like to congratulate Commissioner Frattini, who I clearly heard indicate his intention of supporting this initiative.
. – Mr President, I want to talk specifically about economic migration, which covers a whole range of people from company directors to cleaners. We forget that in this debate. It is true that the economic situation in some countries of origin may well push people to move, which raises questions about our external policies, our trade policies. After all, the GATT agreements give service providers the right to move. But people also come here for the benefit of their CVs, because they can earn good money and because we want skilled workers.
With regard to non-documented migrants, we have been told that they come because of the draw of illegal work. In that case, many of our Member States are absolutely complicit in that. We know of major construction projects that have been built with the assistance of undocumented migrant labour, for example, and the Commissioner is absolutely right, these people are attractive because they are cheap and they have no rights. To establish legal, simple, flexible channels for migrant labour and employers is extremely important. The green card and the job seeker’s visa, which we talked about last time we discussed this, are very good ways forward, as would be assistance for the implementation of existing labour standards by our governments.
Mr President, ladies and gentlemen, although I hold Mrs Klamt in high regard, I am actually very glad that most Members do not share her views on this subject. I am also pleased at the opinions expressed by the Committee on Development and the Committee on Women’s Rights and Gender Equality, as well as the fact that the Committee on Civil Liberties, Justice and Home Affairs has substantially changed the approach proposed by Mrs Klamt in her report.
Similarly, I am delighted at the fact that Commissioner Frattini has clearly set out a position supporting the way in which the Committee on Civil Liberties has acted on the report in question. This method of consultation chosen by the Commissioner to develop the action plan is, in my opinion, highly significant.
I should, however, like to emphasise one point. The Green Paper states that between now and 2030 Europe will need a further 20 million immigrant workers in order to maintain our current economic standards and to make up for the population decline. The nub of the question is this: will these 20 million immigrants be regular workers or not? Do we want them to remain illegal or do we want to regularise their situations and incorporate them into a healthy labour market? That is the problem we have to face.
In my view, since the measures used so far to curb illegal immigration over the years have driven it underground, a residence permit for jobseekers and the right to vote are the best way to ensure that these 20 million workers will work in Europe legally.
–  Mr President, in Pope John Paul II’s encyclical on human work, ‘Laborem exercens’, he said that everyone has the right to look for work wherever such work can be found and wherever pay is higher. One can only hope that this right will be respected in the future. I look forward to the day when we will have a common immigration policy, but is the European Union currently ready to accept immigrants from all over the world? Europe’s labour market is still not open to its new citizens, and the new Member States that will join the EU in the near future have high levels of unemployment. Experience has taught us that immigrants from non-Christian countries integrate poorly into Europe, despite the best efforts of the countries receiving them. This begs the question of whether it would not be preferable to hire workers from Eastern Europe to fill any vacancies, and to provide needy countries in the south with aid that is both effective and much more generous than to date. At the same time, cooperation should be established with such countries within their own borders.
– Mr President, Commissioner, ladies and gentlemen, I must congratulate and thank Mrs Klamt for all of the work she has put in on this report on managing economic migration.
The best way of implementing a genuinely effective immigration policy that is actually accepted by the citizens is by means of a balanced approach, and that is precisely what Mrs Klamt has proposed. The notions of, on the one hand, accepting everybody and, on the other, building up the myth of zero immigration, are neither realistic nor particularly responsible. It is high time that Europe addressed immigration calmly, frankly and humanely. Let us not wait for further tragedies before addressing the issue.
It is no longer conceivable for each Member State to implement its own immigration policy in its own backyard. No State can take such decisions alone. What Europe needs is a truly global, common and coherent approach. Working together, we must try to establish partnerships with countries of origin and transit in order to manage migratory flows and the acceptance of migrants. We must be realistic. We will not solve the problem by building walls and barbed wire – reminding us of previous eras – by strengthening border policies or by building reception and detention centres. These men and women come to Europe not to have fun, but to survive and to feed their families.
The real problem is the difference between our continent and the countries of origin in terms of development and living standards. The EU must take action to bridge this gap by means of a genuine co-development policy, which entails financing projects to encourage migrants to stay in their countries in decent living conditions.
The second crucial point is that common measures must be put in place regarding legal immigration. Short-term, piecemeal responses, such as mass regularisation, are not the answer. Take Spain, for example, which recently regularised 700 000 people, and which is now experiencing the biggest bombardment of immigrants in its history. That is not the answer. It is one possible answer, but only if backed up by a genuine common policy, based on both justice and security, enabling the harmonious regulation of migratory flows.
Ladies and gentlemen, Europe is equipped with specialised structures and financial means. The time has come to end the interminable rhetoric and to take action. We can no longer stand by as human beings die simply because they wanted to come to our countries for a better life.
– Mr President, the current massive population movements surpass, in terms of sheer size, any that could have taken place in the past. A series of regularisations has helped to put an end to illegal work, a phenomenon that stops all workers from enjoying the benefits of the law. The practice of keeping in the country people who have no rights, whose situation is extremely precarious, who are reduced to feeding the profitable illegal work market or who succumb to crime inevitably poses social, moral and legal questions.
There is a whole raft of reasons why migrants resort to leaving their country of origin, but they do so mainly for economic and social reasons. I feel it is worthwhile at this point to mention the four principles drawn up at Tampere, which should be the best way of controlling migratory flows and of addressing the current economic and demographic challenges.
The first principle is a comprehensive approach to the management of migratory flows, so as to find a balance between humanitarian and economic admission and the fight against illegal immigration. The second is fair treatment for third country nationals, ensuring, as far as possible, comparable rights and obligations to those of nationals of the Member State concerned. The third principle is developing partnerships with countries of origin in the management of flows, including policies of co-development. The fourth is a common asylum policy across all EU Member States.
Along with a rise in populist fears of foreigners, many people are concerned that the common approach to immigration may take on a dangerously repressive hue. We know all too well that policy of this nature is not the way to tackle these problems. If anything, it has the potential to exacerbate them.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mr Mario Mauro, on behalf of the Committee on Budgets, on the proposal for a regulation of the European Parliament and of the Council determining the general rules for the granting of Community financial aid in the field of the trans-European transport networks and energy and amending Council Regulation (EC) No 2236/95 [COM(2004)0475 C6-0086/2004 2004/0154(COD)] (A6-0283/2005).
.  Mr President, ladies and gentlemen, on 14 July 2004, the Commission adopted a proposal for a regulation determining the general rules for the granting of Community financial aid in the field of the trans-European transport networks and energy for 2007-2013. Mr Mauro, your rapporteur, put in a great deal of effort on this text and I am grateful to him for that.
As long ago as 2001, the Commission’s White Paper on the common transport policy sounded alarm bells regarding delays in the completion of the trans-European network (TEN). At the current rate of investment, it would take a further 20 years to complete the whole TEN, as revised in 2004. Let us be clear on this. No economy can be competitive without effective transport and energy networks. The establishment and smooth running of these networks represent essential prerequisites for the success of the internal market, for guaranteed sustainable mobility and for the security of energy supply in the enlarged Union.
Five years on from the Lisbon objectives, it is clear that the network continues to face strong, but uneven, traffic growth, which reinforces the need for sustainable development, and the need to integrate the transport and energy networks of the new Member States has become a pressing priority.
We must not underplay the role that Europe should play in developing these networks. The added value of our support can be seen in terms of the stability of financing over time, which many national budgets, subject to the vagaries of the economic climate, are incapable of offering. Most importantly, we can produce a leverage effect, whereby we encourage Member States to invest in projects with significant European added value, such as cross-border projects, and to work more closely together.
Our proposal to you for the new programming period is to allocate EUR 20.69 billion to the trans-European transport and energy networks, which will break down as EUR 20.35 billion for transport and EUR 340 million for the energy sector.
I should like to thank Parliament for lending its backing to the figure of EUR 20 billion that we proposed in the context of the financial perspective. That figure is crucial, and a bare minimum in light of what is at stake and what needs to be done. The financial requirements of the 30 priority projects identified by Parliament and the Council in 2004 alone account for EUR 225 billion, the lion’s share of which – some EUR 140 billion – falls in the period 2007 to 2013.
The funding applications that the Commission has received since 2001 demonstrate that the existing mature projects could absorb the currently available budget four times over. With regard to the energy field, the proposed budget increase is aimed, primarily, at addressing the needs of the ten new Member States. According to our estimates, the EUR 340 million that we are seeking amounts to just 1.7% of the cost of the priority projects. These projects are geared directly towards increasing our security of supply, at a time when we are becoming increasingly dependent on external suppliers, not least for natural gas.
All of this leads to the conclusion that the Commission’s initial proposal must be maintained. I am counting on Parliament not to cut the trans-European Energy network’s budget from EUR 340 million, as the report proposes, to a lower amount than was made available for 2000-2006.
Mr President, ladies and gentlemen, beyond simple budgetary considerations, there are four additional objectives in the proposal before us this evening.
The first objective: simplification, to ensure more effective decision-making.
The second objective: conditionality, whereby the granting of aid will be conditional upon compliance with the principles of the common transport and energy policy. The Commission is proposing that precedence be given to the most environmentally friendly means of transport, such as rail transport, in particular freight, and that emphasis be placed on safety and security. Financing will also be dependent on whether the continuity and interoperability of the network can be guaranteed.
The third objective: in order to increase the leverage effect of Community funding for transport, the entire budget will be focused on just two groups of projects representing the cornerstones of the trans-European network. The first such group is the priority projects, among which special attention will be paid to those projects which contribute to the integration of the internal market in an enlarged Community, such as cross-border sections, and those which make a major contribution towards reducing imbalances between methods of transport. The second group is the other projects of common interest, such as projects which help to enhance the quality of services provided on the network, improve safety and security for users and promote interoperability.
In the energy field, finally, funding will be focused mainly on the priority projects identified in the guidelines decision.
I should like to stress the point that, in the field of transport, the Commission is proposing higher maximum rates of aid. For some sections of the priority transport projects, the new regulation proposes to raise the maximum cofinancing rate to 30%, and for cross-border sections that maximum rate may rise to 50% in exceptional cases.
In the energy sector there is no change. Support for studies could reach 50% of eligible costs, whereas the rate applicable to construction is normally limited to 10% of eligible costs. In exceptional cases, such as priority projects, this figure could rise to 20%. In return for this higher rate of Community aid, the Member States must naturally provide solid guarantees on the basis of a financial plan and firm commitments as to the completion dates for the project.
I should also like to point out that the Commission is proposing the introduction of a new kind of aid, namely the creation of a guarantee instrument covering the specific risks inherent in TEN projects in the first years of operation post-construction. The purpose of this new instrument is to provide leverage for the financing of TEN projects by the private sector.
The proposal on which Mr Mauro worked was an ambitious project aimed at improving the trans-European network. This is a key factor in fulfilling the goals of the Lisbon Strategy, and we must ensure that we have the means at our disposal to achieve this. Mr Mauro has taken this aspect on board and I am grateful to him for that. I should just like to add one comment. I have learnt, Mr President, that in the context of the 2006 budgetary procedure your Committee on Budgets did not adopt the amendment tabled by the Committee on Transport and Tourism aimed at increasing the TEN-T budgetary line from EUR 120 million using the margin of heading 3. An appropriation of this nature for 2006 would have facilitated a smoother transition to the new financial perspective period.
That being said, it is my fervent wish, Mr President, that Parliament will adopt Mr Mauro’s conclusions. I believe, ladies and gentlemen, that, if we are really to derive maximum benefit from the single European market, then these trans-European networks, these great corridors running from North to South and from East to West, will play a vital role. They will facilitate freight movement and will provide the public with the opportunities for mobility and the scope for trade that they wish for.
This, Mr President, is why I feel that this proposal for a regulation is highly significant and why I shall be listening with interest to the various comments from the Members of Parliament who wish to speak on the matter.
Mr President, Commissioner, ladies and gentlemen, as Commissioner Barrot has already pointed out, trans-European networks are without doubt a decisive factor for achieving the aims set out in the Lisbon Agenda for economic development and employment in the European Union.
In that sense it is quite true that, unless agreement is reached on the financial perspective, we are most unlikely to see the trans-European networks implemented, because planning done on a year-to-year basis would clearly jeopardise the future of these great projects, which instead require longer-term planning. Besides, even though this sector has been identified as crucial for completing the internal market and enhancing social cohesion, it has its difficulties, especially financial ones, which are preventing the individual projects from being fully implemented. The fact is that to date only 20% of the objectives to be achieved by 2010 have been completed.
The huge resources needed and the time frames involved have both prevented the use of financial instruments also involving private capital and made national governments unwilling to commit themselves to projects of cross-border importance.
Another difficulty is the fact that the ten new Member States have inadequate infrastructures and an almost total lack of cross-border networks. I therefore agree with the Commission – and Mr Barrot has explained it very well – about adopting measures such as the European coordinator, so as to encourage institutional cooperation at all levels.
I also welcome the new proposal for a regulation drawn up by the Commission, which not only sets out the new financial framework but also specifies the four criteria already mentioned for disbursing aid. Thus I agree with simplification, conditionality, the principle of selectivity and concentration, and the principle of proportionality, which the Commissioner has already mentioned. The Commission proposal contains another innovative element that I endorse, concerning the use of new forms of financial support: in addition to direct grants, it proposes interest rate rebates on loans given by the European Investment Bank (EIB), loan guarantees to cover risks after the construction phase, and participation in risk capital funds.
In the light of the debate within the Committee on Budgets and the amendments that have been tabled, and in view of the difficulties associated with the huge resources needed to implement the individual projects, I feel that it is appropriate to facilitate the procedures for using private capital. I shall therefore be inclined to reject those amendments that propose placing bureaucratic obstacles in the way of carrying out the projects.
I must also point out that, as a list of priority projects already exists, I consider it superfluous to accept those amendments that propose a sort of prioritising of priorities, since the Van Miert high-level group has now drawn up a list of priority projects. I also believe that financial support is guaranteed for cross-border routes and that the Member States have agreed to implement and complete them. In this respect I shall accept Amendment 46 by Mr Costa, the chairman of the Committee on Transport and Tourism, although I must point out that the text in Italian has not been translated correctly. For me, therefore, the English text will be authentic and I also propose a split vote on the word ‘binding’.
I shall be inclined, however, to reject the amendments referring to assessments made by independent bodies and independent experts, because there are bodies that have that function in every Member State and it would be a waste of resources to insist on others.
Lastly, with regard to the energy sector, I do not think we can talk about financial support just for project studies, because more often than not they are left to gather dust and, in my view, are another waste of resources. Thus I believe that the development of the European energy market should be supported through infrastructure funding as well, since the energy problem is one of the factors that limits economic growth in the European Union. I thank the Commission for its excellent cooperation and above all I thank my colleagues in the Committee on Budgets, who have facilitated and also improved our joint work.
. – Mr President, Commissioner, ladies and gentlemen, for the public, the trans-European transport and energy networks are Europe at its most tangible. We all need infrastructure, and therefore we can all experience the European added value in this field.
The report by Mr Mauro treads remarkable new paths in some areas. For the first time, the European Parliament is officially given a basis in the comitology procedure and is involved along with the Council in drawing up the priority list. That is welcome and desirable. The selection of projects is important to us, project monitoring equally so; that is why the comitology procedure is so significant and important.
Incidentally, such involvement falls within the normal duties of national parliaments. This means that a little normality is coming to Parliament’s work. For this reason, we think it important that such things are also implemented. Democracy is not something one can pick and choose, but rather a fundamental procedure. I would appeal to Commissioner Barrot to give us a helping hand here and make these things possible.
We regard the energy sector with some sadness. We are aware that currently only 1.7% of the priority list is cofinanced, and this proportion will fall still further. In the long run, we have to ask ourselves fundamental questions here. Our rapporteur has given the Commission several hard nuts to crack. Multiple financing from EU coffers, which is still forbidden under the Financial Regulation, should no longer be prohibited.
The recovery of transport funds in the event of irregularities or failure to complete the project within 10 years is an innovative request, and we expect the Commission to enable its implementation, because this is important to us.
. – Mr President, first of all, on behalf of my group, I should like to offer my thanks and sincere congratulations to Mr Mauro for his report. He has the broad support of our group.
Until 1 May 2004, the trans-European transport network of the 15 EU Member States consisted of 75 200 kilometres of roads and 78 000 kilometres of railways. After 1 May 2004, this was extended by 14 500 kilometres of roads and 16 000 kilometres of railways. The Commission’s initiative to reassess and increase the resources for the period 2007–2013 is therefore more than welcome.
To review what has happened to the old 14 priority networks from a somewhat critical perspective, too, it must be said that this is disappointing. Not a great deal has happened in this regard. At the same time, on the basis of this dispassionate analysis, we can also declare our support for the undertaking of the Heads of State or Government that is the Lisbon Strategy. The report by Mr Böge on the financial perspective subscribes to this in full. In contrast to many of the Heads of State or Government, we are declaring our support for what was agreed in Lisbon. We shall support the Commissioner on this path.
We have also learnt from past experience that sometimes all it takes is a certain critical mass of cofinancing from Brussels to kick-start one trans-European network or another. We believe that the Commission’s views could signify this financial critical mass. For this reason, we shall gladly support the Mauro report when it comes to the vote.
. – Mr President, I take a rather more critical view. It is to be hoped that the political authorities start to realise that so much traffic is indefensible for reasons of energy consumption, climate change, adverse health effects and environmental degradation. A drastic change in transport policy is needed.
Failure to do so will result in the following scenario, which I venture to predict using the example of the Brenner Base Tunnel. A colossal building site will surround the area for at least 15 years. There is no point in the tunnel unless there are routes feeding into it, but the construction of those is a very long way off. The existing railway line will continue to deteriorate, particularly on the Italian side. An underground line is being built for high-speed passenger trains on the assertion that the intention is to take action against road freight transport. Construction will be much more expensive than is now being maintained. As is the case with the Messina Bridge, the taxpayer will bear all the risks. The burden on human beings and nature along the Brenner line will continue to increase in spite of the Brenner Base Tunnel. A couple of people will become richer, though. The Brussels coffers have whetted their appetite.
. – Mr President, talking is all very well, but action is better. Oil prices, combating pollution, road safety, working conditions for drivers, the deterioration of infrastructures due to lorries: these are all reasons why the development of rail freight must be treated as an absolute priority, but please allow me to be concerned and impatient because, where we should be acting firmly and quickly, at the moment the European Union is being weak and feeble! It must be noted that the trans-European rail infrastructure projects are progressing at a snail’s pace.
Furthermore, I am alarmed by Mr Barrot’s participation, on 12 July, in a meeting of the lobby of road transport employers, within the context of a review of the White Paper on transport, neglecting rail in favour of roads. Mr Barrot should have stated that he would be more vigilant with regard to the need for rail investment.
There is therefore only one question on the agenda: is there really the will to promote a determined policy of developing rail freight in Europe? That is the only question that matters.
. –  Mr President, I should like to point out that when planning for new routes, new destinations and new means of transport we should also look to the future. I refer to the matter of which future routes and means of transport we need to plan for, and the costs we will incur as a result.
I should like to point out that there are many TEN routes in Europe whose full potential is not recognised. In my opinion, this includes the shortest transport link between Scandinavia and southern Europe, which runs from Sweden through my own country, Poland, via Szczecin, Wrocław, Bratislava and Vienna. There is a lot of potential for developing new transport in Europe, and we should start thinking now about our future areas of investment.
. –  Mr President, the proposal for a regulation of the European Parliament and of the Council on the granting of financial aid in the field of the trans-European transport and energy networks is urgently needed, and the approach it takes is very much on the right lines. None of the solutions put forward in either the proposal or the Mauro report could be called controversial. At the same time, however, it is hard to view the regulation in isolation from the list of priority projects included with the proposed measures.
I should like to take this opportunity to focus on one such project, which forms part of the planned establishment of a common energy market in the EU. I refer to the proposal for a Baltic gas pipeline. When deciding on how to back this project, the European Union chose the more expensive option, since the agreements previously concluded with Russia provided for a cheaper solution, namely a second leg for the Yamal pipeline. It follows that the option chosen had been put forward at a later date. As Commissioner Barrot has said, the European Union gave preference to a solution that provides added value and ensures security of supply to certain EU Member States. At the same time, however, this solution disrupts and actually threatens the security of supply to other Member States, namely the new Member States such as Poland and the Baltic States. Furthermore, the project has certain negative political implications.
This type of debate inevitably leads to a scaling down of political relations between the latter Member States and Russia, and to the deterioration of such relations.
–  Mr President, the construction of trans-European transport and energy networks is of enormous significance for the EU, and in particular for the 10 new Member States. Extending such networks will reinforce the cohesion of regions and countries, as well as boosting business cooperation and development and the consolidation of the single market.
Current needs far exceed the financial resources available, particularly in the new Member States. One of the key challenges we face is therefore to ensure that these resources are spent sensibly. Whether we succeed in doing so will depend to a large extent on the rapid development of plans for extending the networks over the next 30 years. Timely decisions on planned network routes would reduce unnecessary costs incurred as a result of land acquisitions. Local authorities would be able to block investment activities that would interfere with such routes, and to make provision for future projects in their development plans. I should like to thank the rapporteur for his work on the report.
–  Mr President, this would appear to be a popular theme among the Polish Members of the House, and I shall continue the trend. The Commission’s new principles governing the granting of financial aid for the trans-European transport networks are a prime example of price dumping. They are intended to encourage the Member States to take measures that are in the interests of the European Community as a whole.
Put briefly, these interests boil down to two key issues. The first of these is the need to eliminate transport bottlenecks in the old Member States. The second is the need to link the transport systems of the 15 old Member States to those of the 10 new Member States. There is cause for concern, however, that one of these goals will take precedence over the other if the above principles are implemented. By this I mean that there is a better chance of the first goal being achieved than the second. It goes without saying that the reason for this is that the new Member States, in particular those such as Poland, are facing lengthy delays in the development of road infrastructure. As well as finding solutions to the problem of how to link their transport systems to those in Western Europe, these countries are confronted with the challenge of constructing the very systems themselves. One answer could be to allow double Community funding for priority routes. The Commission proposal makes no provision for this possibility, however, since the new principles exclude funding for sections of routes covered by the Cohesion Fund. This could mean that the dumping I mentioned at the start is entirely ineffective. Amendment 22 should be adopted in order to ensure that such funding is not excluded, and I am very much in favour of this amendment.
Of course, the effectiveness of the new financial instrument in the old Member States will also be limited if cuts to the total funding available are made in the budget, and indeed this issue has already been touched upon several times today. Such cuts would be absolutely disastrous, and would render a valuable initiative by the Commission completely meaningless.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the rapporteur, Mr Mauro, as well as Mr Bösch, who has been of great assistance to us in this work. I am speaking on behalf of the Committee on Transport and Tourism and I would like to say that this regulation is long awaited. It contains many innovations for better managing the funds that are going to be invested in the trans-European transport networks, such as multi-annual programming, which is necessary and which is attached to each project, automatic decommitment, so that the funds do not remain unused indefinitely, the increase in rates of intervention, the establishment of European coordinators or the new loan guarantee instrument.
This is therefore a regulation of very high quality, but it contains a significant mistake: we have considerably increased the rates of intervention, we have considerably extended the geographical scope of the trans-European networks, we have doubled the number of priority projects, and we do not yet have any budget! In other words, though we now have the key to the coffers, the coffers are empty. I believe that we must avoid the loss of credibility that we suffered in relation to the big Essen projects. I therefore believe that it is extremely important that we pursue the budgetary battle to its end, because otherwise we will suffer a very considerable loss of credibility, which would be a very great disappointment for all of the regions of Europe.
Furthermore, it seems to me that the spending adjustment variable is what are being called projects of common interest, which are not priority projects. In this regard as well, I fear that many regions and many local authorities in Europe are deluding themselves. The regulation is deceptive: it says that it funds everything, not just priority projects, but also projects of common interest within countries. We are very well aware, though, that we do not have the resources for that and that we will focus solely on cross-border projects and the big priority projects. I therefore believe, Commissioner, that it needs to be put differently. In the absence of the resources to cover everything, we must explain that we will intervene wherever there is Community added value, that is to say, essentially the great cross-border projects.
– Mr President, ladies and gentlemen, we are today discussing criteria for infrastructure projects for energy and transport, and we need to do so, too, as the story of promises of new infrastructures without accompanying measures is a story of frustrated hopes. That is why I attach particular importance to these framework conditions, which are necessary as, without them, there would be no point in even the most expensive of projects.
I therefore attach particular importance to making cofinancing conditional on the realisation of the common signalling system, the performance of cost-benefit analyses, and compliance with and regard for EU environmental legislation. Here I am also thinking of the Messina Bridge: I find it hard to understand why this project should be given parity of treatment with cross-border projects.
I should like to mention an idea for the future: why not, in future, induce countries in need of EU funding for new infrastructures to levy tolls for the management and maintenance of these infrastructures? Failure to do so will give rise to an imbalance and distortion of competition.
Mr President, I should like to welcome the proposal from the Commission. Financial aid in the field of trans-European transport and energy networks is important for maximising the benefits of cross-border cooperation in particular, and infrastructural integration. The European Community can contribute to this process by encouraging cooperation, promoting models of best practice and providing financial assistance. That will have practical benefits for my constituency in terms of networks across the island of Ireland and beyond, as I am sure will be the case for many other constituencies.
I personally have concerns, however, when such instruments are used for the further privatisation of public services. That is something that I could not support.
– Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. I thank Mr Mauro and Mr Barrot for the excellent work that has been done and for the important content of the proposal.
At a time when Europe is divided on many fronts, I find it indeed essential to send out a message expressing our willingness to take specific action on the need for cohesion within our borders. I therefore fully agree with the content of the report: the TEN projects bring people closer together, reduce distances and inequalities, and eliminate borders. Thus they deserve our utmost commitment. I am therefore in favour of increasing our contribution to cross-border projects, which bring Europe closer to the local dimension and connect the public sphere with the private.
I should like to have seen greater European Union support for energy networks: together with transport, they form the foundations of a European economy that can compete at world level. I hope, therefore, that the new rules will soon be approved and, above all, I hope there will be a swift solution to the problem of the financial perspective for the period in question. In that respect I appeal particularly to the UK and Austrian Presidencies, and I hope that President-in-Office Blair can give us something new and positive tomorrow to revitalise the debate.
. Mr President, the report by Mr Mauro which has just been debated is a high-quality report. I would like once again to thank Mr Mauro, as well as the members of the Committee on Budgets, of the Committee on Transport and Tourism and of the Committee on Industry, Research and Energy for supporting the Commission’s proposal.
Your reactions today demonstrate how close to your hearts this subject is. This is entirely logical, since in the enlarged Europe – and I have been particularly interested to listen to those of you who have spoken on behalf of the new Member States – the trans-European networks are one of the key elements in terms of European integration, the internal market and the Lisbon Strategy.
There is a broad consensus between our two institutions on the objectives to be achieved. I would like the final decisions that will be taken with regard to the new financial perspective to take full account of this priority and to avoid disappointment, as Mr Savary in particular has said, quite rightly pointing out that it was undoubtedly rather risky to present a proposal before having the financial perspective. But I would respond to Mr Savary, and to all of you, by saying that it is Parliament and the Commission that I believe must do everything possible to ensure that the financial perspective is sufficient to meet the needs of this Europe, which many of you have described very well.
A word now on the budgetary envelope. As I said at the beginning of the debate, the proposal sets a global envelope of EUR 20.69 billion in commitment appropriations for the period 2007-2013, of which EUR 20.35 billion is intended for the ‘transport’ section and 340 million for the ‘energy’ section. The Commission is delighted that you fully support this approach to transport.
I would note however that it has been proposed, within the context of the work of the temporary committee on the new financial perspective and the resolution adopted by your Parliament, to reduce the budget proposed for the Energy-TENs (cf. Amendment 34). I should point out that this sum would be below the current 155 million covering the period 2000-2006, even though the Union now has 10 more Members. If Parliament were to confirm this, it would be difficult for the Energy-TENs to have an impact on the development of the energy networks at a time when the world energy situation requires that we strengthen gas and electricity infrastructures, which contribute directly to the security of our energy supply. Furthermore, the sum requested is justified by the need to support, in certain well-justified cases, investments made beyond the study phase. I would repeat, therefore, that the Commission wishes to maintain the sum proposed.
I would like to return to the possibility that you propose of funding projects crossing natural barriers at a rate of 50%. These are Amendments 19 and 20. The Commission’s proposal proposes that this type of project may be subject to funding at a rate of 30% of the total cost of the project, while the exceptional maximum rate of 50% – and I mean exceptional – should be reserved for the cross-border sections of priority projects. Indeed, experience has shown us that the Member States concentrate their financial resources on the sections of priority projects located in their own national territory, while, in the case of cross-border sections, there are generally significant delays. By increasing the rate of Community funding for this type of section, the Commission wishes to apply a lever effect in order to promote the implementation of these projects. That is why the Commission is not in a position to accept your amendment aimed at extending this maximum rate reserved for cross-border sections to natural barriers.
Let us make this clear: the budget of EUR 20.3 billion, which the Commission has proposed for the Transport-TENs, will not allow us to use the 50% everywhere. We will only be able to help certain cross-border projects in this way, since it is truly in the Community interest to carry out these projects. If we accept the concept of a natural barrier, that could also involve sections of projects within Member States, for example when as a result of a geographical constraint, a mountain, a river or the sea, a structure needs to be built. It is true that this increases costs, but I very much regret to say that we do not have sufficient resources to implement this provision, if it is voted for. I understand this since I myself am from a mountainous country, but I truly believe that we should reserve the maximum rate for the cross-border sections of priority projects.
My third comment relates in particular to Amendment 22 and the principle of the non-accumulation of Community aid. If we were to remove this principle of non-accumulation of Community aid, we would be acting contrary to the financial regulation applicable to the general budget. But of course that does not mean that the different sections of a particular project could not be financed via the different Community financial instruments and that the Structural Fund and the Cohesion Fund could not be used for each of these sections!
You also want the multi-annual indicative programme to be subject to approval by the Council and the European Parliament. The definition of the multi-annual indicative programme is an implementing measure, in that the European Parliament and the Council, in the guidelines on the trans-European transport and energy networks, have already established the priorities. The allocation of financial resources by means of the multi-annual programme must be based on technical assessments of the state of progress of the projects, amongst the priorities set by Parliament and the Council.
With regard to environmental considerations, I would confirm the Commission’s commitment fully to respect the existing requirements, while avoiding introducing into the regulation the whole list of provisions appearing in the legislative texts. It is very clear that the trans-European networks must provide a model in environmental terms.
I was amazed just now, Mr President: Mr Henin – he has left, fortunately perhaps! – was entirely mistaken, since the meeting I was invited to specifically gave me the opportunity to explain that transporting everything by road creates major problems in terms of the environment and mobility in Europe in the future. At that meeting, therefore, contrary to what Mr Henin said, I defended the interests of rail freight and I would point out that, in the trans-European networks, most of the corridors are intended for railways. I would also like to say in this regard that we obviously very much want to be in a position to encourage the implementation of the European Rail Traffic Management System, the ERTMS, since it is by means of this system that we shall guarantee interoperability for the whole of the European rail system.
I do not want to say any more at this hour, Mr President. I would repeat that this proposal is an ambitious one in terms of supporting the trans-European networks. It is a key element in terms of European integration, the internal market and the Lisbon Strategy. In my view, it is essential that Parliament support this proposal. I would state very clearly that the time has come to send a strong message to the Council, Mr President. The excellent report by Mr Mauro will undoubtedly contribute to a successful codecision procedure.
Some of you have just mentioned the failings of the Essen programme. I believe that today we have presented a number of provisions, in very close cooperation with your Committee on Transport and Tourism, so that, quite rightly, these priority projects may truly be accomplished with the guarantee of respecting a certain number of deadlines. All of this clearly depends to a very large extent on the financial perspective, but what we can say this evening is that if, thanks to Parliament and thanks to the Commission, the financial perspective is sufficient to cover Europe’s needs, Mr President, we will then be in a position to create these trans-European networks effectively, which will undoubtedly be a determining factor for the single market and for mobility in Europe. I would like to thank you once again and I would like to thank Parliament for the attention and interest you have applied to this project, for which Mr Mauro has been an excellent rapporteur.
With regard to the other amendments, Mr President, I shall communicate our detailed position to you if you like. I have commented on some of the main amendments, but we shall submit this list to you in order not to delay the closure of this debate.(1)
The debate is closed.
The vote will take place tomorrow at 12 noon.
The final item on today’s agenda is the debate on the report by Mrs Mojca Drčar Murko, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Directive 95/2/EC on food additives other than colours and sweeteners and Directive 94/35/EC on sweeteners for use in foodstuffs [COM(2004)0650 C6-0139/2004 2004/0237(COD)] (A6-0191/2005).
. Mr President, I know that it is late and we are tired, but I think this is one of the success stories of the good and close cooperation between the three institutions. We are helping to update very important legislation on food safety and thereby promoting the health of European citizens.
It is true that this is a technical amendment and the idea is to keep the authorisations for food additives up to date with innovation incentive developments. Of course, the requirements are there: the food additives have to be safe, there has to be a need for their use and consumers must not be misled by their use.
I will mention a few specific points, very briefly, concerning nitrates and nitrites. After the advice we received from EFSA, we proposed changes to the authorisations, so that we now have more control over the amounts of these additives. Nevertheless, it is important to recognise that this approach is not appropriate for certain traditional national meat products and allowance is therefore made for derogation in order to keep those traditional products on the market. There is also a measure to allow new food additives, to help the food industry benefit from innovation and remain competitive.
A package of compromise amendments was put together following close contact between the institutions. COREPER has already agreed to this compromise package and I am very happy to add the Commission’s support to these amendments.
On the use of sweeteners in sports drinks, we felt that it was more appropriate to address this issue not in this specific directive, but in the context of future work relating to sports foods, including sports drinks, where such products can be properly defined.
An issue that I know is of concern is that of aspartame, nicin and nitrosamine. These have been evaluated in the past and approved for use as food additives. They are not covered by the current proposal. However, I know that a recent study on aspartame has cast doubt on its safety and the Commission has already asked the European Food Safety Authority to proceed without delay to a full evaluation of the new data. As soon as this evaluation is completed, EFSA will advise the Commission accordingly on the safety of the product.
We have also asked EFSA to evaluate nicin and nitrosamine, two antimicrobial agents, as a matter of priority. In that connection, we have also asked EFSA to address the issue of anti-microbial resistance.
On these three issues, EFSA has already written to the chairman of the Committee on the Environment, Public Health and Food Safety and I would like to say here in plenary that the Commission will make full use of its competence to adopt emergency measures under Chapter IV, Section 2, ‘Emergencies’ of Regulation (EC) No 178/2002 on food law. Should the European Food Safety Authority advise that a food additive is not safe for consumers, we will immediately take all necessary steps, using the power given to us by the regulation, if any of the additives are judged by EFSA not to be safe.
I believe that, given the concerns expressed by Members, this commitment by the Commission should reassure them that we will deal with the issue with due regard for the safety of the public.
. – Mr President, manufacturers respond to ever greater demand by steadily developing new food products. Their variegation is achieved mostly by adding additives. At the same time, the awareness of consumers is growing. Additives are increasingly assessed on the basis of their necessity. The main motive of this directive, amending two current directives, was the revision of the use of salts of nitrates and nitrites, that is, preservatives permitted for use in meat products, cheese and certain fish products.
The Commission took account of the ruling of the European Court of Justice, according to which the level of nitrosamines must be kept at the lowest possible level, and of the opinion of EFSA in that regard. However, the derogations granted to the UK as to the permitted residual levels of nitrates and nitrites in traditional meat products have opened broader debate on the subject, particularly on the definition of traditionally-manufactured products.
The Committee on the Environment, Public Health and Food Safety agreed that the derogations are acceptable in special cases but must not distort the final aim of the revised directive. The rule of lowering the levels of nitrosamines must be maintained and exceptions must be permitted only when the traditional products are adequately specified and identified.
The second major issue was the maximum level of sulphur dioxide and sulphites permitted in food. They probably have a hazardous potential for asthmatics and should therefore be kept at the lowest possible level. The Environment Committee agreed with the Commission that the aim should be to limit in general the use of sulphur dioxide. The exemptions must be carefully evaluated.
As rapporteur, I welcome the statement by the Council in the annex to this directive regarding the need for an examination of all additive uses of sulphites as soon as possible, to ensure that acceptable daily intake is not exceeded.
Another problem was the evaluation of intensive sweeteners in general, some of them in particular. Are intensive, non-caloric sweeteners recommendable if consumed in significant amounts and for a long period of time? What relation is there between intensive sweeteners and sports food? Some aspects of this theme could not be dealt with on this occasion. They demand a broader scientific debate.
I welcome the statement by the Commission that, in the context of the work on the specific directive relating to sports foods, including sports drinks, the question of sweeteners will also be addressed.
Most of the aforementioned issues were confirmed in committee, yet three amendments that addressed special concerns have been defeated by a very narrow margin. That was the case in dealing with EU strategy to combat the threat posed by anti-microbial resistance, that is, with the authorisation of antibiotics – nicin and natamicin – and aspartame, a widely-used intensive sweetener.
The Scientific Committee on Food updated the information on the safety of aspartame two years ago and found that there was no evidence to suggest that the outcome of the earlier risk should be revised. As for nicin and natamicin, the risk assessment by EFSA is under way or will begin soon. However, new evidence on the safety of aspartame might bring about a further update as regards its safety. I am therefore pleased that, in a letter to the Chair of the Environment Committee, Mr Kyprianou has given his assurance that the Commission will make full use of its competence to adopt emergency measures if the European Food Safety Authority advises that food additives are not safe for the consumer. That form of assurance regards the prolonged intake of aspartame as well as the intake of antibiotics – nicin and natamicin.
In spite of some outstanding issues, differences between the Council and Parliament were not insurmountable. With the substantial contribution of the Commission, the first-reading deal was therefore within reach. All political groups have announced their interest in reaching that deal, so negotiations continued and today we can present an overall compromise package co-signed by the majority of political groups in Parliament and agreed by the Permanent Representatives Committee of the Council.
I wish to thank all shadow rapporteurs of the political groups, representatives of the British Presidency of the Council and the Commission for their cooperation and the political advisors of all three institutions for their contribution, which was substantial in reaching an agreement.
. – Mr President, Commissioner, I would like to begin by congratulating the rapporteur, Mrs Murko, and expressing my gratitude for the wonderful cooperation that is going to allow us to approve this proposal at first reading, with the compromise amendments we have achieved, including with regard to traditional products and the use of nitrites therein.
Both the rapporteur and the Commissioner have explained the content of these proposals more than sufficiently. These proposals are intended to update and supplement the existing Community legislation, adapting it to recent technical and scientific advances and also to the judgments of the Court of Justice. I therefore believe that the compromise we have achieved is a good one, which fulfils the objectives of those judgments.
I should, however, say that this revision ― a technical amendment, as the Commissioner has called it ― only plays a role that we could describe as a temporary fix. I therefore believe it is important for the Commission to present its proposal for a general revision of the legislation on food additives and sweeteners, and also that announced on sports drinks. Sports drinks are sold with little control, both in gymnasiums and in supermarkets; you can find sports drinks all over the place.
Food additives are the result of constant technological advances that do not just allow us to enjoy better quality food products, but also offer the consumers a high degree of food safety. Nevertheless, it is necessary to prevent inappropriate use and to keep reviews up to date, in order prevent a lack of knowledge and media pressure from having a negative impact on consumer confidence and harming the image of foods containing these additives, despite the fact that they are not harmful, but rather are an improvement in food safety.
I would like to say, finally, that I do not agree with the amendments presented by the Verts/ALE Group and, in particular, those which call for the Commission to present a report revising all of the existing authorisations for additives. This amendment reproduces the requirements of framework Council Directive 89/107/EEC on food additives, Annex II of which stipulates that all additives will be kept under constant observation and will be evaluated whenever necessary.
– Mr President, I should like to thank the rapporteur, Mrs Drčar Murko, and Commissioner Kyprianou for the desire for mutual understanding they have shown in the course of this work.
The Socialist Group in the European Parliament obviously welcomes the Commission’s proposal to limit the use of those substances in what are known as jelly mini-cups that have led to tragic accidents involving choking. We also welcome the Commission’s proposal to establish the level of nitrates and nitrites on the basis of added values in, for example, meat products instead of, as at present, on the basis of residual levels. We believe that this will lead to safer monitoring for consumers.
We want these restrictions to enter into force as quickly as possible, and we have therefore been anxious to reach a rapid agreement with the Council. We are also pleased that, under the agreement with the Council, the use of soybean hemicellulose is to be limited so as not to make life more difficult for allergy sufferers. We should, however, have liked to have seen lower upper limits for nitrates and nitrites. We should also have liked to bring about a ban on the use of antibiotics in foodstuffs since such use may lead to increased resistance, and we should have liked to have seen a more thorough investigation of the risks associated with the sweetener aspartame, but on these points a majority of the committee was opposed to us.
Now that the Commission has, both in writing and orally here in the Chamber, stated that it takes our concern about the long-term use of aspartame and antibiotics in foodstuffs seriously, we shall support the compromise with the Council and so vote against the other amendments. We wish, however, to call on the Commission to return as quickly as possible to these issues, thoroughly to revise these directives on the basis of the need to limit the use of additives in foodstuffs, and to take greater account of the situation of vulnerable groups. More and more people are rightly expressing concern about the level of additives in food and about the long-term consequences of their use. We in the EU must take this concern extremely seriously.
. – Mr President, although this is a very lonely debate, it is nevertheless a very important piece of legislation because it deals with what we knowingly – or in many cases, unknowingly – ingest. It is also a somewhat complicated and controversial piece of legislation in places, and therefore much credit should go to the rapporteur for achieving a valuably balanced report.
I wish to pick up on a couple of aspects that I feel need to be noted further. First, it is right to ban jelly mini-cups with gel-forming food additives in order to prevent choking in children, but the banning of gel-forming food additives in general is unwise because these substances are only hazardous when used in jelly mini-cups. If used in other products, they are perfectly safe; so I fully support the principle that we should not place a blanket ban on all substances, and should only ban unsafe products.
Secondly, with regard to the newly authorised sweetener erythritol, I agree with the rapporteur that its laxative effect, even if at very low percentage levels, should be made known in the form of product labelling. As a matter of principle, I believe that it is an unquestionable right of the consumer to know exactly what he eats or drinks. That right surely supersedes any marketing tactics or side-effects.
I thank the Commissioner for staying so late with us. The use of antibiotics is very unwise in any foods because of the danger of microbial resistance and allergenic reactions.
– Mr President, Commissioner, the purpose of the revision of the two directives is to align them with the legislation in force. In particular, scientific developments and technical progress have to be taken into account. New substances are being authorised and, very importantly, the positive list of permitted additives needs to be revised. We have discovered that what is really needed is a fundamental revision of food additives. Unfortunately, that is not possible at the present time, however, and so we have to make corrections.
It is, of course, a healthy exercise to strive to market foodstuffs that are as pure as possible, free from additives. Yet modern society is very demanding when it comes to foodstuffs: they have to be good, look fresh, taste good, and retain these characteristics for as long as possible. We are seeing increasing consumer take-up of the semi-prepared and prepared products on offer.
There are many reasons why the modern housewife can no longer get by without these convenience products; chief among these being lack of time for housekeeping and lack of knowledge of cooking and nutrition. Who still knows nowadays how to make a stew, potato dumplings or mashed potato? The foodstuffs industry fills these gaps. It has to use the auxiliary substances needed to meet the demands of consumers. We have come a long way in this regard: long shelf lives and instant products enable a wide variety of fast, time-saving meals.
Consumers also make demands as regards food safety, however. That is why we are standing here today, on behalf of the consumer, demanding safety by means of equivalent standards and lists for the whole of the EU. I support the report by my colleague Mrs Drčar Murko and thank her for her careful treatment of the issue. Nevertheless, I should like to make a plea, late in the day, for consumers to visit a farm once more – in spite of all the modern achievements – to buy and sample food in its original form, as it were. Let us give our children the chance to learn cooking and housekeeping, then they can decide for themselves.
. Mr President, I should like briefly to correct an omission. I did not thank the rapporteur. She did an excellent job and I second the congratulations expressed by the honourable Members.
It is true that this is a technical subject, but it touches upon many sensitivities. Mrs Drčar Murko did an excellent job in dealing with this issue and reaching the compromise that we have before us today. I am optimistic that we will have an agreement at first reading.
That concludes the debate.
The vote will take place tomorrow at 12 noon.